     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 1 of 107 Page ID
                                      #:16128


 1                                    UNITED STATES DISTRICT COURT
 2                                   CENTRAL DISTRICT OF CALIFORNIA
 3
 4      Federal Trade Commission,                      Case No.     8:20-cv-00287 JVS (KESx)
 5
                       Plaintiff,
 6                                                     PROPOSED INTERVENORS NOTICE OF
                       vs.                             MOTION TO INTERVENE
 7
        OTA Franchise Corporation, et al.,             Hearing Date: _____ , 2020
 8                                                     Hearing Time: 1:30 p.m.
 9                     Defendants.                     Hearing Location: Courtroom 10C

10
11 TO ALL PARTIES AND COUNSEL OF RECORD:
12            PLEASE TAKE NOTICE that on ________, at 1:30 p.m., or as soon thereafter as counsel

13 may be heard, in the Courtroom of the Honorable James V. Selna, Courtroom 10C, United States
14 District Court for the Central District of California, Ronald Reagan Federal Building and U.S.
15 Courthouse, 411 West 4th Street, Santa Ana, CA 92701, Prospective Intervenors and Counterclaim-
16
       Plaintiffs Students of Online Trading Academy (“Intervenors”) will and hereby do move for leave to
17
       intervene in the above captioned action pursuant to Federal Rule of Civil Procedure 24 (the
18
       “Motion”).
19
20            Intervenors seek to intervene in this action to enforce their contractual and constitutional

21 rights which are being infringed by Plaintiff Federal Trade Commission (the “FTC”) in bringing this
22 action and restricting the operations of Online Trading Academy (“OTA”), the d/b/a of Defendants
23 OTA Franchise Corporation, Newport Exchange Holdings, Inc., and NEH Services, Inc. The
24
       primary basis for Intervenors’ Motion is that Intervenors propose to present a claim for declaratory
25
       judgment against the FTC to protect and enforce their contractual and Constitutional rights to
26
27 receive the benefits and services they have feely and knowingly purchased from OTA. Intervenors’
28 claim against the FTC for its wrongful attempt to deprive thousands of OTA students of their rights

                                                     -1-
                             PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 2 of 107 Page ID
                                      #:16129


 1
       qualifies for intervention in this action as a matter of right pursuant to Federal Rule of Civil
 2
       Procedure 24(a)(2). In the alternative, Intervenors’ claim qualifies for permissive intervention
 3
 4 pursuant to Federal Rule of Civil Procedure 24(b), as Intervenors’ claim shares a common question
 5 of law and fact with the FTC’s claims against Defendants in this action—specifically, the student
 6 Intervenors strenuously dispute FTC’s assertion that OTA engages in deceptive practices such that
 7 OTA should be prevented from operating and providing its services to its students, including
 8
       Intervenors.
 9
              This Motion is made following the conference of counsel pursuant to L.R. 7-3 which took
10
11 place on May 20, 2020 in a conference call between Maurice Mitts (counsel for the Student
12 Intervenors), Roberto Anguizola and Thomas Biesty (counsel for the FTC).
13            This Motion is based on this notice of motion, the accompanying memorandum of points
14 and authorities, the exhibits thereto, all pleadings and papers on file in this action, and such
15
       further evidence and argument as may be presented at or before the hearing in this matter.
16
                                                              Respectfully submitted,
17
18 Dated: May 20, 2020
                                                              MAURICE R. MITTS, ESQ.
19                                                            MITTS LAW, LLC
                                                              1822 Spruce Street
20                                                            Philadelphia, PA 19103
21                                                            (215) 866-0110 phone
                                                              (215) 866-0111 fax
22                                                            mmitts@mittslaw.com
                                                              (Admitted pro hac vice)
23
                                                              and
24
25                                                            DANIEL C. HUNTER IV, ESQ.
                                                              THE HUNTER LAW GROUP
26                                                            111 Corporate Drive, Ste. 130
                                                              Ladera Ranch, CA 92694
27                                                            (949) 682-7234 phone
                                                              (949) 218-6909 fax
28                                                            dan@dhunterlaw.com

                                                     -2-
                             PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 3 of 107 Page ID
                                      #:16130


 1 Counsel List
 2
 3 Rhonda P. Perkins - rperkins@ftc.gov, dweinman@ftc.gov
 4 Mark L. Eisenhut - cmiller@calljensen.com, meisenhut@calljensen.com
 5 Ronald G. London - ronnielondon@dwt.com
 6 Thomas M. Biesty - tbiesty@ftc.gov
 7
       Edward Chang - echang@mcnamarallp.com, tmcnamara@mcnamarallp.com,
 8     jjacobs@mcnamarallp.com

 9 Samuel G. Brooks - kdominick@calljensen.com, sbrooks@calljensen.com
10 Wayne W. Call - lashe@calljensen.com, wcall@calljensen.com
11
       Cornelia Julianna Boleyn Gordon - cgordon@mcnamarallp.com
12
       Roberto Anguizola - ranguizola@ftc.gov
13
14 John Jacobs - jjacobs@ftc.gov
15 Timothy Peter Johnson - tjohnson@bn-lawyers.com
16 Sanjay Bhandari - jjacobs@mcnamarallp.com, sbhandari@mcnamarallp.com
17 Christopher C. Scheithauer - jsandoval@calljensen.com, cscheithauer@calljensen.com
18
       Andrew S. Hudson - ahudson@ftc.gov
19
       Robert Corn-Revere - wdcdocket@dwt.com, bobcornrevere@dwt.com
20
       William P. Cole - cmiller@calljensen.com, wcole@calljensen.com
21
22
23
24
25
26
27
28

                                                  -1-
                          PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 4 of 107 Page ID
                                      #:16131


1                                  MEMORANDUM OF POINTS AND AUTHORITIES
2                  This Motion is brought by a group 3,802 students of Online Trading Academy (“OTA”),1
3          who seek leave to intervene in this action to bring the attached Complaint in Intervention for, inter
4
           alia, Declaratory Judgment and equitable relief (“Intervenors’ Complaint”)2 against Plaintiff
5
           Federal Trade Commission (the “FTC”). The students who bring this Motion (“Intervenors”) have
6
           been harmed by the FTC’s actions in bringing this lawsuit against OTA and restraining OTA’s
7
8          operations. Intervenors have rights to lifelong education and resources from OTA. Intervenors

9          invested in their OTA training depending on continued access to this lifelong education, and have
10         received, enjoyed, and benefited from that investment. They do not seek a refund. Now, though,
11
           the FTC wrongfully is depriving Intervenors of the fruits of their investment. If successful, the
12
           FTC will put OTA out of business and strip Intervenors and tens of thousands of other students of
13
           their investment in their lifelong trading education. Therefore, for the reasons set forth herein,
14
           Intervenors respectfully request to be granted leave to intervene as a matter of right pursuant to
15
16         Federal Rule of Civil Procedure 24(a)(2) or, alternatively, by permission pursuant to Federal Rule

17         of Civil Procedure 24(b)(1).
18
                                                   FACTUAL BACKGROUND
19
                   The FTC brought this action against Defendants alleging that OTA has engaged in fraudulent
20
           or deceptive business practices directed at consumers. In these proceedings, the FTC obtained a
21
           Temporary Restraining Order (the “TRO”) (Dkt. No. 46) and Preliminary Injunction (Dkt No. 130)
22
23         against OTA. In seeking and obtaining the TRO and the Preliminary Injunction, the FTC silenced

24         the voices of thousands of OTA students who value OTA’s lifelong education for trading and

25         investment strategies, and who have found those strategies to be effective. In earlier proceedings in
26
27         1 As used herein, “OTA” refers to any or all of the corporate defendants with whom Intervenors have contractual
        agreements for OTA’s services.
28     2A true and correct copy of Intervenors’ proposed Complaint in Intervention is attached hereto and incorporated herein as
       Exhibit A.
                                                         -1-
                                 PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 5 of 107 Page ID
                                      #:16132


1
        this Court, 448 of those students submitted sworn declarations, and OTA presented the Court with
2
        evidence that over 9,000 students signed a petition indicating overwhelming support for OTA in
3
4       connection with OTA’s defense against the FTC’s efforts. However, without any evidentiary

5       hearing, this Court accepted the FTC’s assertions that OTA had defrauded those very students. The

6       students categorically dispute FTC’s claims against OTA and assert that: 1) they have not been
7       defrauded by OTA; and 2) the injunctions and related orders entered by the Court have impaired
8
        and now are on the brink of foreclosing their right to the education they purchased and their
9
        constitutional right to this educational exchange of information The TRO and the Preliminary
10
        Injunction have devastated OTA’s students. One of the primary—if not the primary—benefit of
11
12      OTA’s education is OTA’s lifelong access to continuing education for its students. OTA’s students

13      count on—and have taken advantage of—their right to take, and re-take, OTA courses, seminars,
14      and view online programs for the rest of their lives at no additional cost after their initial tuition
15
        payment. OTA’s students consider this right and benefit essential to managing their investments
16
        which, for many of them, involve their life savings. Contrary to the FTC’s assertions in this action,
17
        OTA’s programs are not “get rich quick” promises to its students. Intervenors know, and are
18
19      prepared to present evidence to the Court, that OTA’s curriculum teaches that trading in financial

20      markets requires discipline, strategy, planning, and risk management—all of which Intervenors

21      have learned from OTA, and which OTA disclosed to Intervenors from the start and throughout the
22      education process.
23
               Despite the enormous benefit and service Intervenors have received from their investment in
24
        OTA, the FTC has, thus far, left the Court with the impression that OTA has defrauded its students.
25
        The FTC has remained deaf to the students’ pleas and its claims to this Court are demonstrably false.
26
27      Intervenors are prepared, and have the right, to present to this Court their evidence that the FTC has

28      misled the Court as to the nature of OTA’s programs and as to the opinions and experiences of the

                                                     -2-
                             PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 6 of 107 Page ID
                                      #:16133


1
        students who have actually enrolled in those programs. The Preliminary Injunction has effectively
2
        shut down OTA’s operations, depriving over 70,000 OTA students of their ongoing, lifelong access
3
4       to OTA’s educational programs—a benefit that OTA students expect, value, and paid for.

5              While OTA has mounted its own defense in this action, OTA itself does not directly

6       speak for its students. Nor does the FTC. In fact, the FTC has suppressed the voices of OTA’s
7       students. On its “public” comment board regarding OTA, the FTC has posted only comments
8
        critical of OTA and has actively censored numerous student comments in support of OTA. For
9
        example, on March 1, 2020, one student attempted to post the following comment:
10
11                    I’ve read all the comments made on this thread so far. Questions I have for
                      you are who appear to be failing on OTA strategy:
12
                      (1) How much time did you spend educating yourself on OTA strategy & actually
13                    trying out the strategies? FYI, there are many instructors at OTA so maybe you
                      haven’t found instructors that work for you. I get up every morning to listen to 1 of
14
                      the instructors, a session which is open to everybody who has signed up with OTA
15                    (not Master Mind). This is to get an idea of what the market looks like in each of
                      the assets. Then I set my own trades using stop loss & target zones on just a few
16                    assets that I track every day. This was after I did @50 paper trades before I started
                      trading for real. FYI, you can’t try to trade too many assets, you gotta be good at
17                    just a few & it’ll work for you.
18
                      (2) Once you took the classes, did you turn in your paper trades into OTA’s
19                    experts to review your trades with you before trading your real money? This is
                      how you get better. You can’t learn trading skills overnight. I spent my first 2-3
20                    months going to classes learning all the assets I bought training on,
                      talking/emailing instructors, being involved with local trading groups while doing
21                    paper trades every day. & consider the ability to take courses again whether in-
22                    person or online is unbelievable especially for those who don't have a great local
                      center or live in an area not close to any center. I ask you again, how much time
23                    did you actually spend learning how to trade?

24                    I hope you'll re-consider your thoughts on OTA. I have been very successful
                      sticking with my trade plan rules and the free daily reviews of trades suggested
25                    because they are conservative, less riskier trades following the patented CORE
26                    principles. Yes, they take more time to profit from because it takes a while for
                      price to arrive at the selected demand/supply zones, but if you learned anything
27                    from OTA, you would have taken trade prices just above the specified Demand
                      Zones or just below the specified Supply Zones before the money makers get into
28                    the market.

                                                   -3-
                           PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 7 of 107 Page ID
                                      #:16134


1                            Thanks for reading....
2
                    This comment, however, was never posted on the FTC’s comment site. Further, numerous
3
           other comments similarly reflect students’ efforts to support OTA, only to be met with
4
           suppressive, boilerplate responses that the FTC’s site “is a moderated blog,” and that the FTC
5
6          “review[s] all comments before they are posted.”3

7                   The FTC does not speak for the majority, or even a plurality, of OTA’s students, and has

8          fought against students’ efforts to speak for themselves. Further, despite the efforts of OTA to
9          bring the student perspective to this Court’s attention in prior proceedings in this matter, the FTC
10
           opposed, and the Court has not considered that perspective and instead issued the TRO and the
11
           Preliminary Injunction without an evidentiary hearing or testimony from a single witness—and
12
           particularly, OTA’s students. Accordingly, when OTA appealed the Preliminary Injunction to the
13
14         United States Court of Appeals for the Ninth Circuit, 1,398 students engaged counsel to submit an

15         amicus brief in support of OTA and for reversal of the Preliminary Injunction.4 Since filing the
16         amicus brief in the Ninth Circuit, the number of students who support OTA and formally engaged
17
           counsel to participate in these proceedings to advocate for their continued access to OTA’s
18
           education and resources has continued to rapidly grow—3,802 as of the filing of this motion. That
19
           number is expected to continue to grow larger.
20
21                  As set forth in Intervenors’ proposed Complaint in Intervention and amicus brief to the

22         Ninth Circuit, the FTC does not in fact speak for, or protect, OTA students. To the contrary, the

23         FTC’s actions have directly impaired the rights of OTA’s students, in particular the right to
24         continued training and access to resources to allow OTA’s students—the consumers that the FTC
25
           claims to protect—to continue navigating an uncertain investment market. Having been thus far
26
           silenced by the FTC, and the Court having failed to consider or even acknowledge the true
27
28     3   See, e.g., https://www.ftc.gov/comment/596029#comment-596029 (last visited May 19, 2020)
       4   A true and correct copy of Intervenors’ amicus brief to the Ninth Circuit is attached and incorporated herein as Exhibit B.
                                                          -4-
                                  PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 8 of 107 Page ID
                                      #:16135


1
        experience of thousands of actual OTA students, the students of OTA now seek to intervene
2
        formally to advocate for their own rights before this Court.
3
4                                              STANDARD OF REVIEW

5               Federal Rule of Civil Procedure 24(a) provides that “[o]n timely motion, the court must

6       permit anyone to intervene who: ... (2) claims an interest relating to the property or transaction that
7
        is the subject of the action, and is so situated that disposing of the action may as a practical matter
8
        impair or impede the movant’s ability to protect its interest, unless existing parties adequately
9
        represent that interest.” Thus, a movant is entitled to intervene as a matter of right when the movant
10
        demonstrates the following four elements: (1) the intervenor’s motion is timely; (2) the intervenor
11
12      has “a significantly protectable interest relating to ... the subject of the action,” (3) the intervenor is

13      “so situated that the disposition of the action may as a practical matter impair or impede the
14      intervenor’s ability to protect that interest”; and (4) the intervenor’s interest is “inadequately
15
        represented by the parties to the action.” Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 853
16
        (9th Cir. 2016) (quoting Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 841 (9th
17
        Cir. 2011)) (internal quotations and alteration omitted). Although a proposed intervenor bears the
18
19      burden of establishing these four elements, “the requirements for intervention are to be broadly

20      interpreted in favor of intervention.” Id. (quoting United States v. Alisal Water Corp., 370 F.3d 915,

21      919 (9th Cir. 2004)) (alteration omitted).
22              Alternatively, even if the Court is not persuaded that the OTA students are entitled to
23
        intervene as a matter of right, permissive intervention is allowed where the movant “has a claim or
24
        defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.
25
        24(b)(1)(B). A movant seeking permissive intervention under Rule 24(b) “need only satisfy two
26
27      threshold requirements: (1) the prospective intervenor’s motion to intervene is timely, and (2) the

28      prospective intervenor has claims or defenses that share a common question of law or fact with the

                                                     -5-
                             PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
     Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 9 of 107 Page ID
                                      #:16136


1
        main action.” McIver v. KW Real Estate/Akron Co., LLC, 2016 WL 8230634, at *2 (C.D. Cal.
2
        June 15, 2016) (Selna, J.).
3
4                                                    ARGUMENT

5                 Intervenors satisfy the criteria to intervene as a matter of right pursuant to Federal Rule of

6       Civil Procedure 24(a)(2), and certainly those for permissive intervention. One way or the other, the
7       Court should not remain blind to the interests of the very students whose rights are being asserted—
8
        falsely— by the FTC. The court should grant the motion to intervene and permit the students to
9
        assert their rights, which are being substantially impaired by the FTC’s case against OTA in this
10
        action.
11
12      I.        Federal Rule of Civil Procedure 24(a)(2) Grants Intervenors the Right to Intervene
                  in this Action.
13
                  As noted above, there are four elements to intervention as of right under Federal Rule of
14
        Civil Procedure 24(a)(2): timeliness, protectable interest, practical impairment, and inadequate
15
16      representation. Intervenors satisfy each of these elements.

17                A.      Intervenors’ motion to intervene is timely.
18                First, as to the timeliness of a motion to intervene, “[t]imeliness is determined by the totality
19      of the circumstances facing would-be intervenors,” taking into account the stage of the proceedings,
20
        the prejudice to other parties, and the reason for and length of the delay before seeking intervention.
21
        Smith, 830 F.3d at 854. In this case, the stage of these proceedings is at a crucial inflection point
22
        where Intervenors have an urgent need and a right to be heard. Although these proceeding only
23
24      commenced February 12, 2020, there have already been numerous motions and applications

25      brought before the Court, and decisions by the Court, including the TRO and the recent Preliminary

26      Injunction, which have negatively affected the rights of OTA’s students, all without Intervenors’
27
        interests and perspective being adequately represented by the parties or considered by the Court.
28
        Now, the Court is considering whether to impose a receiver to “preserve” the assets of OTA (see
                                                      -6-
                              PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 10 of 107 Page ID
                                   #:16137


1
         Dkt. No. 215)— essentially, whether to shut down OTA to the extent the Preliminary Injunction has
2
         not already done so—once again, without OTA’s students’ perspective and appropriate evidence
3
4        of the prejudice to be the students (the supposed victims) being considered.

5               Further, no party will be prejudiced by Intervenors’ participation in this case. The only

6        prejudice that is relevant to this inquiry “is that which flows from a prospective intervenor’s failure
7        to intervene after he knew, or reasonably should have known, that his interests were not being
8
         adequately represented ....” Smith, 830 F.3d at 857. As noted above, Intervenors organized
9
         themselves and promptly joined this matter as amici in the Ninth Circuit, and now promptly seek
10
         leave to intervene and present their case before this Court. No party can therefore complain of
11
12       prejudice when Intervenors’ participation is indisputably timely. Moreover, even considering

13       “prejudice” in the colloquial sense, the FTC has represented to the Court that it has brought this
14       action and sought the TRO and Preliminary Injunction “[t]o protect consumers.” (See, e.g., Dkt.
15
         No. 74, at 1.5) The FTC therefore cannot be prejudiced by this Court considering the perspective of
16
         those very consumers regarding OTA’s conduct, as well as the effect of these proceedings on those
17
         consumers, when the FTC asserts its claims are ostensibly based on an interest in protecting the
18
19       consumers. Nor would OTA be prejudiced by Intervenors’ involvement in this case, as Intervenors

20       strenuously oppose the relief sought by the FTC against OTA, albeit for independent reasons and

21       interests of their own.
22             Finally, Intervenors have not delayed in seeking the right to intervene. Until issuance of the TRO
23
         and Preliminary Injunction, Intervenors had no basis upon which to participate in this action, as
24
         Intervenors had not been affected by the FTC’s investigation of OTA. At this juncture, however,
25
         Intervenors’ rights have been, continue to be, and may be permanently lost because of the FTC’s actions.
26
27
     5 “To protect consumers ... the FTC respectfully requests that the Court issue the proposed preliminary injunction (Dkt. 72)
28   (‘PI’) barring Defendants’ unlawful misrepresentations, freezing their assets, and appointing a receiver over the Corporate
     Defendants.” (Emphasis added.)
                                                     -7-
                             PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 11 of 107 Page ID
                                   #:16138


1    Intervenors organized themselves as reasonably promptly and quickly as possible given the vast number
2    of OTA students and the coast-to-coast geographic spread of the students, both to file an amicus brief in
3
     this matter in the Ninth Circuit and now to participate in the proceedings in this Court before further
4
     harm is done to their rights and interests.
5
             Accordingly, Intervenors’ motion is timely.
6
7            B.      Intervenors have a protectable interest and would suffer practical
                     impairment of that interest.
8
             A proposed intervenor has a protectable interest sufficient for intervention if “the interest
9
     is protectable under some law” and “there is a relationship between the legally protected interest
10
     and the claims at issue.” Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1180 (9th Cir.
11
12   2011) (internal quotations omitted). Put simply, “a party has a sufficient interest for intervention

13   purposes if it will suffer a practical impairment of its interests as a result of the pending
14   litigation.” Cal. ex rel Lockyear v. United States, 450 F.3d 436, 441 (9th Cir. 2006). Thus, the
15
     question of whether proposed intervenors have a protectable interest is intertwined with the third
16
     element of the mandatory intervention analysis: whether the proposed intervenors would suffer a
17
     practical impairment of their interests. Here, Intervenors indisputably have a protectable interest
18
19   that would be impaired if they are not permitted to intervene.

20           As set forth in OTA Students’ amicus brief to the Ninth Circuit in this matter, Intervenors

21   have paid for certain rights and benefits from OTA, including lifelong access to OTA’s
22   educational programs and training. As Intervenors put it to the Ninth Circuit:
23
                     Amici are a group of OTA students whose education has been interrupted at a
24                   critical time by the district court’s preliminary injunction. In this volatile market,
                     buffeted by unexpected and unusual forces, Amici are particularly aggrieved by
25                   their inability to take advantage of the very useful instruction, which is guaranteed
26                   to them for life by OTA, and by the prospect that they may lose it altogether. Many
                     of the Amici have substantial investments in the market and are fearful that their
27                   savings will be dissipated if they cannot use the investment tools and guidance that
                     OTA has provided them in the past and on which they had been relying in planning
28                   their future.

                                                 -8-
                         PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 12 of 107 Page ID
                                   #:16139


1
     (Exhibit B at 16.) Intervenors have a protectable interest in the property or transaction—i.e., their
2
     purchases of lifelong financial market trading education from OTA—which would suffer, and
3
4    indeed already has suffered, devastating impairment as a result of this pending litigation and the

5    orders obtained by the FTC. Intervenors have been unconstitutionally deprived of access to the

6    education and resources they paid as a result of the TRO and Preliminary Injunction and will
7
     suffer permanent and irreparable injury if the FTC succeeds in expanding the devastating impact
8
     of the preliminary injunction through a receivership that would permanently shutter OTA.
9
            Accordingly, Intervenors satisfy the second and third elements for intervention as of
10
     right: protectable contractual and constitutional interest and practical impairment.
11
12          C.      Intervenors’ interests are not adequately represented by the parties.
13          Finally, Intervenors are entitled to intervene in this action as a matter of right because their
14   interests are not adequately represented by the parties. This final element requires only a minimal
15
     showing that the existing parties’ representation may be inadequate. Smith, 830 F.3d at 864 (citing
16
     Trbovich v. United Mine Workers ofAm., 404 U.S. 528, 538 n.10 (1972)). Here, both the FTC and
17
     OTA itself do not adequately represents Intervenors’ interest. The FTC is plainly not representing
18
19   Intervenors’ interests and is in fact working against the interests of Intervenors—the very

20   consumers it purports to seek to protect. As detailed above, the FTC has misled this Court about

21   the perspective and experience of OTA students, has taken actions to block the overwhelming
22   favorable student evidence from ever reaching this Court and, therefore, Intervenors must present
23
     the Court with that evidence for themselves.
24
            Although Intervenors support OTA in this action, OTA does not itself adequately represent
25
     Intervenors’ interests. While OTA and Intervenors may be aligned as to the outcome of this
26
27   litigation that they seek—the continuation of OTA’s educational programs—they have independent

28   interests and reasons for doing so. Intervenors seek the continuation of OTA’s enterprise so that

                                                 -9-
                         PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 13 of 107 Page ID
                                   #:16140


1
     they can continue to receive products and services for which they have paid and to which they are
2
     entitled on a lifelong basis, regardless of any business or profit interest of OTA. Further, with due
3
4    respect to counsel for OTA and to the Court, OTA’s representation of Intervenors’ interests has

5    been shown already to be inadequate because the Court declined even to consider the 448

6    declarations and the names and the compelling statements of over 9,000 petitioning students
7
     submitted by OTA in opposition to the TRO and Preliminary Injunction. Whether because of
8
     doubts as to OTA’s credibility or otherwise, the Court has thus far shown no awareness of the
9
     interests of OTA’s students when presented by OTA. Therefore, OTA inadequately represents
10
     Intervenors’ interest and Intervenors must be afforded the opportunity to present their case to the
11
12   Court for themselves.

13          The final element of intervention as a matter of right is therefore satisfied.
14   Accordingly, the Court should grant this motion and allow Intervenors to intervene in this
15
     action pursuant to Federal Rule of Civil Procedure 24(a)(2).
16
     II.    Alternatively, the Court Should Permit Intervenors to Intervene Pursuant to
17          Federal Rule of Civil Procedure 24(b).
18          In the event that the Court does not grant Intervenors’ motion to intervene in this action
19
     pursuant to Federal Rule of Civil Procedure 24(a)(2), it should nonetheless permit Intervenors to
20
     intervene pursuant to Rule 24(b). In the case of permissive intervention, a movant need only
21
     demonstrate timeliness and that they have claims or defenses that share a common question of law
22
23   or fact with the main action. McIver, 2016 WL 8230634, at *2. Here, Intervenors’ motion is timely

24   for the reasons discussed in Argument section I.A, above. Further, Intervenors’ claim against the

25   FTC as set forth in the accompanying Complaint plainly shares common questions of law and fact
26   with the FTC’s claims against OTA—namely, whether OTA has engaged in fraudulent or deceptive
27
     conduct that warrants relief that would effectively put OTA out of operation and deny Intervenors
28

                                                 - 10 -
                         PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
  Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 14 of 107 Page ID
                                    #:16141


 1
      and tens of thousands of other OTA students access to the benefits of further training and resources.
 2
      Intervenors’ claims are based on the reality that OTA has not deceived or misled its students, that
 3
 4    the students have received and wish to continue to receive exactly what they expected and paid for,

 5    and that OTA should be able to continue operating without the FTC’s intrusion. These rights are

 6    highly valued by the OTA students, are based on contract and constitutional right, and are at the
 7
      heart of these proceedings.
 8
            As such, even if Intervenors did not qualify for intervention as of right under Federal Rule of
 9
     Civil Procedure 24(a)(2) (which they do), the Court should permit them to intervene pursuant to Rule
10
11 24(b).
12                                               CONCLUSION
13          For the reasons discussed above, the Court should grant this motion and allow Intervenors
14 to intervene in this action and deem the attached Complaint in Intervention by OTA’s students
15
     against the FTC to be filed as of the granting of such motion.
16
                                                          Respectfully submitted,
17
18 Dated: May 20, 2020
                                                          MAURICE R. MITTS, ESQ.
19                                                        MITTS LAW, LLC
                                                          1822 Spruce Street
20                                                        Philadelphia, PA 19103
21                                                        (215) 866-0110 phone
                                                          (215) 866-0111 fax
22                                                        mmitts@mittslaw.com
                                                          (Admitted pro hac vice)
23
                                                          and
24
25                                                        DANIEL C. HUNTER IV, ESQ.
                                                          THE HUNTER LAW GROUP
26                                                        111 Corporate Drive, Ste. 130
                                                          Ladera Ranch, CA 92694
27                                                        (949) 682-7234 phone
                                                          (949) 218-6909 fax
28                                                        dan@dhunterlaw.com
                                                  - 11 -
                          PROPOSED INTERVENORS NOTICE OF MOTION TO INTERVENE
Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 15 of 107 Page ID
                                  #:16142




                             EXHIBIT A

           Intervenors’ Complaint in Intervention
  Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 16 of 107 Page ID
                                    #:16143


 1
 2
 3                                       UNITED STATES DISTRICT COURT

 4                                     CENTRAL DISTRICT OF CALIFORNIA

 5       Laura Owen, Wayne Coltrane, Michael                       Case No.       8:20-cv-00287 JVS (KESx)
         Yanoschak, and Paul Walker, on behalf of
 6       themselves and others similarly situated,                 INTERVENORS CLASS ACTION
 7                                                                 COMPLAINT IN INTERVENTION FOR
                        Plaintiffs - Intervenors,                  DECLARATORY JUDGMENT
 8
                        vs.
 9
         Federal Trade Commission,
10
11                      Defendant.

12            Plaintiffs Laura Owen, Wayne Coltrane, Michael Yanoschak, and Paul Walker, and the 3,802

13 OTA students named in Exhibit A1, (“Plaintiffs”), on behalf of themselves and others similarly situated
14 and as intervenors, bring this Complaint in Intervention for Declaratory Judgment Relief on their own
15 behalf and as representatives for the class of OTA students against Defendant Federal Trade Commission
16 (“the FTC”) seeking a declaration that Plaintiffs’ contractual agreements with Online Trading Academy
17 (“OTA”) are legally valid, binding, and enforceable, and that Plaintiffs are entitled to and will receive
18 the benefits and services from OTA to which they are entitled without interference from the FTC.
19                                                          The Parties

20            1.       Plaintiff Laura Owen is an adult individual and a citizen of Kansas, residing at 27085
           nd
21 West 102 Street, Olathe, KS 66061.
22            2.       Plaintiff Owen is, among other things, a former Secretary of Commerce of the State of

23 Kansas, an entrepreneur, a holder of Series 7 and 63 securities licenses, and a certified financial planner
24 (CFP).
25            3.       Plaintiff Owen is also an experienced options trader, having traded in options consistently

26 for approximately 40 years.
27
28   1Do to the enormous number of students appearing on exhibit A (3,802 students) who are plaintiffs in this action, their names
     have been listed in this exhibit so as not to add a multiplicy of pages of party plaintiffs to this
                                                   -1-
            INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 17 of 107 Page ID
                                   #:16144


1
            4.      Plaintiff Owen enrolled in OTA classes beginning January 3, 2018, and has consistently
2
     taken and retaken various OTA classes numerous times from then until the FTC effectively shut down
3
     OTA’s operations as described below.
4
            5.      Plaintiff Wayne Coltrane is an adult individual and a citizen of Texas, residing at 6904
5
     Wesson Drive, Plano, TX 75023.
6
            6.      Plaintiff Coltrane is a retired real estate appraiser, and spent much of his career working
7
     in and for financial institutions, reviewing appraisals to determine their accuracy, and make risk
8
     assessments based on the appraisals before commitments were made for loans.
9
            7.      Plaintiff Coltrane first enrolled in OTA classes in the fall of 2007, and spent a short period
10
     of time thereafter trading before returning to full-time work as an appraiser.
11
            8.      Following Plaintiff Coltrane’s retirement in August 2018, Plaintiff Coltrane returned to
12
     OTA and retook several OTA courses at no additional cost.
13
            9.      Like Plaintiff Owen, Plaintiff Coltrane also continued to take OTA courses from the time
14
     he returned to OTA until the FTC effectively shut down OTA.
15
            10.     Plaintiff Michael Yanoschak is an adult individual and a citizen of California.
16
            11.     Plaintiff Yanoschak worked in the mortgage industry for approximately 25 years, as an
17
     independent broker and for Wells Fargo.
18
            12.     Plaintiff Yanoschak first enrolled in OTA classes in November of 2013, and by January
19
     of 2015, had resigned from Wells Fargo and began trading full-time, which he has done successfully
20
     using OTA’s methodologies since then up until and including the present.
21
            13.     Like the other Plaintiffs, Plaintiff Yanoschak has continued to take OTA classes at no
22
     additional cost since his initial enrollment.
23
            14.     Plaintiff Paul Walker is an adult individual and a citizen of Georgia, residing at 5325
24
     Camden Lake Drive NW, Acworth, GA 30101.
25
            15.     Plaintiff Walker is a retired owner of a child care center.
26
            16.     Plaintiff Walker is 49 years old.
27
            17.     Plaintiff Walker first enrolled as a student with OTA in December 2018.
28

                                                -2-
         INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 18 of 107 Page ID
                                   #:16145


1
            18.    Based on OTA’s training, Plaintiff Walker is currently engaged in active trading in
2
     various stocks and options markets, and is making a profit of approximately $500 to $1,000 per day on
3
     average.
4
            19.    Plaintiff Walker has continued to take OTA classes at no additional cost since his initial
5
     enrollment, up to and until the FTC effectively shut down OTA’s operations.
6
            20.    The entire list of Student Plaintiffs are:
7
        1. Nasser Abbasi                      22. Maria Agosto                     42. Samuel Albert
8
        2. Rick Abbott                        23. Iselda Aguilar                   43. Kate Alberts
9
        3. Alan Abdelhalim                    24. Ricardo E. Aguirre               44. Matthew Albright
10
        4. Stephen Abele                      25. Daniel Ahern                     45. John Alderman
11
        5. Dawit Abera                        26. Amani Ahmed                      46. Norma Aldridge
12
        6. Leora Abresch                      27. Waqas Ahmed                      47. Larry Alexander
13
        7. Murray Abs                         28. Indra Ahuja                      48. Sharon Alexander
14
        8. John Academia                      29. Jacqueline Aiken                 49. Jimmy Alford
15
        9. Jorge Acevedo                      30. Caroline Aiken-                  50. Francis Alfred
16
        10. Jay Ackberry                      McGee                                51. Rizwan Ali
17
        11. Margaret D. Acker                 31. Joan Akhilele-                   52. Bob Allen
18
        12. Kathleen Ackermann                Hidalgo                              53. Daniel Allen
19
        13. Cesar Acuna                       32. Anthony Akidi                    54. Elaine Allen
20
        14. Jerold Adair                      33. Brad Akkerman                    55. Jerry Allen
21
        15. Decebal Adamescu                  34. Naveed Akram                     56. Jonathan Allen
22
        16. Jonathan Adams                    35. Nandakishore Akula               57. Joseph Allen
23
        17. Ali Adibi                         36. Valentine Akunne                 58. Mark Allen
24
        18. Ute Adolphs                       37. Ringo Akutsu                     59. Natsurang Allen
25
        19. Vamshi Reddy                      38. Ala Al Giashi                    60. Norman Allen
26
        Aekkati                               39. Imran Alam                       61. Roy Allen
27
        20. Mauro Aficial                     40. Richard Albanese                 62. Rick Allender
28
        21. Harvey Agostinello                41. Josh Albert                      63. Lenna Alliev
                                                -3-
         INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 19 of 107 Page ID
                                   #:16146


1
      64. Rustam Alliev            90. Julie Anderson            116. Robert Armel
2
      65. Heather Allison          91. Lenecia Anderson          117. Ethan Armentrout
3
      66. Elsa Almenara            92. Norma Jean                118. Donald Armour
4
      67. Cesar Alonso             Anderson                      119. Duane Armstrong
5
      68. Sarah Alsberg            93. Carmen Andia              120. Ronald Armstrong
6
      69. Dan Altenburg            94. Ken Andreen               121. James Arnesen
7
      70. James Altermatt          95. Aaron Andrisek            122. Ellick Arnold
8
      71. Thomas Altobelli         96. Robert Anesi              123. Gwynne Arnold
9
      72. Lou Alvarado             97. Charlene                  124. James Arnold
10
      73. John Alvarez             Angelosante                   125. Debra Arnott
11
      74. Rafael Alvidrez          98. Agustin Anguiano          126. Cecil Ash
12
      75. Anthony Ambrose          99. Veronica Ani              127. Chris Ashford
13
      76. Kirit Amin               100. Mark Anstine             128. Bruce Ashley
14
      77. Argelia                  101. Andy Ansyah              129. Ken Ashley
15
      Amirsolaimani                102. Hollis Anthony           130. Ermalyn Aspillaga
16
      78. Frank Amprim             103. Ichiro Aoki              131. Frederick Atchley
17
      79. Gloria Ampuero           104. Gary Appel               132. Prashant Attray
18
      80. Tracy Amster             105. Buell Applebury          133. Assel Aubakirova
19
      81. Joseph Anania            106. Deborah Aracena          134. Gregory Auger
20
      82. Nagalakshmi              107. Alvin Arafiles           135. Danielle Austin
21
      Anbarasan                    108. Fernando Arambula        136. Simon Auyeung
22
      83. Geoffrey Anders          109. Yoseph Araya             137. Kevin Ayanian
23
      84. Ann Anderson             110. Joel M. Arbisser         138. Jeff Ayers
24
      85. BL Anderson              111. Romeo Arcinas            139. Komivi Ayivi
25
      86. Doug Anderson            112. Peter Arendarcik         140. Ijlal Baber
26
      87. Hannah Anderson          113. Yelena Arevalo           141. James Baber
27
      88. Jeff Anderson            114. Ola Aribisala            142. Mark Babyak
28
      89. Jim Anderson             115. John Ariola Jr.          143. John Baca
                                              -4-
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 20 of 107 Page ID
                                   #:16147


1
      144. John Baca               170. Steve Balog              197. Kaye Baucum
2
      145. Thomas Bachri           171. Dominique Balque         198. Diego Baudry
3
      146. Thomas Backman          172. Terry Balser             Marlow
4
      147. Maria Baena             173. Lauren Baltic            199. Darrell Bauer
5
      148. Kurt Bahr               174. James Baptist            200. Ray Baum
6
      149. James Bailey            175. Douglas Barber           201. Dan Baumann
7
      150. Robert Baird            176. Christopher Bari         202. D. Scott Baumer
8
      151. Frank Bakai             177. Mario Bari               203. Beata Jesusa Garcia
9
      152. Doug Baker              178. Emily Barilo             Bautista
10
      153. Joann Baker             179. Larry Barker             204. Michael Bautista
11
      154. John Baker              180. Micheline Barkosky       205. Tito Bautista
12
      155. John Baker              181. David Barnes             206. Steve Bay
13
      156. Michael Baker           182. David Barnes             207. Odonchimeg
14
      157. Dobrogniewa             183. Barbara Baron            Bayaraa
15
      Bakowska                     184. James Barr               208. Chris Baydar
16
      158. Thomas Balalis          185. Angela Barreneche        209. Christopher Baydar
17
      159. Betty Baldwin           186. Tom Barrs                210. Maurice Bayless
18
      160. Dave Baldwin            187. Gregory Barry            211. David Beach
19
      161. Margaret Baldwin        188. Rick Barry               212. Scott Beacham
20
      162. Janae Balibrea          189. Terry Barthels           213. Brian Beall
21
      163. Madgie Balingit         190. Joseph Bartkiewicz       214. Brian Becker
22
      164. Rodney Balitewicz       191. Christopher              215. Andre Beddawi
23
      165. Brandon                 Bartman                       216. Adele Beeman
24
      Balkaransingh                192. Maria Bartman            217. Leo Beilin
25
      166. Aaron Ball              193. Ferdinand Basilio        218. Alex Bejjani
26
      167. Bradley Ballard         194. Dario Basora             219. Eldon Bekkala
27
      168. David Ballard           195. Gopal Bathala            220. Mike Belanger
28
      169. Allen Ballinger         196. Susan Bauchner           221. Sam Belcher
                                              -5-
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 21 of 107 Page ID
                                   #:16148


1
      222. Philip Belin            249. Roger L. Berardi         275. Paul Bianchi
2
      223. Brent Bell              250. Roger Berardinis         276. John Bianculli
3
      224. Jeffery Bell            251. Pablo Beras              277. Janette
4
      225. Karen Bellavance        252. Rita Bercan              Biddlecombe
5
      226. Boris Belyi             253. Chantal Andree           278. Steve Biesiada
6
      227. Guillermo               Berclaz                       279. Richard Bigelow
7
      Benavides                    254. Anne Beressi             280. George Bigger
8
      228. Lynn Bender             255. Lyudmyla                 281. William Biggs
9
      229. Ray Bender              Berestetska                   282. Nicholas Billings
10
      230. Walter Bender           256. John Bergwell            283. Zerman Billingslea
11
      231. Kevin Bendig            257. Londa Berhanu            284. David Billy
12
      232. Eric Bene               258. Caroline Berle           285. Bob Bilmanis
13
      233. Loretta Benedetti       259. Harvey Bernard           286. Ihor Bilyk
14
      234. Brent Benham            260. Ina Bernard              287. Richard Binder
15
      235. Colin Benjamin          261. Joan Bernard             288. Cindy Goral
16
      236. Daniel Benjamin         262. Randy Bernhagen          Bingham
17
      237. Steve Benjamin          263. Nancy Berry              289. Robert Birett
18
      238. Brandon Bennett         264. Odell Berry              290. John Birkel
19
      239. Daniel Bennett          265. Carla Berryman           291. Paulette Bischof
20
      240. John E. Bennett         266. Kenneth Berthoud         292. David Bishop
21
      241. Marjorie Bennett        267. Mike Besso               293. Jeff Bishop
22
      242. Preston Bennett         268. Charles Bethel           294. Gemma Bitzenburg
23
      243. Valerie Bennett         269. Kingsley Bewley          295. Haley Bjorklund
24
      244. Tiffany Bennicke        270. Maya Beynishes           296. John Black
25
      245. Shane Benoy             271. Dinesh Bhargava          297. Michael Black
26
      246. Gary Benson             272. Tanavi Bhasin            298. John Blackledge
27
      247. Marvin Bentfield        273. Kamal Bhatia             299. Robert Blackwell
28
      248. David Benzing           274. Sergio Biagi             300. Larry Blake
                                              -6-
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 22 of 107 Page ID
                                   #:16149


1
      301. Mike Blake              327. Scott Bonerigo           355. Ken Boyd
2
      302. Spencer Blake           328. Louis T. Bonitto         356. Nancy Boyer
3
      303. Gordon Blakesley        329. Danielle Bonk            357. Alice Boyle
4
      304. Alexandra               330. Dwane Bonner             358. Chris Boyter
5
      Blanchard                    331. Trula Booker             359. Joseph Boze
6
      305. Eric Blanchard          332. Maxime Boone             360. Chris Bradford
7
      306. Kathryn Blanton         333. Charles Booth            361. Harrison Bradford
8
      307. Randy Blaser            334. Thomas Booth             362. Russell Bradshaw
9
      308. Anthony Blasi           335. Christine I. Boothe      363. Mary Anne Brady
10
      309. Lorelei Blataric        336. Brian Borcherding        364. William Braganza
11
      310. John Blevins            337. Glenn Borochaner         365. Roxanne Bragg
12
      311. Daniel Blodgett         338. Halina Borowski          366. Greg Braguine
13
      312. David Bloom             339. Joseph Borowy            367. Mike Brandenburg
14
      313. Jonathan Blue           340. Brad Bose                368. Stacy Brandenburg
15
      314. Shawn Blum              341. Karen Bosshart           369. Eddie Brandes
16
      315. Steven Bocker           342. Bernardo Botelho         370. Bob Brandt
17
      316. Jeffrey Boczon          343. Bobir Botir              371. Jay Brandt
18
      317. Siva Bodavula           344. Roy E. Botsko            372. Lance Branford
19
      318. Richard J. Boeck Jr.    345. Ron Boucher              373. Robert Brannan
20
      319. Ryan Boggs              346. Michael Bourn            374. Ronald Braswell
21
      320. John Boggs III          347. David Bouy               375. Eric Brauch
22
      321. Emi Bojan               348. Ahmed Bouyarden          376. Adrienn Braun
23
      322. Steve Bojorquez         349. Cheryl Bowen             377. Brian Breece
24
      323. Filip Bokun             350. Patrick Bower            378. Lawrence Breen
25
      324. Srinivas Bolisetty      351. Darlene Bowers           379. Kelvin Breese
26
      325. Krystyna                352. Susan Bowling            380. Kerry Bremmer
27
      Bolkunevych                  353. Beatrice J. Boyajian     381. William Bremmer
28
      326. Igor Bondar             354. Susan Boyce              382. Maria Brennan
                                              -7-
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 23 of 107 Page ID
                                   #:16150


1
      383. Tony Brenner            410. Jim Brown                436. Steven R. Bukosky
2
      384. John Bresnahan          411. Joann Brown              437. Jared Bulatao
3
      385. Jeff Breuer             412. Kenneth Brown            438. Pieter Bulcke
4
      386. Curtis Brewington       413. Osie Brown               439. David Buller
5
      387. Robert Brick            414. Richard C. Brown         440. Oswald Bumanglag
6
      388. Kevin Brickus           415. Roland Brown             441. Damian Bundschuh
7
      389. Lily Bridenbaker        416. Rudy Brown               442. Surge Burboz
8
      390. Jo Bridges              417. Samuel Brown             443. Charles Burbridge
9
      391. Ethan Wyatt             418. Thomas Brown             444. William Burch
10
      Brigham                      419. William Brown            445. Steve Burdin
11
      392. Julian Brignac          420. Craig Brownell           446. Bruce Burgess
12
      393. Silvana Briguglio       421. Henry Bruce              447. Adam Burlingame
13
      394. Gerald L. Brin          422. Margo Bruchu             448. Chris Burns
14
      395. Henri Brin              423. Todd Bruchu              449. Michael Burns
15
      396. Boyd Brinson            424. William Jonathan         450. Ritchie Burns
16
      397. Jeffrey Bristol         Brundrett                     451. Tom Burruel
17
      398. Gabriel Brito           425. Nicholas Bruno           452. Michael Busby
18
      399. Diane Britt             426. Michael W. Bryan         453. Michael Bush
19
      400. Ted Brocklehurst        427. Connie Bryll             454. Sandra Bush
20
      401. Ted Brocklehurst        428. Ed Bryson                455. Mark Bussanmas
21
      402. Tom Brockway            429. Bryan Buck               456. Daniel Butkiewicz
22
      403. Stan Broniak            430. Evelyn Buckley-          457. Bill Butler
23
      404. Clayton Broomes Jr.     Mogan                         458. Darolyn Butler
24
      405. Bradley Brown           431. Roger Buckmann           459. Shaun Butler
25
      406. Burma Brown             432. Abdul Budhwani           460. Tommy Caballero
26
      407. Douglas Brown           433. Don Bugaski              461. Robert L. Cagle II
27
      408. Jason Brown             434. Lee Bui                  462. Gilles Cailleaux
28
      409. Jeffrey Brown           435. Nina Bui                 463. Donald Cain
                                              -8-
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 24 of 107 Page ID
                                   #:16151


1
      464. Jane Calderon           492. Foster Carlile           520. Gloria Castro
2
      465. Jose Calderon           493. Jennifer Carlisle        521. Nestor Castro
3
      466. Lynn Calderon           494. Stephen Carlos           522. Miles Caswell
4
      467. Alyce Caldwell          495. Kemela Carlson           523. Michael Cates
5
      468. Cantey Callaway         496. Stephen Carlson          524. Monique Causey
6
      469. Deanna Cambaliza        497. Stephen Carothers        525. Monique Causey
7
      470. George Cambaliza        498. Sean Carpenter           526. Michelle Cavanaugh
8
      471. David Camp              499. Brian Carr               527. Nigel Cave
9
      472. Daniel Campbell         500. Patrick Carr             528. Jaime Cazares
10
      473. Maria Campos            501. Jeff Carrier             529. Vilma Cedeno
11
      474. Jaycee Campuzano        502. Ivan Carrillo            530. John Cella
12
      475. Harry Canales           503. Ben Carrington           531. Chris Cellura
13
      476. Sergio Canas            504. Gloria Carroll           532. Bruno Ceolin
14
      477. Christopher Canedo      505. Pete Carroll             533. Mary Certo
15
      478. Ronald Cannella         506. Randolph Carroll         534. Rocio Cervantes
16
      479. Charles Cannon          507. Steffan Carroll          535. Myrto Cesaire
17
      480. Alan Cantos             508. John Carter              536. Daymara Cesar
18
      481. Robert Cantwell         509. Steven Carter            537. Liliana Cesar
19
      482. Peter Cao               510. William Cary             538. Lalit Chabria
20
      483. Barbara Cao-Bass        511. Bernard Casey            539. Subrata Chakrabarti
21
      484. Jesus Caporal           512. Richard Casey            540. Prasad Challa
22
      485. Darius Captain          513. Neal Cashman             541. Sasala Challa
23
      486. Don Carbin              514. Tony Casper              542. Faranak
24
      487. Mitchell Cariaga        515. Randall Cassels          Chamanyzadeh
25
      488. Anthony Cariello        516. Cindy Caster             543. Deborah
26
      489. David Carignan          517. Carlos Castillo          Chamberlain
27
      490. Karen Carignan          518. Carmen Castillo          544. Karen Chamberlain
28
      491. Maria Carlevale         519. Karen Castner            545. Lee Chamberlain
                                              -9-
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 25 of 107 Page ID
                                   #:16152


1
      546. Mark Chambers           574. Mark Chiara              600. Trung Chung
2
      547. Chris Chan              575. Rakesh Chillar           601. Yingtzu Chung
3
      548. Henry Chan              576. Yoganand Chinnam         602. Christine Church
4
      549. Ming Chan               577. Ebere Chinwah            603. Gregory Cifuentes
5
      550. Adriana Chancey         578. Nithya                   604. Alan Claas
6
      551. Jack Chang              Chirantanananda               605. David Clark
7
      552. Theresa Chao            579. Lee Chiu                 606. Sonja Clark
8
      553. Michael Chapman         580. Ravi Chivukula           607. Steve Clark
9
      554. Paul Chapman            581. Hle Chiware              608. Brynne Clarke
10
      555. Farrawh Charles         582. Peter Chock              609. Philip Clarke
11
      556. Doug Charlton           583. Soo Hyun Choi            610. Mary Clement
12
      557. Doug Charlton           584. Armando Chong            611. Tom Clement
13
      558. Keith Charnesky         585. Henry Chow               612. Chris Cleveland
14
      559. Ryan Chartrand          586. Mann Chow                613. Robert Clime
15
      560. Sachin Chavan           587. Roland Chow              614. John Cloud
16
      561. Aaron Check             588. Shantanu                 615. Minh Co
17
      562. Angela Chen             Chowdhury                     616. Melvin Coates
18
      563. Shan Chen               589. Renae Chriss             617. Dwayne Coaxum
19
      564. Carol Cherne            590. Tammy Chriss             618. Joe Cobb
20
      565. Lynx Chery              591. John Christensen         619. Timberlin Cobb
21
      566. Rick Chesbrough         592. Len Christensen          620. Lauran Code
22
      567. Grady Cheshire          593. Peggy Christensen        621. William Cofer
23
      568. Samuel Chesney          594. Richard Christman        622. Brad Coggin
24
      569. Ethan Cheung            595. Charmaine Christod       623. Jarred Cohen
25
      570. Jan Cheung              596. Jake Christofferson      624. Teri Colas
26
      571. Kathleen Chevalier      597. Kenneth Chu              625. Jocelyn Colasuonno
27
      572. Michael Chevalier       598. Frederic Chua            626. Eric Cole
28
      573. Benson Chew             599. Harsh Chugh              627. Tim Cole
                                             - 10 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 26 of 107 Page ID
                                   #:16153


1
      628. Christoher Coleman      656. Adam Cooper              683. Christopher
2
      629. John Coleman            657. Deb Cooper               Cowherd
3
      630. Patrick Coll            658. Gary Cooper              684. Dean Cowley
4
      631. Jamie Coller            659. Nancy Cooper             685. John Cox
5
      632. Joel Colley             660. Wesley Cooper            686. Melony Cox
6
      633. Jason Collier           661. Torray Coppedge          687. Tylas Craig
7
      634. Jason Collier           662. John Corbett             688. Kyle Cramer
8
      635. Ana Collins             663. Deborah Corcoran         689. William Craven
9
      636. Donald E. Collins       664. David Cordell            690. Tim Cravens
10
      637. Janice Collins          665. James Cordell            691. Kerry Crawford
11
      638. Thomas Collins          666. James Cordill            692. Kym Crepin
12
      639. Elias Colon             667. Blaise Cornell-          693. Chad Creveling
13
      640. David Colonna           d'Echert                      694. Rick Crim
14
      641. Darryl Combs            668. Laura Cornelsen          695. Steve Crim
15
      642. Nicole Comparin         669. Margaret Corr            696. Joselito Cristobal
16
      643. Luis Concepcion         670. Diego Cortes             697. Julie Ann Cristobal
17
      644. Toni Confalone          671. James Coryell            De Lara
18
      645. Ray Confessore          672. Desiree Cosby            698. Oscar Cromer
19
      646. Kaylen Conley           673. Earl Cosner              699. Douglas Crook
20
      647. Patrica Conlin          674. Cristina Costa           700. Kathy (Xuefen)
21
      648. Stan Conover            675. Raymond Cote             Crosby
22
      649. Thomas Consbruck        676. Mark Cotter              701. Valerie Crosby
23
      650. Ronald Cook             677. Andrew Cottrell          702. Barbara Cross
24
      651. Rosemary Cook           678. Susan Couch              703. Edward Crosta
25
      652. John Coombs             679. Jill Couet               704. Elmarie Crowley
26
      653. Randy Coombs            680. James Cough              705. William Crowley
27
      654. Andrew Cooney           681. Edward Couture           706. Charles Crown
28
      655. James Cooney            682. David Coward             707. Kevin Crozier
                                             - 11 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 27 of 107 Page ID
                                   #:16154


1
      708. Bill Cruse              736. Betty Daniels            764. Cherie Dawson
2
      709. Agustin Cruz            737. Coy Daniels              765. Derek Dawson
3
      710. Erika Cruz-Spies        738. Jeff Dao                 766. Sharon Dawson
4
      711. Gary Csontos            739. James Dapkus             767. David De Benedictis
5
      712. Jon Cuddeback           740. Paul Darata              768. Frank De Billie
6
      713. Josefino Cuison         741. Frank Darrieulat         769. James De Gregorio
7
      714. Todd Culos              742. Sumeet Datt              770. Benita de Guzman
8
      715. Reginald Culp           743. Thomas Dault Jr.         771. Alfred De La O
9
      716. Gloria Cunha            744. Satish Dave              772. Jonathan De Lara
10
      717. Scott Cunningham        745. Troy Davenport           773. Dion De Rosas
11
      718. Richard Cuozzo          746. Benedict David           774. Eric Deal
12
      719. Calin Curelariu         747. Christine Davidson       775. Stephen Dealy
13
      720. Maurice Curran          748. Bradley Davie            776. Donald Dean
14
      721. Michael Curry           749. Mitchell Davie II        777. Suganthi DeBrito
15
      722. William Cutburth        750. Naomi Davies             778. Don DeChant
16
      723. Lane Cuthbert           751. Ashley Davis             779. Daniel Decker
17
      724. Krystina Cutler         752. Bruce Davis              780. Daniel Decker
18
      725. Sandra D'addona         753. Gartrict Davis           781. Phil Decker
19
      726. John Damiani            754. Glen Davis               782. Juan DeFortuny
20
      727. Don Damon               755. Karen Davis              783. Carol Degen
21
      728. Mark Damon              756. Miles Davis              784. John DeGolyer
22
      729. Aklilu Damtew           757. Paul Davis               785. Joe Deklotz
23
      730. Grant Dancinger         758. Robert Davis             786. Mike Dekoster
24
      731. Daniel Daneshrad        759. Stephanie Davis          787. Lewis Del Debbio
25
      732. Dieudonne Dang          760. Terry Davis              788. Joseph Del Rosso
26
      733. Darlington Daniel       761. Virginia Davis           789. Roberto Delgado
27
      734. John Daniel             762. Derick Davison           790. David Delisi
28
      735. Victoria Daniel         763. Jack Davison             791. Mark Delling
                                             - 12 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 28 of 107 Page ID
                                   #:16155


1
      792. Darin DeLude            819. Ann Diaz                 846. Terry Donlin
2
      793. Kent Demars             820. Gail Diaz                847. Kevin Donly
3
      794. Michael Demattia        821. Jose Diaz                848. Gary Dorio
4
      795. Gregory Demeter         822. Sonia Diaz               849. James Dorman
5
      796. Larry DeMik             823. Michael Dibble           850. Alyma Dorsey
6
      797. Antonius den            824. Nathaniel Dickerson      851. Ann Dorsey
7
      Hartigh                      825. Danny Dickmeyer          852. Mike Dorsey
8
      798. Frank Denman            826. John F. Diedrich Jr.     853. Gregory Douglas
9
      799. Radford Denney          827. Jason Diehl              854. Holly Dove
10
      800. Brian Dennis            828. William Diemert          855. John Dove
11
      801. Jennifer Dennis         829. Marjean Diercks          856. Cherie Downing
12
      802. Steve Deome             830. Walter Dietiker          857. Harry Downing Jr.
13
      803. James Depp              831. David Dietlin            858. Raymond Dreczko
14
      804. Dennis Derocher         832. Dennis Dignan            859. Mike Drennon
15
      805. Nick DeSabella          833. Srecko Diminic           860. Michael Drew
16
      806. Samir Desai             834. Andrew F. Dioneda        861. Nancy Dreyfus
17
      807. Kimberly Desouza        835. Erica Diouf              862. John Driesse
18
      808. Gary Despaltro          836. Edward Distin            863. Richard Driscoll
19
      809. Ken Detweiler           837. Milana Divinsky          864. Willy Drow
20
      810. Teresa Detweiler        838. Lucas Divok              865. Yvonne Drysdale
21
      811. Julian Devaney          839. Mario Divok              866. John Drzewiecki
22
      812. Joseph DeVecchio        840. Winlon Doctor            867. Exiguey Duarte
23
      813. Jeff DeVilbiss          841. Joseph Dodd              868. Joseph Duda
24
      814. Edwin Devulapally       842. Tim Dol                  869. Arpit Dudhia
25
      815. Vito Di Falco           843. Donald J. Domino         870. Gene Dumaran
26
      816. James Di Sandro         Jr.                           871. Gavin Dunbar
27
      817. Ernesto Diamonon        844. Dave Donaldson           872. Mark Dunham
28
      818. Jonathan Dian           845. Joel Donigan             873. Jennifer Dunklin
                                             - 13 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 29 of 107 Page ID
                                   #:16156


1
      874. Deborah Dunn            902. John Eikerts             929. David Embree
2
      875. Chris Dunne             903. Jay Einhorn              930. Katon Emerson
3
      876. Gilles Durand           904. Dean Eisen               931. Guy Emhoff
4
      877. Dan Durrant             905. Andy Eklind              932. Alla Engel
5
      878. Livia Dusek             906. Jack Ekstrom             933. Robert Engel
6
      879. Melva Dutallas          907. Ibrahim Elabd            934. Mark Engelhardt
7
      880. Poonam Dutta            908. Praveen Elak             935. Jeffrey English
8
      881. Bob Dvorak              909. Scott Elder              936. Mike English
9
      882. Parker Dwelley          910. Jason Eldredge           937. Bumshik Eom
10
      883. Michael Dworak          911. Mohamad Ali El-          938. John Epp
11
      884. David Dwyer             Hamawi                        939. Bob Eppinger
12
      885. Brett Dyer              912. Joseph Elias             940. Vern Erickson
13
      886. Craig Dzukola           913. Yaser Elkadi             941. Steve Ernsberger
14
      887. Ronald Eady             914. John Eller               942. Diane Ervin
15
      888. Fred Earnest            915. David Ellington          943. Gabriel Escobar
16
      889. Roger Easterling        916. Nancy Ellington          944. Sylvia Escobar
17
      890. William Easton          917. Mary Elliott             945. Nerida Esguerra-
18
      891. Paul Eberle             918. Nichole Elliott          Olivares
19
      892. Jason Eberly            919. Donald E. Ellis          946. Rudy Espino
20
      893. Ricardo Echavarria      920. Tracy Lynn Ellis         947. Karen Essay
21
      894. Mark Eckert             921. Brent Ellsworth          948. Mozhgan Asadi
22
      895. Donna Eckmann           922. Philip Ellsworth         Estalkhjani
23
      896. Gabriella Edwards       923. Jeffrey Elmore           949. Jason Estanislao
24
      897. Jeff Edwards            924. Mohamed Eloraby          950. Todd Estes
25
      898. Morgan Ehn              925. Jim Elwood               951. Michael Estey
26
      899. Marie Ehrhart           926. Mary Elwood              952. Bryan Estrada
27
      900. Keith Eichten           927. Bryce E. Ely             953. Etenam Etop
28
      901. Bruce Eickmann          928. Andrew Elynich           954. Jason Evans
                                             - 14 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 30 of 107 Page ID
                                   #:16157


1
      955. Ray Everhart            983. Thomas Feindel           1008. Stephen Fewell
2
      956. Steven Everly           984. Joseph Feist Jr.         1009. Ty Fickau
3
      957. Robert Eyster           985. Rand Feldman             1010. Julie Fiedler
4
      958. Adrian Fabian           986. Chad Feldmann            1011. Ronald Fields
5
      959. Mark Fagan              987. Jodi Feldmann            1012. Philip Fienhold
6
      960. Glen Lopez Fajardo      988. Angel Felipe             1013. Aldo Figueroa
7
      961. Shima Falsafi           989. Lynn Fellows             1014. Jose Figueroa
8
      962. Larry Fan               990. Jim Felty                1015. Wendy Figueroa
9
      963. Brandon Fannon          991. Lawrence Fennell         1016. Mikiyas Fikade
10
      964. Daniel Fanok            992. Brizeida Fernandez       1017. Michael Filo
11
      965. Philip Faraci           993. Floyd Fernandez          1018. Jonathan Filoteo
12
      966. Phil Farber             994. Gail Fernandez           1019. Mitchell Firestone
13
      967. Daniel Fardy            995. Jacqueline               1020. Allan Fischer
14
      968. Dwain Farley            Fernandez                     1021. Richard Fischer
15
      969. Jim Farm                996. Michael Fernandez        1022. Michael Fish
16
      970. Mike Farmer             997. Roberto Fernández-       1023. Michael Fishbaugh
17
      971. Wayne Farquharson       Blay                          1024. Dana Fisher
18
      972. Wayne Farquharson       998. Orlando Ferrer           1025. Ernest Fisher
19
      973. Erin Farrell            999. Susan Ferri              1026. Ted Y. Fisher
20
      974. Jessica Farrelli        1000. Satria A. Ferrial       1027. Matthew Fishkind
21
      975. Maria Stella Faso       1001. Massimo Ferrini         1028. James Fitzgerald
22
      976. Jose R. Favilla Jr.     1002. Michael Ferris          1029. Michael Fitzgerald
23
      977. George Fay              1003. Steve Ferris            1030. James Fitzpatrick
24
      978. Paul Fazekas            1004. Brendan Ferriter        1031. Timothy
25
      979. Kevin Feckoury          1005. William                 FitzPatrick
26
      980. Michael Federici        Fescenmeyer                   1032. Simon Fixter
27
      981. James Fedor             1006. Ronald Feucht           1033. Thomas Flanagan
28
      982. Richard Feeley          1007. Edward Feuer
                                             - 15 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 31 of 107 Page ID
                                   #:16158


1
      1034. Elfriede               1061. Michael Fox             1087. Hollis Fritts Jr.
2
      Fleischhacker                1062. Barry Foxworthy         1088. Martin Fromme
3
      1035. John Fleming           1063. Mirriam Francis         1089. Richard Froom
4
      1036. Niramol Fleming        1064. Roger Francis           1090. Kevin Frost
5
      1037. Tuan Fleming           1065. Alfredo Franco          1091. Michael Fry
6
      1038. Delia Davis Flint      1066. Moses Francois          1092. Mark Frymier
7
      1039. Cesar Flores           1067. Darryl Franklin         1093. Joseph Fulcher
8
      1040. Eduardo Flores         1068. Deborah Franklin        1094. Mario Fulgoni
9
      1041. Esther Flores          1069. Jean Franklin           1095. Joe Fullam
10
      1042. Manuel Flores          1070. Michael Franklin        1096. Bonnie Fuller
11
      1043. Lawrence Flower        1071. Steve Fraser            1097. Brian Fuller
12
      1044. Stuart Fluke           1072. John Frear              1098. Jim Fuller
13
      1045. Richard Fong           1073. Mary Frear              1099. Thad Fulmer
14
      1046. Jean Fonrose           1074. Rebecca Frederick       1100. Doug Funk
15
      1047. Bradley Foos           1075. Richard                 1101. Hilary Furcolo
16
      1048. Andrew Ford            Fredrickson                   1102. Debbie Furtado
17
      1049. Doug Ford              1076. Fred Freeman            1103. Mike Gabrieli
18
      1050. John Ford              1077. James Freeman           1104. Tim Gabrielson
19
      1051. David Forman           1078. Troy Freeman            1105. Ravi Shankar
20
      1052. Mark Forrest           1079. Steven Freimuth         Gaddam
21
      1053. James Forsythe         1080. Michael Fremont         1106. Willim Gaisnell
22
      1054. Julia Forte            1081. Tim French              1107. Simolo Galago
23
      1055. Don Fortner            1082. Jonathan Friedberg      1108. Lawrence Galante
24
      1056. Stephen Fossler        1083. Douglas A.              1109. Mark Gales
25
      1057. Dene Foster            Friedman                      1110. John Gallagher
26
      1058. Gene Foster            1084. Kim Friedrichs          1111. Mark Gallant
27
      1059. William Foster         1085. Willy Friesen           1112. Ruben Gallegos
28
      1060. Mark Fostervold        1086. John Frigo              1113. Richard Gallo
                                             - 16 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 32 of 107 Page ID
                                   #:16159


1
      1114. Terry Galloway         1139. Bill Garfinkle          1166. Robert Gephart
2
      1115. Errol Gambrell         1140. John Garland            1167. Kathy Gerakos
3
      1116. Alex Gamel             1141. John Garland            1168. Stephen Gerdes
4
      1117. Gorank Gandhi          1142. Daniel Garlick          1169. Alex German
5
      1118. Natalie Gandhi         1143. Clyde Garrison          1170. Richard Gershen
6
      1119. Jared Gansen           1144. Barbara Garwood         1171. David Gertz
7
      1120. Wei Gao                Castro                        1172. Fawn Geslison
8
      1121. Frank Garai            1145. Edward Gaspar           1173. John Getz
9
      1122. Arlene                 1146. Ippolito Gaspardo       1174. Jerry Giannatos
10
      Garchitorena                 1147. Michael Gatewood        1175. Brandy Gibb
11
      1123. Carlos Garcia          1148. Susan Gatrost           1176. Dan Gibbons
12
      1124. Carmen Garcia          1149. Christopher Gatto       1177. Roger Gibner
13
      1125. Carol Hanley           1150. Tim Gault               1178. Kristi Gibson
14
      Garcia                       1151. William Gausnell        1179. Gagandeep Gidda
15
      1126. Christian Garcia       1152. Amy Gauthier            1180. Andre Giebe
16
      1127. Dianne Garcia          1153. John Gaynor             1181. Andrew C. Giese
17
      1128. Ediberto Garcia        1154. Randall Gearhart        1182. Michael Gifford
18
      1129. Joe Garcia             1155. James Gearhart Jr.      1183. Stephen Gih
19
      1130. Marisela Garcia        1156. John Gedney             1184. Kevin Gilbertson
20
      1131. Paul Garcia            1157. David Gehman            1185. Alan Gillengerten
21
      1132. Robert Garcia          1158. William Geist           1186. Mike Gillespie
22
      1133. Sarita Garcia          1159. K. Teresa Gellis        1187. Rod Gillespie
23
      1134. Bryan Garcia           1160. Robert Gemora           1188. Anton Gimpilevich
24
      Rangel                       1161. Rey Genao               1189. Geri Girardin
25
      1135. Eli Garcia-Ochoa       1162. Clark George            1190. Yuval Giron
26
      1136. Shelly Gardiner        1163. Edward George           1191. Pauline Giscombe
27
      1137. Lloyd Gardner          1164. George Georgiou         1192. Robert Gittins
28
      1138. Matthew Gardner        1165. Nicholas Gephart        1193. Frank Glab
                                             - 17 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 33 of 107 Page ID
                                   #:16160


1
      1194. David Glasco           1220. Cindy Goral             1248. Bret Green
2
      1195. Anthony R.             1221. Robert Gorelick         1249. Ira Green
3
      Gloriani                     1222. Siarhei Goreloshev      1250. Kevin Green
4
      1196. Bryan Goebel           1223. William Gossett         1251. Laura Green
5
      1197. Christine Goetsch      1224. Dan Gott                1252. Sharon Green
6
      1198. William Goff           1225. Randy Gottlib           1253. Arthur Greenberg
7
      1199. Sushrut Gogte          1226. David Gowans            1254. Lee Greene
8
      1200. Joshua Gohlke          1227. Dheddy Gozali           1255. Mark Greene
9
      1201. Tim Going              1228. Randall Grabowski       1256. James Greenfield
10
      1202. Tim Going              1229. James Graffam           1257. John Greenhalgh
11
      1203. David Goldenberg       1230. Alton Graham            1258. Mathew
12
      1204. Lynn Goldstrohm        1231. Carlos Graham           Greenwood
13
      1205. Emily Gollehon         1232. Lewis Graham            1259. Lynn Gregorash
14
      1206. Marcia Gomes           1233. Robert Graham           1260. Brad Gregory
15
      1207. Doris Gomez            1234. Sean Graham             1261. C. Michele
16
      1208. Antonio Maurilio       1235. Wayne Graham            Gregory
17
      Goncalves                    1236. Gregory Granberry       1262. Albert Gresto
18
      1209. Russell Gonnering      1237. Nancy Granger           1263. David Greve
19
      1210. Scott Gonnering        1238. Rodney Grant            1264. Willliam Grewe
20
      1211. Ricky Gonzales         1239. Daniel Grass            1265. Lindija Grieze
21
      1212. Maria Gonzalez         1240. Norman Graulich         1266. Gloria Griffin
22
      1213. Victor Gonzalez        1241. Douglass Graves         1267. Jason Griffin
23
      1214. James Good             1242. Antwune Gray            1268. Jerre Griffin
24
      1215. James Good             1243. Ferrel Gray             1269. Ted Griffith
25
      1216. Kathryn Goodson        1244. Jon Gray                1270. Clint Grimes
26
      1217. Ross Goodwin           1245. Vladimir Grechka        1271. Chris Grimit
27
      1218. Lewis Goolsby          1246. Lisa Greebel            1272. Mike Grimit
28
      1219. Raj Gorajia            1247. Brandon Green           1273. Dick Gronholm
                                             - 18 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 34 of 107 Page ID
                                   #:16161


1
      1274. Michael Gross          1301. Chris Hackshaw          1328. Roxane Hampton
2
      1275. Glenn Grossman         1302. Layton Haese            1329. Buu Han
3
      1276. Christopher Grove      1303. Maria Hage              1330. Tho Han
4
      1277. Floyd Gruver           1304. Jerry Hagen             1331. William Hancock
5
      1278. Mary Guanzon           1305. Gary Hagens             1332. Andrew Haney
6
      1279. Jay Guarino            1306. Dale Haggman            1333. Anthony Hania
7
      1280. Glenn Gude             1307. Gary Hagl               1334. Brian Hannaford
8
      1281. Laura Gueldner         1308. Paul Hagon              1335. Blake Hannah
9
      1282. Laura Gueldner         1309. William Haigh           1336. Stephen Brett
10
      1283. Thor Guenther          1310. Niranjan Halady         Hannah
11
      1284. Eitan Guerrero         1311. David Hall              1337. Marc Hannett
12
      1285. John Guiton            1312. Edward Hall             1338. Doreen Hanratty
13
      1286. Walter Gula            1313. James Hall              1339. David Hansen
14
      1287. Rhanel Gumiit          1314. Louis Hall              1340. Lesbia Hansen
15
      1288. Courtney               1315. Steven Hall             1341. Matthew Hansen
16
      Gunderson                    1316. Patrick Halligan        1342. Stephen Hansen
17
      1289. Grant Gunderson        1317. Carl Hallum             1343. Bryan Hanson
18
      1290. Stephen Gura           1318. Gary Halopoff           1344. James Hanson
19
      1291. Sher Gustafson         1319. Donna L. Hamaker        1345. Nicholas Hanson
20
      1292. Damian Gutierrez       1320. Gary Hamann             1346. Robert Hanson
21
      1293. Jose Gutierrez         1321. Nick Hamblen            1347. Steven Hanson
22
      1294. Helen Gutshall         1322. Arthur Hamilton         1348. Seyed Vali
23
      1295. Jacqueline Guynn       1323. Marcus Hamilton         Tabatabaei Hanzaei
24
      1296. Adam Guzek             1324. Christine               1349. Gene Hao
25
      1297. Roberta Guzzone        Hammerle                      1350. Tazreen Haq
26
      1298. Thao Ha                1325. Tom Hammond             1351. Karen Harden
27
      1299. Rhett Haars            1326. Kristen Hampton         1352. Joanne Hardin
28
      1300. Jennifer Haass         1327. Mark Hampton            1353. Nancy Hardman
                                             - 19 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 35 of 107 Page ID
                                   #:16162


1
      1354. Steve Hardy            1382. Karen Hartman           1410. Corey Heil
2
      1355. Richard Hargrave       1383. Lisa Hartmann           1411. Horst Heimbach
3
      1356. Keith Hargrove         1384. Scott Harvey            1412. James Hein
4
      1357. Molly Harings          1385. Talal Hasan             1413. Carl Heinrichs
5
      1358. Jacob Harkey           1386. Glenn Hashiguchi        1414. Ralph Hembree
6
      1359. David Harlan           1387. Jamie Haskell           1415. Marina Henderson
7
      1360. John Harley            1388. Robert Haskell          1416. Kim Henegan
8
      1361. Richard Harmeson       1389. Sarah Hassell           1417. David Henggeler
9
      1362. Joy Harper             1390. James Hastings          1418. Nicholas Henne
10
      1363. Randy Harper           1391. Michelle Hatch          1419. Cheryl Hennecy
11
      1364. Charles Harriman       1392. Scott Hatcher           1420. Guy Hennecy
12
      1365. Darrell Harrington     1393. Noreen Hathaway         1421. Dennis A.
13
      1366. Paul Harrington        1394. Patricia Hatten         Hennessy
14
      1367. Bonnie Harris          1395. Morgan Haun             1422. Georgia S.
15
      1368. Deborah Harris         1396. Percy Hawkins           Hennessy
16
      1369. Diana Harris           1397. Michael Hayden          1423. Kevin Henry
17
      1370. John Harris            1398. Colin Hayes             1424. Mary Henry
18
      1371. Linda Harris           1399. Karin Hayman            1425. Thomas Henry
19
      1372. Maurice Harris         1400. Adam M. Haynes          1426. Robert Hensel
20
      1373. Paul Harris            1401. Juhar Hayub             1427. Penelope Hensen
21
      1374. Reg Harris             1402. Shawn Hazenstab         1428. Mark Henson
22
      1375. William Harris         1403. Xiaojuan He             1429. Bob Herbert
23
      1376. Barbara Harrison       1404. Jeniece Headley         1430. Greg Herbert
24
      1377. Janet Harrison         1405. Thomas Healy            1431. Shari Herbert
25
      1378. Pamela Harrison        1406. Christine E. Hearn      1432. Valerie Herbert
26
      1379. Bill Hart              1407. Anael Hebert            1433. Ronald Herd
27
      1380. Andry Hartawan         1408. Dennis Hedke            1434. Stephen Hering
28
      1381. Gregory Hartley        1409. Dennis Heffner          1435. Larry Hermon
                                             - 20 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 36 of 107 Page ID
                                   #:16163


1
      1436. Daniel Hernandez       1463. Jeff Hilton             1488. Drew Hollenbeck
2
      1437. Daniel Hernandez       1464. Michael Hinkle          1489. Katelyn
3
      1438. Oscar Hernandez        1465. Owen Hinkson            Hollenbeck
4
      1439. Marty Herndon          1466. Paul Riley              1490. Daniel Hollerbach
5
      1440. Tim Herr               Hinschberger                  1491. Raymond Holley
6
      1441. David Herzer           1467. Stuart Hirose           1492. Ricky Holloman
7
      1442. James Hess             1468. Jason Hirsch            1493. Dallas Holm
8
      1443. Kevin Hessavi          1469. Robert Hirsch           1494. Walter Holm
9
      1444. Jeffery Hicks          1470. Marilyn                 1495. Becky L. Holmes
10
      1445. Michael Hicks          Hirschboeck                   1496. John Holmes
11
      1446. Calvin Higa            1471. Te-Hsin Ho              1497. Mark Holmes
12
      1447. Lester Higashi         1472. Khanh Hoang             1498. Vanessa Holmes
13
      1448. Michael Higdon         1473. Khieu Hoang             1499. Patricia Holper
14
      1449. Nikki Higgs            1474. Royce Hoang             1500. Mark Holt
15
      1450. Thomas Highfield       1475. Clarence                1501. Laura Hondle
16
      1451. Jeff Hightower         Hobelman                      1502. Seungmin Hong
17
      1452. Mako Hightower         1476. Stefan Hoenicke         1503. Jerolynn Hood
18
      1453. Michael Higuera        1477. Steven Hoffer           1504. Chris Hooker
19
      1454. Matthew Hilborn        1478. John Hoffler            1505. Petra Hope
20
      1455. Allen Hile             1479. David Hoffmann          1506. Gerald Hopen
21
      1456. Apollos Hill           1480. Kimberly Hogue          1507. Christopher
22
      1457. Deborah Hill           1481. Ronald Hohman           Hopkins
23
      1458. Leroy Hill             1482. Tamera Holden           1508. Robert Hopkins
24
      1459. Ralph Hill             1483. Donovan Holder          1509. Trenton William
25
      1460. Jason Hilling          1484. Dina Holguin            Hopkins
26
      1461. Rhonda Hills           1485. Nick Holik              1510. Mark Horan
27
      1462. Dee Hilsinger-         1486. Douglas Holland         1511. Tina Horstead
28
      Schmits                      1487. Robert Holland          1512. Duane Horton
                                             - 21 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 37 of 107 Page ID
                                   #:16164


1
      1513. James Hosek            1540. James Huggins           1567. Erik Ie
2
      1514. Clance Hoskin          1541. James Hughes            1568. Christi Igna
3
      1515. Bobby Hossain          1542. Paul Hughes             1569. Gene Igna
4
      1516. Grace Hotchkiss        1543. Roberta Hughes          1570. Fajardo Ignacio
5
      1517. Scott Hotochin         1544. Vicki Hughes            1571. Gordian Igwilo
6
      1518. Ridge Hottle           1545. Nandish                 1572. Patricia Ihrig
7
      1519. Antonio Howard         Hulikantimath                 1573. R R Ingraham
8
      1520. Dustyn Howard          1546. Debbie Hummell          1574. Annette Ingram
9
      1521. Greg Howe              1547. Kelly Humphrey          1575. Jeffrey Inman
10
      1522. Andrew Howell          1548. Charles Hunley          1576. Gerald Innella
11
      1523. Virginia Howell        1549. Ann Huntsman            1577. Jonathan Insall
12
      1524. Christine Howland      1550. Jeff Hupp               1578. Gerry Insolia
13
      1525. Donald Hoy             1551. Michael Hurdle          1579. Chris Inyart
14
      1526. Klara Hribkova         1552. David Hurlbut           1580. Magdalena Iovescu
15
      1527. Christopher            1553. Mike Hurley             1581. Abraan Iraheta
16
      Hsiung                       1554. Larry Hurst             1582. Jeffrey Irby
17
      1528. Maya Hsu               1555. Marla J. Hurtado        1583. DScott Ireland
18
      1529. Suyun Hsu              1556. Linda Hurwitz           1584. Mexker Irvin
19
      1530. Jim Hubbeling          1557. Gregory Lon Huse        1585. Bryce Irwin
20
      1531. Jim Hubbeling          1558. Connie Husom            1586. Edvin Isaghoolian
21
      1532. Jeff Huber             1559. Rick Husted             1587. Clark Ishler
22
      1533. Michael Huberman       1560. Alan Hutchins           1588. Clark Ishler
23
      1534. James Hubert           1561. Truong Huynh            1589. Santoso Iskandar
24
      1535. Kathryn Hubert         1562. Cathy Hvazda            1590. Erin Isomaki
25
      1536. William Hubert         1563. Jon Hyland              1591. Mark Isomaki
26
      1537. Rory Hudson            1564. Todd Hyland             1592. Ravishankar Iyer
27
      1538. David Huettl           1565. Michael Iaeger          1593. Brian Jackson
28
      1539. Ryan Huggett           1566. Gary Ibach              1594. Jeffrey Jackson
                                             - 22 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 38 of 107 Page ID
                                   #:16165


1
      1595. Jeremy Jackson         1622. Tom Jenkins             1649. Michel Johnson
2
      1596. Lisa Jackson           1623. George Jennings         1650. Olaoluwa Johnson
3
      1597. Robert Jackson         1624. Joseph Jennings         1651. Patrice Johnson
4
      1598. Stephanie Jackson      1625. Will Jennings           1652. Preston A.T.
5
      1599. Steve Jackson          1626. Greg Jensen             Johnson
6
      1600. Tommy Jackson          1627. Patrick Jensen          1653. Raymond Johnson
7
      1601. Brian Jackson-         1628. Ted Jeries              1654. Robert Johnson
8
      Pownall                      1629. David Jessup            1655. Ryan Johnson
9
      1602. Ron Jagielko           1630. Diane Jessup            1656. Ryan Johnson
10
      1603. Cassandra Jahn         1631. Roderick Jeter          1657. Sherry Johnson
11
      1604. Vivek Jain             1632. Bruce Jetter            1658. Stephen Johnson
12
      1605. Kimberly Jam           1633. Joe Jimenez             1659. Stephen Johnson
13
      1606. Mark Jam               1634. Jose L. Jimenez-        1660. Steve Johnson
14
      1607. Anne James             Quinones                      1661. Todd Johnson
15
      1608. Devon James            1635. Chunhui Jin             1662. Tyrone Johnson
16
      1609. Jane Jane              1636. Yani Jin                1663. Fred Johnston
17
      1610. Nancy Jane             1637. Todd Jobson             1664. Mark Johnston
18
      1611. Evan Jansen            1638. Christie John           1665. Michael Jone
19
      1612. Mike Jantze            1639. Malcolm Johnsen         1666. Daryl Jones
20
      1613. Jan Jauregui           1640. Brigette Johnson        1667. David Jones
21
      1614. Reza Javaheri          1641. Curtis Johnson          1668. David Jones
22
      1615. Teresa Javier          1642. Dean Johnson            1669. Gail Jones
23
      1616. Enock Jean-Louis       1643. Jason Johnson           1670. Gregory Jones
24
      1617. LeRoy Jedlicka         1644. Keith Johnson           1671. Joseph Jones
25
      1618. George Jenkins         1645. Kimberly Johnson        1672. Lee Jones
26
      1619. Jerry Jenkins          1646. Lester Johnson          1673. Mannix Jones
27
      1620. Michael Jenkins        1647. Marilyn Johnson         1674. Penny Jones
28
      1621. Paul Jenkins           1648. Mark W. Johnson         1675. Safwaan Jones
                                             - 23 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 39 of 107 Page ID
                                   #:16166


1
      1676. Scott A. Jones         1703. Joseph Kanitra          1727. Terrence
2
      1677. Sylvia Jones           1704. Srinivasulu Kapa        Kedrowski
3
      1678. William Jones          1705. Tim Kapala              1728. David Keighley
4
      1679. Yvonne Jones           1706. Brett Vande             1729. Ina Kelemen
5
      1680. Mathieu Jonkers        Kappelle                      1730. Charles Keller
6
      1681. John Jordan            1707. Ed Kappelman            1731. Wanda Keller
7
      1682. Troy Jorgenson         1708. Marc                    1732. Charles Kelley
8
      1683. Danny Joseph           Karamanoogian                 1733. Jim Kelley
9
      1684. Gajanan Joshi          1709. Yugendar Karnati        1734. Michael Kelley
10
      1685. Abraham Joshua         1710. Kenneth Karow           1735. Timothy Kelley
11
      1686. Luisita Joson          1711. Martin Karpiel          1736. Ken Kellner
12
      1687. Philip Jossi           1712. Lani Karras             1737. Chris Kelly
13
      1688. Lori Julian            1713. Anastasia               1738. Dave Kelly
14
      1689. Glenn Jutras           Kasantseva                    1739. Lascia Kelly
15
      1690. Robert Kadanka         1714. Darius Kascukas         1740. Michael Kelly
16
      1691. Kenneth Kaebisch       1715. Barry Kasmiroski        1741. Thomas Kemper
17
      1692. Prabhpreet Kaila       1716. Philip Kathol           1742. Ishing Kenefick
18
      1693. Jon Kaiser             1717. Susana Kato             1743. Gene Kennedy
19
      1694. Laurence Kalchert      1718. Debbie Katz             1744. James Kenny
20
      1695. Savita Kalelkar        1719. Martin Katz             1745. Tayler Kent
21
      1696. Charles                1720. Bradley Katzen          1746. Arthur Kenworthy
22
      Kalinowski                   1721. John Kauffman           1747. Steve A. Ker
23
      1697. Amit Kalra             1722. James Kautz             1748. Robert V. Kerber
24
      1698. Mike Vande Kamp        1723. Kenichi Kawazoe         Jr.
25
      1699. Jack Kane              1724. Gary Kayne              1749. Dennis Kern
26
      1700. Robert Kane            1725. Andy Kazmierczak        1750. Carlene Kerr
27
      1701. Anni Kang              1726. Amos Kedem              1751. Donald Kerr
28
      1702. Namtej Kang                                          1752. Patrick Kerr
                                             - 24 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 40 of 107 Page ID
                                   #:16167


1
      1753. Jeff Kessler           1780. Michael                 1806. Richard Kolic
2
      1754. Cleve Kester           Kirkpatrick                   1807. Edward Koloske
3
      1755. Christine Keuler       1781. Milos Kiselak           1808. Gail Komlo
4
      1756. Grace Keyser           1782. Doris Kish              1809. Robert Konczal
5
      1757. Emad Khan              1783. Kim Klaar               1810. David Konik
6
      1758. Mehtab Khan            1784. Steven Klady            1811. Dimitrios
7
      1759. Safi Khan              1785. Dianne Kleckner         Kontoulas
8
      1760. Manjeeta               1786. Craig Klein             1812. Larry Konty
9
      Khanchandani                 1787. James Klein             1813. James Konvalinka
10
      1761. Sunil Khanna           1788. Jeffrey Klein           1814. Alan Konyer
11
      1762. Jaydeep Khatri         1789. Joel Klein              1815. Bruce Kooch
12
      1763. Yara Khlat             1790. Christopher             1816. Gregory Kopp
13
      1764. Rabinder Khurana       Klementich                    1817. Helen Korb
14
      1765. Brian Kienitz          1791. John Kline              1818. Tim Korbel
15
      1766. Cailine Kim            1792. James Knapp             1819. Jammie Koski
16
      1767. Deborah Kincheloe      1793. Ronald Knockeart        1820. Donald Kosovich
17
      1768. Brandon King           1794. Abigail Knopf           1821. Simeon Kotchoni
18
      1769. Brianne King           1795. James Koch              1822. Pamela Kourtakis
19
      1770. Dion King              1796. Bruce Kocher            1823. Kenny Kozoro
20
      1771. James King             1797. Rajeev Kochhar          1824. Carol Kraft
21
      1772. Lawrence King          1798. Michael Kocourek        1825. Theresa Krakowski
22
      1773. Mark King              1799. Justin Koeck            1826. Randall Kramer
23
      1774. Matthew King           1800. Gerald Koehler          1827. Greg Krason
24
      1775. Steven King            1801. James C. Koepke         1828. Raymond Krause
25
      1776. Victor Kingsley        1802. Aeson Koh               1829. James Krautstrunk
26
      1777. William Kinney         1803. Richard Kohler          1830. Joel Kravitz
27
      1778. Chuck Kinton           1804. Timothy Kohring         1831. Kara Kremer
28
      1779. Robert Kirk            1805. Gustavo Koldorff        1832. Tim Kremer
                                             - 25 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 41 of 107 Page ID
                                   #:16168


1
      1833. Robert Kress           1860. Michael Lackey          1886. Joseph Larson
2
      1834. Ronald Scott           1861. Jeffrey Lacroix         1887. Merwyn Larson
3
      Krieger                      1862. Tracy Lacue             1888. Duane Lascoe
4
      1835. Matthew Kristof        1863. Mark Ladd               1889. Joseph Laster
5
      1836. Annette Krohn          1864. Mohan Ladharam          1890. James Latimer
6
      1837. Jonathan Krohn         1865. John Ladiong            1891. Laura Latt
7
      1838. John Kronick           1866. Bennet Lado             1892. Steven Lauder
8
      1839. David Kronk            1867. Lydia Laguer            1893. Piotr Lauks
9
      1840. Andrey Kryvor          1868. Lawrence Lahner         1894. Walter Lavarias
10
      1841. Frank Kudrna           1869. Gorden Lam              1895. Jeffrey Lavenhar
11
      1842. Trever Kudrna          1870. Ty Lam                  1896. Quintin Lawley
12
      1843. Brian Kuebler          1871. William M.              1897. Timothy Lawlor
13
      1844. Jarmila Kulhanek       Landau                        1898. Wayne Lawson
14
      1845. Amit Kumar             1872. Josephine Lands         1899. Danette Lazenby
15
      1846. George Kummer          1873. Christian Lane          1900. Miguel Lazo
16
      1847. Robert Kumnick         1874. Scott Lane              1901. Amy Le
17
      1848. Dean Kunihiro          1875. Mat Lang                1902. Hang Le
18
      1849. Donald Kunze           1876. Harvey Lange            1903. Ivy Le
19
      1850. Greg Kunze             1877. Calvin Langhorne        1904. Peter Leahy
20
      1851. Rebecca Kurk           1878. Randall                 1905. Thomas Leahy
21
      1852. Doug Kushan            Langkraehr                    1906. Cathy Leasher
22
      1853. Joyce Kusuma           1879. Richard Lanier          1907. Patricia LeBlanc
23
      1854. Dmitriy Kvaskov        1880. Rodney Lanning          1908. Allan Lebovitz
24
      1855. Kaelan Kwan            1881. Michael Lanzi           1909. Yvelt Lebrun
25
      1856. Tze-Liang Kwan         1882. Barbara Lape            1910. Chan Lee
26
      1857. Brian La Nasa          1883. Jon LaPorte             1911. Elaine Lee
27
      1858. Dennis Lacey           1884. Lee Larkey              1912. Gail Lee
28
      1859. Rob Lacio              1885. Blair Larson            1913. John Lee
                                             - 26 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 42 of 107 Page ID
                                   #:16169


1
      1914. Sangkee Lee            1942. Colin Lewis             1969. Dustin Little
2
      1915. Sherwin Lee            1943. John Lewis              1970. Joseph Litvaitis
3
      1916. Sophia Lee             1944. Michael Lewis           1971. Peggy Litzo
4
      1917. Zheng Lee              1945. Roger Lewis             1972. Shaw Liu
5
      1918. Liesl Leeper           1946. Jay Li                  1973. Stuart Liu
6
      1919. Bruce Lees             1947. Jun Li                  1974. Su-Wen Liu
7
      1920. David Legere           1948. May Li                  1975. Vangie Lizarraga
8
      1921. Robel Legesse          1949. Shaun Licker            1976. Albert Mas Llabres
9
      1922. John Leier             1950. Robert Liddicoat        1977. Leonardo Llames
10
      1923. Pedro Leiva            1951. Todd Light              1978. James LoCicero
11
      1924. Roger Lek              1952. Evgeny Likhachev        1979. John Locklear
12
      1925. Agatha Lekweuwa        1953. Eldon Augustus          1980. William Loge
13
      1926. Rattanak Leng          Lim                           1981. Clayton
14
      1927. Teresa Lentini         1954. Janice Lim              Logomasini
15
      1928. Marco Leon             1955. Leona Lim               1982. Jennie Logue
16
      1929. Yvette Leonard         1956. PK Lim                  1983. Karl Long
17
      1930. Kum Leong              1957. Todd Limesand           1984. Larry E. Long
18
      1931. Peter Leopold          1958. Philomena Lin           1985. Terry Long
19
      1932. Dennis Lepovac         1959. John Lincoln            1986. Tonya Long
20
      1933. Candice Leske          1960. Mark Lindberg           1987. Cynthia Longo
21
      1934. Charles Lesser         1961. David Linde             1988. Patrick Lonowski
22
      1935. David Lesslie          1962. John Linderoth          1989. Thomas Loper
23
      1936. Lonza Lester           1963. Rudolph Lindmair        1990. David Lopes
24
      1937. Fredric Levarge        1964. Thomas Linek            1991. Hector Lopez
25
      1938. Boz Levesque           1965. LeAnn Ling              1992. Jennifer Lopez
26
      1939. Robert Levine          1966. Maurice Ling            1993. John Lopez
27
      1940. Steve Levy             1967. Gottfried Lingat        1994. Jorge Lopez
28
      1941. Charlotte Lewis        1968. Stephen Link            1995. Kim Lord
                                             - 27 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 43 of 107 Page ID
                                   #:16170


1
      1996. Annette Lorenzo        2023. Nehemias Luna           2051. Rebecca Magner
2
      1997. Humberto Lorenzo       2024. Richard Lund            2052. Joyce Mahabir
3
      1998. Michael Lorusso        2025. Susan Lundgren          2053. Jasvinder Mahay
4
      1999. Steve Losie            2026. Carlton Lunsford        2054. Stephen Mahlik
5
      2000. Harald Loske           2027. Pete Luther             2055. Affan Mahmood
6
      2001. Phillip Loudermilk     2028. Jasbir Luthera          2056. Hong Mai
7
      2002. James Loughead         2029. Jonelle Lutz            2057. Paul Mai
8
      2003. Jean Louis             2030. Stefan Lutz             2058. Joseph Majszak
9
      2004. Scott Loux             2031. Michael Luu             2059. Janice Makarchuk
10
      2005. James Loveless         2032. Thiago Luz              2060. Pawel Makowski
11
      2006. Thomas Lovetang        2033. Tai Ly                  2061. Mahrokh
12
      2007. Jef Lowe               2034. Veronica Ly             Malakooti
13
      2008. Bill W. Lowery         2035. Fred Lybbert            2062. Roby Malandrucco
14
      2009. Gary Lowery            2036. Eric Lyle               2063. Victor Maldonado
15
      2010. Lu Ann Lowery          2037. Perry Lyman             2064. Lisa Malmquist
16
      2011. Robert Lowis           2038. Brian Maas              2065. Zachary Malone
17
      2012. Daniel Loyer           2039. Brian Maas              2066. Patricia Maloney-
18
      2013. Rigo Lozano            2040. Amber Macias            Horowitz
19
      2014. Wojciech Lubiarz       2041. Baruj Mackliff          2067. Tucker Malsch
20
      2015. Terry Luce             2042. Daniel Mackney          2068. Pierre Manach
21
      2016. Raymond Lucich         2043. Jeff Mackowiak          2069. Babu Mangipudi
22
      2017. Gerald Luehrs          2044. Richard MacLean         2070. Ramalingeswara
23
      2018. David Luippold         2045. Robert Maclean          Mangipudi
24
      2019. Raymond Luk            2046. Norman Madison          2071. Jim Mangus
25
      2020. Emily Lukk             2047. Benjamin Madugu         2072. Stephen Maniaci
26
      2021. Dante Lumaquin         2048. Brian Magee             2073. Mark Manning
27
      2022. MeeLondrell            2049. Mike Magliacane         2074. Scott Manning
28
      Lumpkin                      2050. Michael Magner          2075. Anatacio Manzey
                                             - 28 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 44 of 107 Page ID
                                   #:16171


1
      2076. Brian Manzey           2104. Jerry Martin            2131. Joseph Maulo
2
      2077. Margaret Marcus        2105. Kevin Martin            2132. Jess Mauze
3
      2078. Simmasalam Mare        2106. Kevin Martin            2133. George Mavritsis
4
      2079. Amin Maredia           2107. Rich Martin             2134. Verna Maxwell
5
      2080. Venugopal Margan       2108. Vincent Martin          2135. Kamisha Maynard
6
      2081. Leslie Margolies       2109. Darin Martineau         2136. Linda Mayo
7
      2082. Sam Mariassouce        2110. Carlos Martinez         2137. Neal Mazurane
8
      2083. Joseph Marinacci       2111. Garrick Martinez        2138. Margaret McAleer
9
      2084. Cynthia Marinas        2112. John Martinez           2139. Michael McAuliffe
10
      2085. John Marino            2113. Joyce Martinez          2140. Michael McBride
11
      2086. Clive Marion           2114. Juan Martinez           2141. Billie McCallum
12
      2087. Jeffrey Mark           2115. Kevin Martinez          2142. Jim McCarley
13
      2088. Karen Mark             2116. Luis Martinez           2143. Dan McCarthy
14
      2089. Elaine Marklund        2117. Anthony Martino         2144. Edward McCarthy
15
      2090. Steve Marks            2118. J. Audley Marzo         2145. Richard McCarthy
16
      2091. Greta Marlowe          2119. Craig Mason             2146. Brad McCarty
17
      2092. Penny Marquart         2120. Melinda Massey          2147. Alonzo McCaulley
18
      2093. Gisele Marshall        2121. Shef Massey             2148. James McCleland
19
      2094. Linda Marsi            2122. Junko                   2149. John McClurkin
20
      2095. Steven Marszalek       Masubayashi                   2150. Bernie Mccluskey
21
      2096. Philipp Martens        2123. Dianne Mathews          2151. Mark McCord
22
      2097. Olga Martes            2124. Davy Mathis             2152. Dorian
23
      2098. Brian Martie           2125. Donald Mathison         McCormack
24
      2099. Anthony Martin         2126. Ronald Matibag          2153. Robert McCormick
25
      2100. Chad Martin            2127. Goran Matic             2154. Benny McCoy
26
      2101. Gale Martin            2128. Anthony Matignas        2155. Larry McCracken
27
      2102. Geoff Martin           2129. Robert Matsuzaki        2156. Janice McCrady
28
      2103. James Martin           2130. Lisa Matthai            2157. Deborah McCraw
                                             - 29 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 45 of 107 Page ID
                                   #:16172


1
      2158. Robert McCreary        2182. Cindy Mcintosh          2208. Michelle Meekins
2
      2159. Kenneth McCue          2183. Tim McIntyre            2209. Andrew Meguin
3
      2160. Beth McCulloch         2184. Jill McKay              2210. Brad Mehlhaff
4
      2161. George                 2185. Michael McKenty         2211. Arvind Mehta
5
      McCullough                   2186. Carrie McKenzie         2212. Namit Mehta
6
      2162. Melody                 2187. Dennis McKenzie         2213. Rosie Melgoza
7
      McCullough                   2188. Raymond                 2214. Delores Melvin
8
      2163. Jonathan McDaniel      McKenzie                      2215. Susan Mendelson
9
      2164. George                 2189. Donald McKinley         2216. Jesse Mendiola
10
      McDanolds                    2190. Gerald McKinney         2217. Celeste Mendoza
11
      2165. Lee McDermot           2191. Rick McKinstry          2218. Matthew Menefee
12
      2166. David McDevitt         2192. Ray McKnight            2219. Martin Menia
13
      2167. Pursell McDuffie       2193. David McLaughlin        2220. Louie Menjivar
14
      2168. Hildy McElvain         2194. George                  2221. David Mentele
15
      2169. William McGary         McLaughlin                    2222. Robert Mercado
16
      2170. Terence McGinn         2195. Helen McLaughlin        2223. Donald Mercer
17
      2171. Michael McGinnis       2196. Carey McLean            2224. Robert Mercer
18
      2172. Cecil McGlothlen       2197. Sandra McLean           2225. Dena Merkovsky
19
      2173. Sally McGlothlen       2198. Pat McMorrow            2226. Patrick Merrell
20
      2174. Rudie McGough          2199. Malcolm McNeill         2227. Elaine Merricks
21
      2175. Michael R.             2200. James McPherson         2228. Oliver Meservy
22
      McGovern                     2201. Jay McVicker            2229. Debra Messer
23
      2176. Roger McGowan          2202. Lloyd McWhorter         2230. Craig Messman
24
      2177. Thomas McGrath         2203. Claire Meashey          2231. Nicholas Metcalf
25
      2178. John McGuigan          2204. John Medici             2232. David Metzger
26
      2179. Isabel McGuire         2205. Chester Medina          2233. Bob Meyer
27
      2180. Michael McGuire        2206. Rudy Medina             2234. Carol Meyer
28
      2181. Andrew McIlvaine       2207. William Medina          2235. James Meyer
                                             - 30 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 46 of 107 Page ID
                                   #:16173


1
      2236. Stephen Meyer          2263. Ric Miller              2290. Tibor Mody
2
      2237. Steve Meyer            2264. Scott Miller            2291. Ahmed Mohamed
3
      2238. Timothy Meyers         2265. Scott Miller            2292. Omar Mohamed
4
      2239. Aaron Mhonda           2266. Scott Miller            2293. Abdullah
5
      2240. Steven Michaels        2267. Douglas Milliken        Mohammed
6
      2241. Stephen Michaud        2268. Daniel Millin           2294. Hakim Mohammed
7
      2242. Terry Michaud          2269. Harris Millman          2295. Rolando Molina
8
      2243. Mark Middents          2270. Lilia Milloy            2296. Joseph Molnar
9
      2244. Rex Mielke             2271. Bruce Mills             2297. Norman Momin
10
      2245. Livia Mignogno         2272. Greg Mills              2298. Mark Moncayo
11
      2246. John Miguez            2273. John R. Mills           2299. Sarah Moncivaiz
12
      2247. Rickey Mikami          2274. Kenneth Mills           2300. Veronica Monger
13
      2248. Benjamin Allen         2275. Alen Millsaps           2301. Elliott Monroe
14
      Milbourn                     2276. Rebecca Milne           2302. Vanessa Monroe
15
      2249. Eldon Milburn          2277. Edward Miner            2303. Yisroel Montag
16
      2250. Geoff Miles            2278. LaTisha Miner           2304. John Montgomery
17
      2251. Terrell Miles          2279. Herb Minnichhofer       2305. Patrick Montinola
18
      2252. Fred Milhouse          2280. Gary Mino               2306. Greg Moore
19
      2253. Thomas Milkie          2281. Mark Mirabile           2307. Jacqueline Moore
20
      2254. Dennis Miller          2282. Robert Miraglia         2308. John Moore
21
      2255. Donald Miller          2283. Xenia Miranda           2309. Julie Moore
22
      2256. James Miller           2284. John Mitchard           2310. Scott Moore
23
      2257. Jonathan Miller        2285. Gary Mitchell           2311. Thomas Moore
24
      2258. Margaret Miller        2286. Michael A.              2312. Tony Moore
25
      2259. Marlon Miller          Mitchell                      2313. Luis Moraguez
26
      2260. Michael Miller         2287. William Mitchell        2314. Luis Moraguez
27
      2261. Michael Miller         2288. Mit Mithilan            2315. John P. Moran
28
      2262. Randy Miller           2289. Manoj Mittal            2316. Victor Moran
                                             - 31 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 47 of 107 Page ID
                                   #:16174


1
      2317. Craig Morelan          2343. Dale Mossbarger         2369. G. G. Murr Jr.
2
      2318. Jaime Moreno           2344. Lynn Mossbarger         2370. Allan Murray
3
      2319. Jaime Moreno           2345. Edward                  2371. Dominique Murray
4
      2320. Barbara Morey          Mostaghimi                    2372. Robert Muscarella
5
      2321. Jonathan Morey         2346. Darlene Motley          2373. Anjan Muthaiah
6
      2322. Esther Morgan          2347. Tarek Mougrabi          2374. Glenn Muzyk
7
      2323. Larry Morgan           2348. Samuel Moultrie         2375. Charles Mwangi
8
      2324. Maria Morgan           2349. Dennis Mount            2376. David Mwaura
9
      2325. Michael Morgan         2350. Ali Mousavi             2377. Antonio Myers
10
      2326. John Mori              2351. Chad Mower              2378. Charlotte Myers
11
      2327. Stephen Morimoto       2352. Henry Moy               2379. Michael Myers
12
      2328. Millicent Morley       2353. Mohamad Mrad            2380. Ralph Myers
13
      2329. Scott Morrey           2354. Susan Muir              2381. Samuel
14
      2330. Dean Morris            2355. Josephine               Nacisvalencia
15
      2331. Robert Morris          Mukamurangwa                  2382. Edmond Nader
16
      2332. Terry Morris           2356. Tapan Mukerji           2383. Tekelehaimanot
17
      2333. Wendy Morris           2357. Richard Munson          Nadew
18
      2334. Phyllis K. Morris-     2358. John Muntean            2384. John Naegele
19
      Green                        2359. Donald Murata           2385. Nagammai
20
      2335. John Morrison          2360. Gerry Murdock           Nagappan
21
      2336. John Mort              2361. Gerry Murdock           2386. Subramanya
22
      2337. Ted Mortarotti         2362. Michael Murdock         Naglapura
23
      2338. Carl Mortenson         2363. Manuel Muro             2387. Lajos Nagy
24
      2339. Shantel Morton         2364. Greg Murphy             2388. Orlando Najera
25
      2340. Deanna                 2365. Mark Murphy             2389. Betty Nakatani
26
      Moscariello                  2366. Mark Murphy             2390. Jim Nally
27
      2341. Fas Mosleh             2367. Michael Murphy          2391. Burt Napierala
28
      2342. Hazel Moss             2368. Sean Murphy             2392. Burt Napierala
                                             - 32 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 48 of 107 Page ID
                                   #:16175


1
      2393. Phillip Nardone        2419. Joseph Neumayer         2445. Siria Nigro
2
      2394. Joyce                  2420. Richard                 2446. Davood Rabie Nik
3
      Narendranath                 Neuschaefer                   2447. Joe Niklas
4
      2395. Craig Nash             2421. Chris Nevins            2448. Dawish Nil
5
      2396. Nuruddin Nassar        2422. Gregg Newbury           2449. Itzhak Nir
6
      2397. Jamal                  2423. James Newland           2450. Mark Nishiguchi
7
      Nassereddine                 2424. Daniel Newman           2451. Sheila Nishimori
8
      2398. Jeffrey Natrop         2425. Howard Newman           2452. Wenying Niu
9
      2399. Anthony Navarro        2426. Ronald Newton           2453. William Niziolek
10
      2400. Tony Neal              2427. Robert Ney              2454. Ali Nobarian
11
      2401. Amy Neale              2428. Cindy Ng                2455. Jess Noble
12
      2402. Jeffrey M. Nebel       2429. Nolan Ng                2456. Kimberly Noble
13
      2403. James Nedry            2430. Katherine Ngo           2457. Joseph Nocerino
14
      2404. Alex Neely             2431. BacHai Nguyen           2458. Charles Noffsinger
15
      2405. Misael Negash          2432. Lap Nguyen              2459. Eric Paul Nolte
16
      2406. Victor Negron          2433. Maggie Nguyen           2460. Jeff Nord
17
      2407. Nancy Nehoray          2434. Michael Nguyen          2461. Mark Norris
18
      2408. Andres Nelson          2435. Phuong Thao             2462. Roger Northrop
19
      2409. Philip Nelson          Nguyen                        2463. Curt Northup
20
      2410. Ricky Nelson           2436. Thu Nguyen              2464. Diane Northup
21
      2411. Shawn Nelson           2437. Donald Nibbelink        2465. James Nosek
22
      2412. Terry Nelson           2438. Erica Nichols           2466. David Notch
23
      2413. Zahra Nemati           2439. Beau Nicholson          2467. PeggyAnn Nowak
24
      2414. Lisa Nesbit            2440. Robert Nickel           2468. Jeff Noyes
25
      2415. Robert Nesbit          2441. Eric Nielsen            2469. Peter Nugent
26
      2416. Svetlana Nesterova     2442. Patricia Niemiera       2470. Joshua Nunez
27
      2417. Jack Neu               2443. Paul Nieradka           2471. Renata Nunez
28
      2418. Robert Neufeld         2444. Ila Nigam               2472. Robert G. Nutting
                                             - 33 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 49 of 107 Page ID
                                   #:16176


1
      2473. Ngozi Nweke            2499. Tony Oltman             2526. Lawrence Ough
2
      2474. John O’Donnell         2500. Idowu Oluleye           2527. Poe Ouklore
3
      2475. Sleiman Obeid          2501. Robert Omae             2528. Alfred Owen
4
      2476. Christian              2502. Femi Omidire            2529. Laura Owen
5
      Obenchain                    2503. Edward Ondak            2530. Bob Owens
6
      2477. Robert OBrien          2504. Patricia O'Neill        2531. Robert Pace
7
      2478. Nevenka                2505. Elizabeth Ong           2532. Joseph Pachino
8
      Obuskovic                    2506. William Onwuka          2533. Marlene Pachino
9
      2479. Esther Occeas          2507. Steve Opacke            2534. Heath Padrick
10
      2480. Willie Ochoa           2508. Andrew Orens            2535. Guillermo Pagan
11
      2481. Wanda Ockey            2509. Gregg Orenstein         2536. Berlie Pagsisihan
12
      2482. Dale J. Oden           2510. Lou Oros                2537. Mark Painter
13
      2483. John Odonnell          2511. John Orozco             2538. Julio Palacios
14
      2484. Michael Offield        2512. Richard Orr             2539. Victor Palacios
15
      2485. Deborah Ohlsen         2513. Jacob Orsini            2540. Donald Palmer
16
      2486. Iloba Okafor           2514. Robert Ortega           2541. Mark Palmer
17
      2487. Eugene Olewe           2515. Esperanza Ortiz         2542. Steven Palmer
18
      2488. Daniel Olewski         2516. Gail Osborm             2543. Michael Palomino
19
      2489. Atalanta Olito         2517. Craig Osborn            2544. Thomas Palomino
20
      2490. Christopher Oliva      2518. Jason Osborne           2545. John Paluk
21
      2491. Ligaya Oliveros        2519. Gregg Oseneek           2546. Al Palumbo
22
      2492. Ivan Olkhovenko        2520. Lateef Oshodi           2547. Jackson Pan
23
      2493. Patricia Olkowski      2521. Robert Osswald          2548. Jerry Pan
24
      2494. Daniel Olsen           2522. Nicolas Oswald          2549. Sanjeev Pandey
25
      2495. David Olson            2523. Japheth Otiso           2550. Shirish Pandit
26
      2496. Grant Olson            2524. Donald                  2551. Samir Pandya
27
      2497. Terry Olson            Ottenweller                   2552. Michael Panek
28
      2498. Gerald Olszewski       2525. Asuncion Ouano          2553. Nestor Pangilinan
                                             - 34 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 50 of 107 Page ID
                                   #:16177


1
      2554. Karl Panthen           2581. Jignesh Patel           2609. Alan Pendleton
2
      2555. Keith Panzera          2582. Kishor Patel            2610. Kim Pennel
3
      2556. Nicholas Paone         2583. Nitin Patel             2611. Jason Penney
4
      2557. Basil Papanicolaou     2584. Rajesh Patel            2612. Robert Pennington
5
      2558. Nick Papas             2585. Vishal Patel            2613. Andrew Pentico
6
      2559. Rupal Parekh           2586. Ryan Paternite          2614. Robert Pentinmaki
7
      2560. Darvish Parikh         2587. Mehrun Pathan           2615. Steven Pepa
8
      2561. Athicom                2588. Don Patrick             2616. Elias Perez
9
      Parinayakosol                2589. Jean Patry              2617. Marysol Perez
10
      2562. Aimee Park             2590. Bill Patschke           2618. Oscar Perez
11
      2563. Tom N. Park Jr.        2591. Gary Patterson          2619. Richard Perez
12
      2564. Theodore Parker        2592. Mark Patterson          2620. Yvette Perez
13
      2565. Thomas Parker          2593. Stefano Pau             2621. Guillermo Perez-
14
      2566. Trinity Parker         2594. Andrew Paul             Vargas
15
      2567. Girish Parmar          2595. Alex Pavlin             2622. Christopher
16
      2568. Manish Parmar          2596. Mary Pavon              Perkins
17
      2569. Christian Parra        2597. John Payne              2623. Dag Perkins
18
      2570. Jenssy Parra           2598. Randy Payne             2624. George Perkins
19
      2571. George Parsons         2599. Randy Payne             2625. Mike Perkins
20
      2572. Taylor Partch          2600. John Pearce             2626. Patrick Perkins
21
      2573. Adam Partee            2601. Yvonne Pease            2627. Alicia Perkinson
22
      2574. Denise Pascucci        2602. Glen Pedersen           2628. Marv Perrin
23
      2575. Don Pastrana           2603. Peder L. Pedersen       2629. James Perrott
24
      2576. Douglas Paswaters      2604. Jerred Peebles          2630. Mike Perry
25
      2577. James Pate             2605. Timothy Peirce          2631. Kris Persaud
26
      2578. Jeanne-Marie Pate      2606. Robrt Pelegrin          2632. Marlies Persch
27
      2579. Ash Patel              2607. Saverio Pellegrino      2633. Charles Persinger
28
      2580. Jaina Patel            2608. Henri Pelletier         2634. Mario Pesqueira
                                             - 35 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 51 of 107 Page ID
                                   #:16178


1
      2635. Charles Peters         2661. Lanny Phillips          2688. Stephen Podlaski
2
      2636. Clark Peters           2662. Philip E. Phillips      2689. Michael Polachek
3
      2637. Ken Petersen           2663. Richard Phillips        2690. Rebekah Polack
4
      2638. Cal Peterson           2664. Sophia Pickett          2691. Julian Poland
5
      2639. Cornelius Peterson     2665. Roy Pickles             2692. John Polum
6
      2640. Jeff Peterson          2666. Sherrin Pierce          2693. Edwin Ponce
7
      2641. John Peterson          2667. Tracy Pierce            2694. Sivakumar
8
      2642. Kenneth Peterson       2668. Allison Pierce-         Ponnambalam
9
      2643. Kirsten l. Peterson    Wendell                       2695. Tanya Pontep
10
      2644. Richard Peterson       2669. Julian Pierre           2696. Peaches Pook
11
      2645. Thomas Peterson        2670. Milo Pierre             2697. Douglas Pope
12
      2646. Donna Pettibone        2671. Wakly Pierre            2698. Philip Pope
13
      2647. Michael Pettit         2672. Philip Pierson          2699. Terry Pope
14
      2648. John Petty             2673. Austin Pietro           2700. Todd Popek
15
      2649. Robert Petty           2674. Marinell Pilgrim        2701. Cristinel Popescu
16
      2650. Beverly Pexton         2675. Samuel Pinckney         2702. Jay Popowsky
17
      2651. Norman Scott           2676. Brian Pineau            2703. Sarah Porter
18
      Pexton                       2677. Donaldo Pinero          2704. Alan Portugal
19
      2652. David Peyla            2678. Cathy Pingol            2705. Alex Possamai
20
      2653. Paul Pfeiffer          2679. Barry Pinkley           2706. Michael Post
21
      2654. Kristine Phan          2680. Kathleen Pinover        2707. Craig R. Postier
22
      2655. Steve Phelan           2681. John Piper              2708. Prabodhan Potdar
23
      2656. Christopher            2682. Marc Pipitone           2709. Marsha Potrzuski
24
      Philgreen                    2683. Nyssa Pitts             2710. Judson Potter
25
      2657. Charles Phillips       2684. Edward Plankers         2711. William Potter
26
      2658. Cindy Phillips         2685. Kathleen Platt          2712. Daniel Powell
27
      2659. Ivan N. Phillips       2686. Mark Plouffe            2713. Larry Powell
28
      2660. Jack Phillips          2687. Jeffrey J. Pockey       2714. William Powers
                                             - 36 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 52 of 107 Page ID
                                   #:16179


1
      2715. Steve Pratt            2742. Mark Raby               2769. Jay Rawls
2
      2716. Mike Prendergast       2743. Harry Raci              2770. Melissa Ray
3
      2717. Lynwood Prest          2744. William Radomski        2771. Krishna Rayapudi
4
      2718. Louis Prete            2745. Kenneth Rae             2772. Randall Rayl
5
      2719. Dennis Preteroti       2746. Manoj Raghavan          2773. Richard Raymond
6
      2720. Carl Preval            2747. Vinitha Raghavan        2774. Dorothy Raynor
7
      2721. Jarred Pridham         2748. Jeff Rahmati            2775. Gary Re
8
      2722. Bruce Prince           2749. John Raine              2776. Kareem Rea
9
      2723. Bruce Probst           2750. Gary Rains              2777. Robert Ream
10
      2724. Bruce Probst           2751. Irfan Raja              2778. Barbara Recchio
11
      2725. Renato Protacio        2752. Barb Ralston            2779. Robin Redding
12
      2726. Charles Proud          2753. Shea Ramirez            2780. Sudheer Reddy
13
      2727. Justin Provost         2754. Ana Ramon               2781. Doug Reed
14
      2728. Teri Pruitt            2755. Brandon Ramos           2782. Mindy Reed
15
      2729. Martin Przybylski      2756. William Ramos           2783. Lawrence Reeder
16
      2730. Michael Ptaszynski     2757. Wilfredo Ramos-         2784. Warren Rees
17
      2731. Wade Pugsley           Prado                         2785. Mary Ellen Reese
18
      2732. Lee Pulsifer           2758. Mike Ramsey             2786. Sky Regard
19
      2733. Lee Punnett            2759. Dean Randolph           2787. Gary Rehak
20
      2734. Tracy Punsel           2760. Wayne Rapp              2788. Jason Reichert
21
      2735. Enhsaihan Purev        2761. Robert Raps             2789. Annamarie Reid
22
      2736. Alden Purrington       2762. Osama Rasoul            2790. Roger Renkas
23
      2737. Nancy Queen            2763. Barb Raston             2791. Milan Repisky
24
      2738. Lawrence Quigley       2764. Rasul Rasulov           2792. Jocelyn Responte
25
      2739. Sam Quinn              2765. Diane Ratzlaff          2793. Sergiy Reulets
26
      2740. Albert M.              2766. Minu Rawat              2794. Holly Reuven
27
      Quirantes                    2767. Rajeev Rawat            2795. Meir Reuven
28
      2741. Richard Quitmeyer      2768. Earl Rawls              2796. Tonette Reyes
                                             - 37 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 53 of 107 Page ID
                                   #:16180


1
      2797. Darlene Reynolds       2822. Clemson Rillera         2848. Lori Robinson
2
      2798. Lauren Reynolds        2823. William Rinaldi         2849. Sam Robinson
3
      2799. Richard Reynolds       2824. John Rinne              2850. Eafa Roby
4
      2800. Carleton               2825. Kyle Del Rio            2851. Robert Rockelein
5
      Rhinehardt                   2826. Jhoan Rios              2852. Jason Rockney
6
      2801. Aaron Rhoades          2827. Steve Rios              2853. Alfredo Rodriguez
7
      2802. Theodore Rhodes        2828. Elias Risorto           2854. Angel Rodriguez
8
      2803. Peter Ribarik          2829. Tim Ritchey             2855. Donna Rodriguez
9
      2804. Walt Rich              2830. William Ritchie         2856. German Rodriguez
10
      2805. Jeff Richards          2831. Robert Rittle           2857. Jossely Rodriguez
11
      2806. Blossom                2832. Josner Rivadeneira      2858. Kenneth Rodriguez
12
      Richardson                   2833. Franklin Rivas          2859. Maria Rodriguez
13
      2807. Marshall               2834. Yvonne Rivera           2860. Melvin Rodriguez
14
      Richardson                   2835. Alonzo Rivers           2861. Randy Rodriguez
15
      2808. David Richey           2836. Mark Rizvi              2862. Clifford Roe
16
      2809. Jon Richey             2837. Raza H. Rizvi           2863. Francis Roe
17
      2810. Russell Richmond       2838. Gerald Robbins          2864. Clifford Roess
18
      2811. Scott Richmond         2839. Brian Roberts           2865. Darryl Rogers
19
      2812. Mark Richter           2840. Lisa Roberts            2866. Douglas Rogers
20
      2813. Brach Rick             2841. Randolph Roberts        2867. James Rogers
21
      2814. Albert Riddle          2842. Vance Roberts           2868. Lee Rogers
22
      2815. Jonathan Ridgard       2843. Kevin Robertson         2869. Michael Rohland
23
      2816. Danelle Riederer       2844. Leigh Ann               2870. William Rohman
24
      2817. Robert Riendeau        Robertson                     2871. Robert Rohwer
25
      2818. Ken Riha               2845. Les Robertson           2872. Mario Rojas
26
      2819. Derek Rikke            2846. Jennifer                2873. Oscar Rojas
27
      2820. Craig Riley            Robespierre                   2874. Jeff Rolczynski
28
      2821. James Riley            2847. Eric Robinson           2875. Kari Rold
                                             - 38 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 54 of 107 Page ID
                                   #:16181


1
      2876. Kathryn Rolley         2904. Craig                   2930. Kimberly
2
      2877. Ronald Romano          Rothenberger                  Rutherford
3
      2878. Wendy Rombold          2905. April Roulst            2931. Ben Ryan
4
      2879. Kens Romeus            2906. Mark Routh              2932. Philip Ryan
5
      2880. Yasmine Romeus         2907. Douglas Rowe            2933. Thomas Ryan
6
      2881. Richard Ronde          2908. Paul Rowe               2934. Imam S
7
      2882. Robert Rooney          2909. Tim Rowe                2935. Yusuf Saad
8
      2883. Dee Rophael            2910. Maya Rowell             2936. Amir Saberi
9
      2884. Joaquim Rosa           2911. Arun Royan              2937. Robert Sabin
10
      2885. Roig Rosa              2912. Richard Royster         2938. Joseph Sabisch
11
      2886. Anamaria Rosado        2913. David Ruben             2939. Evan Sachs
12
      2887. Ernest Rosato          2914. Shimon Rubin            2940. Misty Sack
13
      2888. Roscoe Rose            2915. William Rubin           2941. Grisel Saez
14
      2889. Stuart Rosenbaum       2916. Daniel Rudé             2942. Suzanne Saggio
15
      2890. Mark Rosenlund         2917. Steve Ruff              2943. Sakina Sai
16
      2891. James Rosenow          2918. Annie Ruffino           2944. Wadson Saint
17
      2892. Lon Rosenthal          2919. Cathy Ruffner           Pierre
18
      2893. James Rosiere          2920. Elaine Ruggieri         2945. Helene Sakala
19
      2894. David Rosine           2921. Yulia Rumalean          2946. Martin Salazar
20
      2895. Howard Ross            2922. Jerome Rupp             2947. Alejandro Saldana
21
      2896. Lori Ross              2923. Mark Rushton            2948. Anthony Saldin
22
      2897. Reginald Ross          2924. Deborah Rusolo          2949. Jesus Salluca
23
      2898. J. D. Ross Jr.         2925. Colleen Russell         2950. Nizar Salman
24
      2899. Ninda Rosser           2926. Gary Russell            2951. Frank Saltzman
25
      2900. Giovanna Rossi         2927. Kristine Russell        2952. Venkatesh
26
      2901. Patricia E. Rossler    2928. Wendy Russell           Sambandamoorthy
27
      2902. Dennis Roth            2929. Dameion                 2953. James E. Sampel
28
      2903. Jeff Roth              Rutherford                    2954. Dale Sampson
                                             - 39 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 55 of 107 Page ID
                                   #:16182


1
      2955. Mike Samson            2982. Robert Saunders         3010. Jim Schuelke
2
      2956. Peter San Nicolas      2983. Anita Sauterne          3011. George Schuessler
3
      2957. Pierre San Nicolas     2984. Karla Savina            3012. Sharon Schulteis
4
      2958. David Sanchez          2985. Diane Scaduto           3013. Daniel Schultz
5
      2959. David Sanchez          2986. Lisle Schaeffer         3014. David Schultz
6
      2960. Eliseo Sanchez         2987. Ken Schaelchlin         3015. Margie Schultz
7
      2961. Jorge Sanchez          2988. Joseph Schaffer         3016. Steven Schultz
8
      2962. Natalia Sanchez        2989. John Scheerer           3017. Douglas Schulz
9
      2963. Thomas Sanchez         2990. Tim Schell              3018. Tom Schumm
10
      2964. Max Sander             2991. Joseph Scherback        3019. Dave Schuster
11
      2965. David Sanderson        2992. Susan Schiller          3020. Darin Schutte
12
      2966. Johnny Sanderson       2993. Lori Schindele          3021. Lee Schwartz
13
      2967. Edwin Sandoval         2994. Marc Schlichting        3022. Mark Schwartz
14
      2968. Jason Santa            2995. Jim Schlusemeyer        3023. William
15
      2969. Angelo Santa Ana       2996. Sandra Schmandt         Schweitzer
16
      2970. Rosario Santana        2997. Lee Schmid              3024. Collette Scott
17
      2971. Dennis Santarossa      2998. Robert Schmid           3025. Kevin Scott
18
      2972. Wilfredo Santiago      2999. David Schmidt           3026. Scott Searle
19
      2973. Johnaur Santos         3000. Deborah Schmidt         3027. Jerald Sears
20
      2974. Nayara Santos          3001. Ebbe Schmidt            3028. Joshua H. Seaton
21
      2975. Sanjay Sao             3002. Jeffrey Schmidt         3029. Thomas Sedaker
22
      2976. John Sapp              3003. Mary Schmidt            3030. Christine Sedensky
23
      2977. Rachel Sara            3004. Thomas Schmidt          3031. Daniel Sederstrom
24
      2978. Roberto Sarda          3005. Lizi Schneid            3032. Samuel Sederstrom
25
      2979. Christopher            3006. Jean Schneider          3033. David See
26
      Sargent                      3007. William Schodorf        3034. Devon Seeley
27
      2980. William Sarm           3008. Jane Schopper           3035. Byron Seelig
28
      2981. David Saul             3009. David Schreiber         3036. Jack W. Seely Sr.
                                             - 40 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 56 of 107 Page ID
                                   #:16183


1
      3037. Dale Seffrood          3063. Reymond                 3088. Matt Sherman
2
      3038. Mariseh Segura         Shahverdian                   3089. Raymond Sherman
3
      3039. Moses Segura           3064. Nancy Shamroth          3090. Hiren Shingala
4
      3040. Andrew Seidenfeld      3065. Joseph Shane            3091. Naoko Shinohara
5
      3041. Eric Seigel            3066. Ganesh                  3092. Vitaliy Shiparev
6
      3042. David Seitz            Shanmugam                     3093. Lidia Shkorinenko
7
      3043. Deborah Selfridge      3067. Matt Shapiro            3094. Reimun Shleimun
8
      3044. Steven Sell            3068. Susan Shappell          3095. Steve Shores
9
      3045. Dave Senior            3069. Dharmendra              3096. Joe Short
10
      3046. Candace Senter         Sharma                        3097. Steve Shukla
11
      3047. Darren Seow            3070. Linda Sharma            3098. Joseph Sias
12
      3048. Julian Serda           3071. Esan Shatah             3099. Jakob Siccama
13
      3049. Nofiu Seriki           3072. Victor Shaver           3100. Teresa Siccama
14
      3050. Francis Serio          3073. Robert Shaw             3101. Martha Sickles
15
      3051. Bradley W.             3074. Mei She                 3102. William Sidener
16
      Sermon                       3075. Stephanie Shea          3103. Joel Siegelman
17
      3052. Matthew Settle         3076. Stewart Shearar         3104. John Sifuentes
18
      3053. Lilia Severina         3077. Julia Sheehan           3105. Aditya Simhadri
19
      3054. Jerry Sewell           3078. Michael Sheehy          3106. Kevin Simich
20
      3055. Ilze Sewruk            3079. Martin Sheffield        3107. Agnes Simkens
21
      3056. Franklin J. Seyfert    3080. William Sheffield       3108. Charles Simmons
22
      3057. Jessica Shaak          3081. John Shelburne          3109. John Simmons
23
      3058. Crystal Shafer         3082. Joe Shelton             3110. Justin Simmons
24
      3059. Bret Shaffer           3083. Loray Shelton           3111. Randy Simmons
25
      3060. Douglas Shaffer        3084. Lynne Shepard           3112. Shawn Simmons
26
      3061. Bhavesh Shah           3085. Patricia Sheppard       3113. Judy
27
      3062. Nish Shah              3086. Ariel Sherman           SimmonsOslapas
28
                                   3087. Marvin Sherman          3114. Gilbert Simpson
                                             - 41 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 57 of 107 Page ID
                                   #:16184


1
      3115. Joseph Simpson         3140. Charles Smith           3168. Niraj Someshwar
2
      3116. MaryJo Simpson         3141. Darrell Smith           3169. Shannon
3
      3117. Robert Simpson III     3142. Diane Smith             Sommerville
4
      3118. Cynthia Sims           3143. Gary Smith              3170. Bong Son
5
      3119. Agnes Sinclair         3144. George Smith            3171. Pinky Soni
6
      3120. Ravindranath           3145. Jason Smith             3172. Robert Sonnek
7
      Singamneni                   3146. John Smith              3173. Neeraj Sood
8
      3121. Jagmeet Singh          3147. Kam Smith               3174. Theresa Sorenson
9
      3122. Mandeep Singh          3148. Kristin Smith           3175. Dirk Sorkin
10
      3123. Sandeep Singh          3149. Mark Smith              3176. Jim Sorman
11
      3124. Nita Singhal           3150. Nadine Smith            3177. Edwin Sorto
12
      3125. Nichelle Sipes         3151. Patricia Smith          3178. Oscar Sorto
13
      3126. Jeff Sipos             3152. Rickey Smith            3179. Peter Sous
14
      3127. Narendran              3153. Roy Smith               3180. Sekou Sowary
15
      Sivabalasingam               3154. Scobie Smith            3181. Steve Soyka
16
      3128. Dean Sjoquist          3155. Stephanie Smith         3182. Samuel Spade
17
      3129. Antony Skinner         3156. Amy Snook               3183. Cornelius
18
      3130. Randall                3157. Christopher Snyder      Spangenberg
19
      Skonieczny                   3158. Wai So                  3184. Alan Sparkes
20
      3131. Mary Skordinsky        3159. Paul Sobelman           3185. Joyce Spatz
21
      3132. Paul Skulitz           3160. Devan Sohni             3186. Raymond
22
      3133. Neil Slate             3161. Radiya Sojitrawala      Spaulding
23
      3134. Nicolas Sleeth         3162. William Sokolis         3187. Thomas Spear
24
      3135. Alvin Sliter           3163. Sam Sokolovsky          3188. Donald Spencer
25
      3136. Joel Smeby             3164. Jorge Solares           3189. Jeffrey Spina
26
      3137. Angela Smith           3165. David Solomon           3190. Michael Spindler
27
      3138. Arlene Smith           3166. Juan Soltero            3191. George Spitzer
28
      3139. Brian Smith            3167. Joseph Solymossy        3192. Micah Sponsler
                                             - 42 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 58 of 107 Page ID
                                   #:16185


1
      3193. Gilbert Spring         3218. Scott Stark             3242. Lara Stolte
2
      3194. Karen Sproul           3219. W. Howard               3243. Dianne Storey
3
      3195. Sean Spruill           Starling Jr.                  3244. Paul Stott
4
      3196. Annette Danielle       3220. Brad Starnes            3245. Janet Stout
5
      Squires                      3221. Jeff Steele             3246. Jonathan Stowers
6
      3197. Kadambi                3222. George Stefanescu       3247. Gwendolyn
7
      Sreedharan                   3223. Donna Stefanov          Strachan-Raymond
8
      3198. Sarath Srei            3224. Frank Stefanov          3248. Kenneth Strahm
9
      3199. Vasanthi Sridhar       3225. Mark Stefanov           Sr.
10
      3200. Ashu Srivastava        3226. Valentina               3249. Nigel Straker
11
      3201. Adam St. George        Stefanova                     3250. Bruce A. Strand
12
      3202. Gary St. John          3227. Paul R. Steinman        3251. David Strand
13
      3203. Mark St. Michel        IV                            3252. Brett Stratton
14
      3204. Paul Stach             3228. Howard Steninger        3253. Corina Stretch
15
      3205. Richard Stack          3229. Mackey                  3254. Weldon Strickland
16
      3206. Kutitia Staffa         Stephenson                    3255. Susan Strittmatter
17
      3207. Eric Stafford          3230. Jeffrey Sterner         3256. Franklin
18
      3208. Samantha Stahl         3231. Joseph Stevens          Strohecker
19
      3209. David Staley           3232. Peige Stevens           3257. Herbert Stroman
20
      3210. Michael Stanford       3233. James Stewart           3258. Jada Stubblefield
21
      3211. Wayne Stanford         3234. Lyndel Stewart          3259. Kurt Stumpfa
22
      3212. Melonie Stanger        3235. Terry Stewart           3260. Charles Sturrock
23
      3213. Aubrey Stanley         3236. Eric Stilphen           3261. Hector Suarez
24
      3214. Gail Stanley           3237. Ricardo Stinnette       3262. Matt Suarez
25
      3215. Tomasz Stanowski       3238. Terry St-Laurent        3263. Anoop
26
      3216. Christopher            3239. Joan Stockton           Subramanian
27
      Stanton                      3240. Joan Stockton           3264. Brian Suddar
28
      3217. Rik Stardy             3241. Greg Stoddard           3265. Nikhila Sudhana
                                             - 43 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 59 of 107 Page ID
                                   #:16186


1
      3266. Michael Suhar          3292. Frederick Swider        3319. Floyd Taylor
2
      3267. Guy Sularz             3293. Grace Syfox             3320. Garu Taylor
3
      3268. Premjit Sulaya         3294. Stephen Szewczyk        3321. Gary M. Taylor
4
      3269. Bryan Sullivan         3295. Walter Tachiki          3322. Gary Taylor
5
      3270. Dennis Sullivan        3296. Eskedar Tafesse         3323. Gregory Taylor
6
      3271. Gerald Sullivan        3297. James Taft              3324. Jabril Taylor
7
      3272. Kelly Sullivan         3298. Robert Taigen           3325. James Taylor
8
      3273. Michael Sullivan       3299. Shane Tait              3326. Kenny Taylor
9
      3274. Tamara Sullivan        3300. Ivan Takagi             3327. Kirby Taylor
10
      3275. Asanga Sumanasiri      3301. Satchit Talla           3328. Mark Taylor
11
      3276. Laurie                 3302. Steve Talley            3329. Stella Taylor
12
      Summerland                   3303. Ellen Tambunan          3330. Willie Taylor
13
      3277. Ratana Suon            3304. Assaf Tamir             3331. Carol B. Teasley
14
      3278. Terry Surrency         3305. Chye Hua                3332. John Teasley
15
      3279. Bjorn Svinterud        Benjamin Tan                  3333. Cindy Tee
16
      3280. Robert Swain           3306. Alan Tanner             3334. Steven Teeter
17
      3281. Curtis Swanson         3307. Dane Tanner             3335. Wennie Tejada
18
      3282. David K. Swanson       3308. Altaf Tapia             3336. Deepak Parshotam
19
      3283. Jennifer Swanson       3309. Angel Tapia             Tekani
20
      3284. John Swanson           3310. Luis Tapia              3337. Peter Telegin
21
      3285. Neal Swanson           3311. Patrick Tapia           3338. Felix Teng
22
      3286. Tom Swanson            3312. Uday Tata               3339. Casey Teo
23
      3287. Kern Swasey            3313. Carnell Tate            3340. John Terranova
24
      3288. Patricia Sweeney       3314. Larry Tate              3341. Steve Terrell
25
      3289. Sean Sweeney           3315. Michael Tavares         3342. Mark S. Terry
26
      3290. Michael                3316. Richard Tay             3343. Melanie Terry
27
      Sweetwood                    3317. Deborah Taylor          3344. Michael Terry
28
      3291. George Swetland        3318. Derek Taylor
                                             - 44 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 60 of 107 Page ID
                                   #:16187


1
      3345. Victoria               3372. Slava Timochine         3399. Frank Torres
2
      Tesfamariam                  3373. Graef Timothy           3400. Gino Torres
3
      3346. Paul Tessenyi          3374. Mimi Tin                3401. Petra Tortorelli-
4
      3347. Don Teubel             3375. Susan Tincher           Flynn
5
      3348. Ed Thach               3376. Larry Tinkler           3402. Loren Touch
6
      3349. Minh Thai              3377. Julio Tirado Jr.        3403. Jaymz Touchstone
7
      3350. Patricia Theil         3378. Venkat Tirumala         3404. Vadim Tovpenec
8
      3351. Samuel Theil           3379. Anthony Tisi            3405. Tony Toy
9
      3352. Jennifer Theis         3380. Paul Tocco              3406. Long Tran
10
      3353. Mark Theobald          3381. John Todd               3407. Tu Tran
11
      3354. Macus Thoas            3382. Adrian Todor            3408. Jamie Trans
12
      3355. Danny Thomas           3383. Perry Toker             3409. Mark Trautner
13
      3356. Dwayne Thomas          3384. Jartu Toles             3410. Neill Treasure
14
      3357. Gregory Thomas         3385. Michael Toll            3411. Michael Treazise
15
      3358. Leata Thomas           3386. Robin Tolman            3412. Oxana Treinis
16
      3359. Rolland Thomas         3387. Rodney Tolman           3413. Michael Tremblay
17
      3360. Amy Thomason           3388. Bill Tom                3414. Erik Trevino
18
      3361. Bruce Thompson         3389. John Tombini            3415. Cynthia Trinh
19
      3362. Jeffery Thompson       3390. Karen Tomko             3416. Brent Tripp
20
      3363. Mark Thompson          3391. Robert Toney            3417. Michael Troike
21
      3364. Michael Thompson       3392. Peter Toohey            3418. Archie Trotter
22
      3365. Michael Thompson       3393. Latashia Tooks          3419. Michael Trpkosh
23
      3366. David Thomson          3394. Robert Tootle           3420. Mark Truan
24
      3367. Sue Thornton           3395. Farzad                  3421. Warren Trumbly
25
      3368. Wiliam Thornton        Torfehnejad                   3422. Mi Truong
26
      3369. RunDa Tian             3396. Alejandro Torres        3423. James Tryon
27
      3370. Andrew Tiblin          3397. Betti Jo Torres         3424. Patricia Tuckett
28
      3371. Chris Tilden           3398. Carlos Torres           3425. Jarriel Tuinei
                                             - 45 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 61 of 107 Page ID
                                   #:16188


1
      3426. Michell Turley         3453. Alissa Valdez           3479. Edwin Velez
2
      3427. Linda Turman           3454. Gustavo Valdivia        3480. Gerry Velez
3
      3428. Jason Turner           3455. Ivan Valencia           3481. Nancy Venable
4
      3429. Phillip Turner         3456. Carla Valente           3482. Michael
5
      3430. Phillip Turner         3457. Mark Valente            Venneman
6
      3431. Harold Turrentine      3458. Lori Van Dam            3483. Anthony Ventura
7
      3432. Philip Tussing         3459. Milo Van Houten         3484. Vance Verkouteren
8
      3433. Donald Tuten           3460. Donald Van Huss         3485. Glenn Verner
9
      3434. Anneliese Tuymer       3461. DT Van Ness             3486. Harry Vernon
10
      3435. Kim Tveit              3462. James Vandiver          3487. John Vernon
11
      3436. John Tverdik           3463. Colleen Vanhoff         3488. John Vianney
12
      3437. Dennis Twining         3464. Daryl Vanhoff           3489. Marion Vidal
13
      3438. Epaminondas            3465. Cody Vanover            3490. Steve Vidal
14
      Tzouvelis                    3466. Sumana Vantair          3491. Gilbert Vigil
15
      3439. Eno Udo                3467. Wayne Vantluka          3492. Carlos Vigo
16
      3440. Najib Ullah            3468. Jolynn VanZandt         3493. Ernesto Villalta
17
      3441. Michael Ullrich        3469. Todd VanZandt           3494. Amber Villanueva
18
      3442. Scott Ulrich           3470. Steven Varani           3495. Danilo Villanueva
19
      3443. Nara Umapathi          3471. Dharmendra              3496. Alma Villegas
20
      3444. Jay Underkofler        Varma                         3497. Jay Vince-Cruz
21
      3445. Paul Unferth           3472. Maria                   3498. John Vinski
22
      3446. John Uray              Vasilopoulos                  3499. G. Stewart Vinson
23
      3447. Frank Urban            3473. Petra Vatne             3500. Kevin Vo
24
      3448. Virginia Urban         3474. Loren Vatrano           3501. Mylinh Vo
25
      3449. Luis Uribe             3475. Ellen Vaught            3502. Paul Vo
26
      3450. Joseph Urich           3476. Jelline Vautier         3503. Christopher Vogel
27
      3451. David Urso             3477. Joey Velasco            3504. Mary von Hellens
28
      3452. Ferdinand Uson         3478. Erika Velasquez         3505. John Vorvick
                                             - 46 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 62 of 107 Page ID
                                   #:16189


1
      3506. Miroslav Vracevic      3532. Russell Walker          3557. Isaac Warren
2
      3507. Vadim Vronsky          3533. Sharon Walker           3558. Nicolas Warren
3
      3508. Tony Vu                3534. Charles F. Walker       3559. Mark Warzecha
4
      3509. James Wade             III                           3560. Don Washburn
5
      3510. Dena Wagar-Smith       3535. Cytheria Walker-        3561. Alfred B.
6
      3511. Hollis Wagenstein-     Jones                         Washington
7
      Hurturk                      3536. Ray Wall                3562. Clem Washington
8
      3512. Karen Wagley           3537. Douglas Wallace         3563. Lonnie
9
      3513. Jeff Wagner            3538. Mark Wallace            Washington
10
      3514. Jeffrey Wagner         3539. Nathan Wallace          3564. Linda Watkins
11
      3515. Anthony Wajda          3540. Mark Waller             3565. Brian Watson
12
      3516. Keith Wakefield        3541. Dennis Walrath          3566. Wyllene Watson
13
      3517. Evelyn Wakeman         3542. James Walsh             3567. Roland
14
      3518. Lance Wakeman          3543. Seth Walter             Wawrzyniak
15
      3519. Pierre Wakly           3544. Robert Walters          3568. Haynes Weatherby
16
      3520. James Walden           3545. Tony Wamba              3569. Curtis Weaver
17
      3521. Patrick Waldoch        3546. Paul Wanderski          3570. Charles Webb
18
      3522. Stephen Waldorf        3547. Heather Wang            3571. Gary Webb
19
      3523. Keith Wales            3548. Jiahe Wang              3572. Linda Webb
20
      3524. Amy Walker             3549. Liza Wang               3573. Sandra Webber
21
      3525. Christine Walker       3550. Wenxuan Wang            3574. Ellen Weber
22
      3526. Dionne Walker          3551. Barbara                 3575. Unice Weeks
23
      3527. Donald Lloyd           Wankowski                     3576. Wendy Wegner
24
      Walker                       3552. Bob Ward                3577. Kathy Wehage
25
      3528. Douglas Walker         3553. Michael Ward            3578. Lei Wei
26
      3529. Howard Walker          3554. Roger Ward              3579. Dennis
27
      3530. Joseph Walker          3555. Paula Warfield          Weidenbenner
28
      3531. Paul Walker            3556. Bruce Wargo             3580. Joan Weihe
                                             - 47 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 63 of 107 Page ID
                                   #:16190


1
      3581. James Weingart         3608. Deborah White           3633. Roy Wilhelm
2
      3582. Herbert Weisner        3609. Paul White              3634. Joseph Wilhite
3
      3583. Mark Weiss             3610. Tenia White             3635. Bruce Wiljanen
4
      3584. Rod Weiss              3611. Melvin Whitehead        3636. John Andrew
5
      3585. Michael Welch          3612. Phil Spencer            Wilkerson
6
      3586. Wayne Welch            Whitehead                     3637. Andrea Wilkins
7
      3587. Joni Wellness          3613. Richard Whitner         3638. Scott Willard
8
      3588. Mike Wells             3614. Jason Whitney           3639. Ben Willemstyn
9
      3589. Don Wells Jr.          3615. Robert Whitney          3640. C. Thomas
10
      3590. Chinya J. Weng         3616. Warren                  Williams
11
      3591. Stan Wentland          Whittington                   3641. Deirdre Williams
12
      3592. Mark Wenzel            3617. Dennis Whitworth        3642. Eugene Williams
13
      3593. Jason Wertchafter      3618. Ian Whyte               3643. Jimmie Williams
14
      3594. Donald Wesierski       3619. Laura Whyte             3644. Kathy Williams
15
      3595. Frank E.               3620. Douglas Wich            3645. Linda Williams
16
      Wesolowski                   3621. Barbara Wicker          3646. Lynn Williams
17
      3596. Christopher West       3622. Himanshu                3647. Michael Williams
18
      3597. David West             Wickramasinghe                3648. Orlando Williams
19
      3598. Les Westberg           3623. Ketut Widaningsih       3649. Randy Williams
20
      3599. Kristen Westlake       3624. Cecilia Wiegand         3650. Richard Williams
21
      3600. David Weston           3625. Marsha Wiegand          3651. Sean Williams
22
      3601. Bruce Wheeler          3626. Wes Wightman            3652. Sydney Williams
23
      3602. Nick Wheeler           3627. Sandra Wiita            3653. Teri Williams
24
      3603. Cristina Whetsell      3628. Joseph Wilbert          3654. Thomas Williams
25
      3604. Randolph Whipps        3629. John Wilcox             3655. Tia Williams
26
      3605. Adam Whiston           3630. Donna Wilder            3656. David Williamson
27
      3606. Allen White            3631. Thomas Wilder           3657. David Williamson
28
      3607. Anthony White          3632. Gary Wilga              3658. Joyce Williamson
                                             - 48 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 64 of 107 Page ID
                                   #:16191


1
      3659. Sterling Williver      3686. Barry Wolf              3713. Robert Wotzak
2
      3660. Chin Willy             3687. Eric Wolf               3714. Daniel Wright
3
      3661. Mike Wilms             3688. Steve Wolf              3715. Jeff Wright
4
      3662. Arvin Wilson           3689. Susie Wolf              3716. Kevin Wright
5
      3663. Bradley Wilson         3690. Jeff Wolff              3717. Mark Wright
6
      3664. Cheryl Wilson          3691. Jim Wolff               3718. Michael Wright
7
      3665. Dee Wilson             3692. Tom Wolfgram            3719. Stephen Wright
8
      3666. Donald Wilson          3693. Diane Wolta             3720. Have Wroten
9
      3667. Ed Wilson              3694. Eugene Wolverton        3721. Douglas Wyan
10
      3668. Karen Wilson           3695. Stacy Womble            3722. Maitland Wylie
11
      3669. Larry Wilson           3696. Cary Won                3723. Devin Wymer
12
      3670. Leslie Wilson          3697. Glenn Wondra            3724. Thomas Wyoming
13
      3671. Timothy Wilson         3698. Martin Wong             3725. Dwight Yackley
14
      3672. Valda Wilson           3699. Phillip Woo             3726. Larry Yang
15
      3673. Steve Wing             3700. Randy Wood              3727. Mick Yanoschak
16
      3674. Mark Winisky           3701. Ronald Woodard          3728. Ellen Yantes
17
      3675. Noel Winkleman         3702. Carolyn Woodburn        3729. Roger Yap
18
      3676. Katherine              3703. Clifford Woodbury       3730. Javad Yarahmadi
19
      Winniford                    3704. Aytch Wooden            3731. Cesar Ybanez
20
      3677. Jerry Winston          3705. Benjamin                3732. Gemini Ybarra
21
      3678. Carolyn Winter         Woodring                      3733. Kathy Ybarrondo
22
      3679. Jeff Winter            3706. Frank Woods             3734. Scott Ybarrondo
23
      3680. Cleston Winters        3707. Tim Woods               3735. Xiaoping Ye
24
      3681. Mark Wirtz             3708. David Woodward          3736. Lorraine Yeak
25
      3682. Steve Wiseman          3709. Karen Woodward          3737. Gabriel Yee
26
      3683. Janet Witczak          3710. Vance Woolley           3738. George Yemetz
27
      3684. David Witkowski        3711. Andy Woolliscroft       3739. Sergey Yentus
28
      3685. Laurence Witort        3712. Carl Wootten            3740. Drew Yenzer
                                             - 49 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
  Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 65 of 107 Page ID
                                    #:16192


 1
        3741. Anita Yesland                3764. Don                         3786. Nicole Zheng
 2
        3742. Kevin Yessa                  Younghusband                      3787. René Ziegler
 3
        3743. Judge Yohn                   3765. Eric Yu                     3788. Karen Zika
 4
        3744. Mary Yohn                    3766. Esther Yu                   3789. Norm Zilligen
 5
        3745. Juliana Yong                 3767. Angelita Yuzon              3790. William
 6
        3746. Joo Yoon                     3768. Myra Zabat                  Zimmerman
 7
        3747. Yul Yoon                     3769. Valsala Zachariah           3791. Dale Zobel
 8
        3748. Paul Yosick                  3770. Neisha Zaffuto              3792. Gary Zoellner
 9
        3749. Glenn Yost                   3771. Saeed Zaidi                 3793. Walter Zoladz
10
        3750. James Yost                   3772. Najamuz Zaman               3794. George Zraick
11
        3751. Hyung-Jun Youn               3773. Patricia Zander             3795. Mekhael
12
        3752. Asad Younes                  3774. Bob Zanone                  Zsaunsone
13
        3753. Debra Young                  3775. Hugo Zanzi                  3796. Radu Zuba
14
        3754. Donald Young                 3776. Kenneth Zappone             3797. Winifred Zubin
15
        3755. Kathryn Young                3777. Igor Zavalny                3798. Tamara Zubko
16
        3756. Kerby Young                  3778. James Zeigler               3799. Michael
17
        3757. Maurilee Young               3779. Tara Zeigler                Zuckerman
18
        3758. Michael Young                3780. Cathy Zeka                  3800. Robert Zukel
19
        3759. Mike Young                   3781. Deborah Zemlock             3801. John
20
        3760. Nataliya Young               3782. Angela Zhang                Zygmontowicz
21
        3761. Omar Young                   3783. Jenny Zhang                 3802. Grzegorz Zygmunt
22
        3762. Sonia Young                  3784. Jun Zhang
23
        3763. Rick Youngblood              3785. Meiyan Zheng
24
25          21.    Defendant the FTC is, upon information and belief, an agency of the United States
26 government headquartered at 600 Pennsylvania Avenue NW, Washington, DC 20580, and with a
27 regional office at 10990 Wilshire Boulevard, Suite 400, Los Angeles, CA 90024.
28

                                               - 50 -
         INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 66 of 107 Page ID
                                   #:16193


1
                                                Jurisdiction and Venue
2
             22.     This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 702 and 28 U.S.C. §
3
     1331.
4
             23.     This Court is empowered to decide the claim set forth herein pursuant to 28 U.S.C. §
5
     2201.
6
             24.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), as Counterclaim-Plaintiffs’ claim
7
     herein arises from the FTC bringing a related action against OTA in this Court and seeking relief from
8
     this Court which has interfered with Plaintiffs’ receipt of the benefits of their contractual relationships
9
     with OTA.
10
                                                  Factual Background
11
             25.     On or about February 12, 2020, the FTC initiated this action.
12
             26.     In this action, the FTC has falsely claimed that OTA2 engages or has engaged in false
13
     and deceptive marketing practices, including misrepresenting the results an OTA education can generate
14
     for its students.
15
             27.     In this action, the FTC applied for, and has obtained, a Preliminary Injunction which
16
     greatly restricts OTA’s activities and operations, which directly affects OTA’s students, including
17
     Plaintiffs.
18
             28.     As noted above, each of Plaintiffs is a student and customer of OTA.
19
             29.     Each of Plaintiffs has utilized OTA’s courses and services and benefitted therefrom.
20
             30.     In Plaintiffs’ experience, OTA has been an honest and professional educator and service
21
     provider in the area of education regarding trading in various financial markets.
22
             31.     None of Plaintiffs—nor, upon information and belief, any of OTA’s thousands of other
23
     students, past and present—experienced any deception on the part of OTA in connection with OTA’s
24
     advertising or marketing of its courses, nor in any promises by OTA of specific results that would be
25
     achieved from the application of OTA’s strategies or methodologies.
26
27
28   2As used herein, “OTA” refers to any or all of the corporate defendants in the FTC Action with whom Plaintiffs have
     contractual agreements for OTA’s services.
                                                 - 51 -
           INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 67 of 107 Page ID
                                   #:16194


1
            32.     The FTC has alleged in this action that OTA has taken advantage of older and/or
2
     uneducated individuals and attempted to deceptively lure customers with “get rich quick” promises.
3
            33.     The FTC’s allegations in this action are false.
4
            34.     Each of Plaintiffs in this action is an intelligent, many are accomplished professionals,
5
     and not an easily deceived senior citizen or uneducated individual.
6
            35.     Plaintiffs have experienced firsthand OTA’s training and OTA’s disclosure of the risks
7
     associated with trading in stocks, options, futures, and currency.
8
            36.     OTA never promised Plaintiffs or, upon information and belief, any other OTA students
9
     that they would “get rich quick” from trading.
10
            37.     To the contrary, while trading in the markets is simple, it is not easy -- time and effort is
11
     required to develop the skills necessary to effectively and profitably trade with consistency.
12
            38.     The time and effort required to trade successfully was fully disclosed and is consistently
13
     reinforced by OTA in all of its programs.
14
            39.     The time and effort required to trade successfully is also what makes OTA’s lifetime
15
     commitment to its students so valuable, as continued training is necessary to develop and maintain the
16
     skills necessary to become a successful trader.
17
            40.     Over 9,000 OTA students have signed a petition in support of OTA and which
18
     fundamentally challenges the accuracy of the FTC’s allegations in this case.
19
            41.     In addition to this pleading, 488 OTA students submitted sworn declarations in support
20
     of OTA which were previously filed in this action, confirming that these OTA students have not been
21
     misled by OTA and have in fact received from OTA valuable training and services as promised by OTA.
22
            42.     Among the benefits each of the Plaintiffs paid for, expected, and have been receiving
23
     from OTA is consistent, ongoing training and support, and lifelong access to OTA’s in-person and online
24
     courses and training materials for supplemental or “refresher” training even after completion of their
25
     initial courses. Until the FTC’s interference with this education, OTA’s students not only received
26
     continuing access to this education with no additional cost, but further, OTA provided all
27
     enhancements and innovations to these programs to its students for free no matter when the students
28
     took the earlier versions of those programs.
                                               - 52 -
         INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 68 of 107 Page ID
                                   #:16195


1
            43.     As noted above, each of Plaintiffs has taken advantage of—and desires to continue taking
2
     advantage of—supplemental or “refresher” training from OTA after completing their initial courses, at
3
     no additional cost. There are countless similar examples of OTA students taking advantage of this benefit
4
     of OTA’s services.
5
            44.     The list of 3,802 OTA students (who engaged counsel to intervene in this lawsuit and to
6
     bring this complaint to protect their interest to the education they purchased and their constitutional right
7
     to this protected educational speech), is compelling evidence that the FTC does not speak for the OTA
8
     students, and that contrary to the FTC’s “we know better” approach – the educated adults harmed by
9
     the FTC’s interference with their education want their education restored to the invaluable status it had
10
     before the FTC started this lawsuit.
11
            45.     Since the filing of this action by the FTC, the 3,802 Plaintiffs and thousands of other
12
     OTA students, have been deprived of the benefits of their status as students of OTA and pursuant to
13
     their contractual agreements with OTA.
14
            46.     The FTC actions in bringing this action and seeking and obtaining restraints on OTA’s
15
     operations has effectively shut OTA down, depriving Plaintiffs and their fellow students of the
16
     opportunity to continue taking and benefiting from OTA classes and invaluable education.
17
            47.     The FTC’s actions in bringing this lawsuit and obtaining restraints on OTA’s operations
18
     infringe upon Plaintiffs’ rights, including, inter alia, their right to free association and/or assembly under
19
     the First Amendment of the United States Constitution, and their right to contract.
20
            48.     As a result of the FTC’s actions, Plaintiffs and thousands of other OTA students are being
21
     and will continue to be deprived of the benefits of their relationship and association with OTA.
22
                                                  Class Allegations
23
            49.     This action is brought as a putative class actions pursuant to Rule 23 of the Federal Rules
24
     of Civil Procedure.
25
            50.     Upon information and belief, tens of thousands of OTA students have been, are being,
26
     and will be harmed by the FTC’s actions against OTA by having their rights and privileges to receive
27
     the educational services which they purchased from OTA interfered with, if not outright blocked, by the
28
     FTC.
                                               - 53 -
         INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 69 of 107 Page ID
                                   #:16196


1
              51.    488 OTA students submitted declarations which were filed in this action by OTA in
2
     opposition to the FTC’s request for a temporary restraining order and preliminary injunction.
3
              52.    In addition, over 9,000 OTA students have signed a petition in support of OTA and
4
     against the FTC’s overreach against OTA.
5
              53.    The proposed class in this action is composed of those thousands of OTA students whose
6
     rights are being impinged by the FTC. Paragraph 20 of this complaint lists the names of 3,802 OTA
7
     students who seek to intervene in this lawsuit and to have party status in order to protect their contracts
8
     to the OTA education and their constitutional rights to that curriculum and the free exchanges of
9
     information and ideas.
10
              54.    The proposed class is so numerous that joinder of each individual OTA student to this
11
     action would be impracticable.
12
              55.    The questions of law and/or fact brought before the Court in this action are common to
13
     Plaintiffs and all members of the proposed class, and Plaintiffs’ claims are typical of the claims of the
14
     class.
15
              56.    Specifically, Plaintiffs seek from the Court: a) a declaration that OTA’s students are
16
     entitled to continue receiving the benefits of their contracts and relations with OTA free from
17
     interference by the FTC; b) that the preliminary injunction entered against OTA be vacated; and c) that
18
     OTA be allowed to resume it entire educational curriculum without interference or censorship by the
19
     FTC.
20
              57.    Plaintiffs’ and the proposed class’s claims involve the common question of law and/or
21
     fact as to whether all parties’ respective contracts and agreements with OTA are valid and enforceable,
22
     and that Plaintiffs and the proposed class are therefore entitled to receive their benefits, including
23
     lifelong access to ongoing and “refresher” courses and other training and education from OTA. The
24
     related constitutional rights of the Plaintiffs’ and the proposed class are also common questions of law
25
     and/or fact in this matter.
26
              58.    Plaintiffs will adequately protect and represent the interests of all members of the
27
     proposed class and will vigorously pursue a judgment for the benefit of all members of the proposed
28
     class.
                                                - 54 -
          INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 70 of 107 Page ID
                                   #:16197


1
            59.      The FTC has acted in a manner that applies generally to the entire proposed class, such
2
     that appropriate injunctive and/or declaratory relief is necessary regarding the class as a whole.
3
            60.      Specifically, the FTC’s actions against OTA threaten all OTA students (i.e., Plaintiffs
4
     and all other members of the proposed class) equally and in the same manner, in that the FTC is
5
     attempting to interfere with or block all OTA students from receiving the ongoing education and benefits
6
     for which all OTA students have paid and which all OTA students have a right to receive.
7
            61.      Additionally, and/or in the alternative, the questions of law or fact common to class
8
     members predominate over any questions affecting only individual members, and a class action is
9
     superior to other available methods for fairly and efficiently adjudicating the instant controversy.
10
                                        Count I – Declaratory Judgment
11
            62.      Plaintiffs hereby incorporate the foregoing allegations of this Complaint as if set forth
12
     fully herein.
13
            63.      Section 702 of Title 5, United States Code, provides, in relevant part: “A person suffering
14
     legal wrong because of agency action, or adversely affected or aggrieved by agency action … is entitled
15
     to judicial review thereof. An action in a court of the United States seeking relief other than money
16
     damages and stating a claim that an agency or an officer or employee thereof acted or failed to act in an
17
     official capacity or under color of legal authority shall not be dismissed nor relief therein be denied on
18
     the ground that it is against the United States or that the United States is an indispensable party. The
19
     United States may be named as a defendant in any such action, and a judgment or decree may be entered
20
     against the United States ….”
21
            64.      The Declaratory Judgment Act provides, in relevant part: “In a case of actual controversy
22
     within its jurisdiction … any court of the United States, upon the filing of an appropriate pleading, may
23
     declare the rights and other legal relations of any interested party seeking such declaration, whether or
24
     not further relief is or could be sought.” 28 U.S.C. § 2201(a).
25
            65.      By bringing this action and interfering with OTA’s operations so substantially, the FTC,
26
     acting under color of its governmental authority, has deprived Plaintiffs, and all of OTA’s other students,
27
     of the benefits to which they are entitled by virtue of their contracts and relationships with OTA as well
28
     as under the First Amendment to the United States Constitution.
                                               - 55 -
         INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 71 of 107 Page ID
                                   #:16198


1
               66.   The FTC’s acts have violated Plaintiffs’ Constitutional and other rights, including their
2
     right to associate and/or assemble (with OTA, its instructors, and their fellow students) and their right
3
     to contract and to receive the benefits of their contracts with OTA.
4
               67.   In essence, the FTC in this action seeks to invalidate Plaintiffs’ and other OTA students’
5
     contracts with OTA, depriving them of their benefits without either due process or compensation.
6
               68.   Plaintiffs herein seek a declaration of their rights as to their contractual relations with
7
     OTA—specifically, that their contracts are valid, binding, and enforceable, and that Counterclaim-
8
     Plaintiffs are entitled to receive the benefits thereof—specifically including, but not limited to, the right
9
     to receive continuing supplemental and “refresher” training from OTA, whether in-person or online.
10
               69.   In furtherance of the relief sought herein, Plaintiffs ask the Court to dissolve the existing
11
     preliminary injunction and/or enjoin the FTC from taking any act which would interfere with or deprive
12
     Plaintiffs of the benefits of their contracts and relations with OTA and/or otherwise infringe upon
13
     Plaintiffs’ Constitutional and other rights.
14
               WHEREFORE, Plaintiffs Laura Owen, Wayne Coltrane, Michael Yanoschak, and Paul Walker
15
     and the other 3,802 students, for themselves and others similarly situated, respectfully request that this
16
     Honorable Court enter judgment in their favor and against Defendant Federal Trade Commission: (1)
17
     declaring that Plaintiffs’ contracts with OTA are valid, binding, and enforceable; (2) dissolving the
18
     existing preliminary injunction in this matter and/or enjoining the Federal Trade Commission from
19
     taking any acts which would infringe upon Plaintiffs’ rights, including, inter alia, their rights to receive
20
     the benefits of their contracts with OTA; and (3) awarding such other relief as the Court deems just and
21
     proper.
22
                                                            Respectfully submitted,
23
     Date: May 20, 2020
24                                                          MAURICE R. MITTS, ESQ.
                                                            MITTS LAW, LLC
25                                                          1822 Spruce Street
26                                                          Philadelphia, PA 19103
                                                            (215) 866-0110 phone
27                                                          (215) 866-0111 fax
                                                            mmitts@mittslaw.com
28                                                          (Admitted pro hac vice)

                                               - 56 -
         INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
 Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 72 of 107 Page ID
                                   #:16199


1
                                             and
2
3                                            DANIEL C. HUNTER IV, ESQ.
                                             THE HUNTER LAW GROUP
4                                            111 Corporate Drive, Ste. 130
                                             Ladera Ranch, CA 92694
5                                            (949) 682-7234 phone
                                             (949) 218-6909 fax
6                                            dan@dhunterlaw.com
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             - 57 -
       INTERVENORS CLASS ACTION COMPLAINT IN INTERVENTION FOR DECLARATORY JUDGMENT
Case 8:20-cv-00287-JVS-KES Document 231 Filed 05/20/20 Page 73 of 107 Page ID
                                  #:16200




                             EXHIBIT B

                    Intervenors’ Amicus Brief
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 74 1ofof107
                                                                          34 Page ID
                                      #:16201



                                     No. 20-55356


               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE NINTH CIRCUIT


                            FEDERAL TRADE COMMISSION,

                                  Plaintiff-Appellee,

                                           v.

                        OTA FRANCHISE CORPORATION ET AL.
                             Defendants-Appellants.



 AMICI CURIAE 1,398 STUDENT AMICI’S MOTION TO EXCEED TYPE-
                      VOLUME LIMITATION


       Pursuant to Ninth Circuit Rule 32-2, Amici Curiae 1,398 Student Amici, by

 their undersigned counsel, respectfully move this Court for permission to exceed

 the type-volume limitations under Fed. R. App. P. 29(a)(5) and Ninth Circuit Rule

 32-1(a). The reasons for this request are set forth in the attached declaration. The

 1,398 Student Amici’s proposed amicus brief is attached with the appropriate word

 count certification as required by Ninth Circuit Rule 32-1.
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 75 2ofof107
                                                                          34 Page ID
                                      #:16202



       Respectfully submitted this 8th day of May 2020.


                                        s/Maurice R. Mitts
                                      Maurice R. Mitts, Esquire
                                      Mitts Law, LLC
                                      1822 Spruce Street
                                      Philadelphia, PA 19103
                                      (215) 866-0110
                                      mmitts@mittslaw.com

                                      Attorney for Amici Curiae 1,398 Students
                                      Amici.
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 76 3ofof107
                                                                          34 Page ID
                                      #:16203



                                     No. 20-55356


                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


                            FEDERAL TRADE COMMISSION,

                                  Plaintiff-Appellee,

                                           v.

                        OTA FRANCHISE CORPORATION ET AL.
                             Defendants-Appellants.



                          DECLARATION OF COUNSEL


         In support of the 1,398 Student Amici’s motion to exceed the type-volume

 limitation in the Amici’s brief in support of Defendants-Appellants and in favor of

 reversal, I declare:

         1.    Pursuant to Fed. R. App. P. 29(a)(6), the Student Amici’s brief in

 support of Defendants-Appellants and in favor of reversal is to be filed May 8,

 2020.

         2.    The Student Amici include 1,398 individual students of Online

 Trading Academy (“OTA”) who support OTA in this appeal as more fully set forth

 in their brief.
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 77 4ofof107
                                                                          34 Page ID
                                      #:16204



       3.     Pursuant to Fed. R. App. P. 29(a)(5) and Ninth Circuit Rule 32-1(a),

 the Student Amici’s brief should not exceed 7,000 words.

       4.     Because the sheer number of Student Amici in this case, simply

 disclosing the names and interest of the Student Amici requires 4,261 words of the

 7000-word limit.

       5.     Counsel has endeavored to make its arguments on behalf of the

 Student Amici thoroughly, but succinctly, in the accompanying brief.

       6.     But for the volume of Student Amici names to be identified, the

 Student Amici’s brief would easily comply with the type-volume limitations under

 Fed. R. App. P. 29(a)(5) and Ninth Circuit Rule 32-1(a).

       7.     The Student Amici, through undersigned counsel, therefor

 respectfully request that this Court accept the accompanying brief in excess of the

 type-volume limitations to allow full consideration of the Student Amici’s interest

 in this pending appeal.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

 foregoing is true and correct. Executed on May 8, 2020.



                                               s/ Maurice R. Mitts
                                              MAURICE R. MITTS
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 78 5ofof107
                                                                          34 Page ID
                                      #:16205



                                   No. 20-55356


               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE NINTH CIRCUIT


                           FEDERAL TRADE COMMISSION,

                                Plaintiff-Appellee,

                                         v.

               OTA FRANCHISE CORPORATION, NEWPORT EXCHANGE
               HOLDINGS, INC., NEH SERVICES, INC., EYAL SHAHAR,
                   SAMUEL R. SEIDEN, AND DARREN KIMOTO,
                            Defendants-Appellants.

                  On Appeal from the United States District Court
                       for the Central District of California
                           No. 8:20-cv-00287-JVS-KES
                               Hon. James V. Selna


   BRIEF OF 1,398 STUDENTS OF ONLINE TRADING ACADEMY, AS
   AMICI CURIAE IN SUPPORT OF DEFENDANTS-APPELLANTS AND
                        FOR REVERSAL



                                       Maurice R. Mitts, Esquire
                                       Mitts Law, LLC
                                       1822 Spruce Street
                                       Philadelphia, PA 19103
                                       (215) 866-0110
                                       mmitts@mittslaw.com

                                       Attorney for Amici Curiae 1,398 Student
                                       Amici.
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 79 6ofof107
                                                                          34 Page ID
                                      #:16206



                                        TABLE OF CONTENTS

                                                                                                               Page

 TABLE OF AUTHORITIES .................................................................................... ii

 STATEMENT OF INTEREST..................................................................................1

 STATEMENT PURSUANT TO FED. R. APP. P. 29(a)(4)(E) ..............................12

 SUMMARY OF THE ARGUMENT ......................................................................13

 ARGUMENT ...........................................................................................................14

          I.       THE FTC’S SUIT AGAINST OTA AND THE PRELIMINARY
                   INJUNCTION’S CENSORSHIP OF OTA’S PROGRAMS ARE
                   PREMISED ON THE FALSE NOTION THAT OTA’S
                   STUDENTS HAVE BEEN DEFRAUDED........................................14

                   A.       The Student Amici Value OTA’s Education, Particularly
                            The Lifelong Learning, And Are Being Denied Their
                            Constitutional And Contractual Rights To That Education......16

 CONCLUSION........................................................................................................26

 CERTIFICATE OF COMPLIANCE




                                                           i
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 80 7ofof107
                                                                          34 Page ID
                                      #:16207



                                      TABLE OF AUTHORITIES

                                                                                                             Page(s)

 Statutes

 15 U.S.C. § 45(a) ....................................................................................................18




                                                           ii
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 81 8ofof107
                                                                          34 Page ID
                                      #:16208



                           STATEMENT OF INTEREST

       The Student Amici are 1398 students of Online Trading Academy (“OTA”)
 who have taken OTA’s course and who are entitled to and deeply value continuing
 access to OTA’s life-long learning. The Student Amici dispute the FTC’s
 accusations about OTA and have engaged counsel to make their experiences with
 OTA known to this Court. The Student Amici are:


 1. Nasser Abbasi             35. Carmen Andia             69. Darrell Bauer
 2. Rick Abbott               36. Mark Anstine             70. D. Scott Baumer
 3. Stephen Abele             37. Gary Appel               71. Beata Jesusa Garcia
 4. Dawit Abera               38. Deborah Aracena          Bautista
 5. John Academia             39. Alvin Arafiles           72. Michael Bautista
 6. Margaret D. Acker         40. Ethan Armentrout         73. Christopher Baydar
 7. Kathleen Ackermann        41. Donald Armour            74. Brian Becker
 8. Jerold Adair              42. Duane Armstrong          75. Andre Beddawi
 9. Vamshi Reddy Aekkati      43. Gwynne Arnold            76. Leo Beilin
 10. Maria Agosto             44. James Arnold             77. Eldon Bekkala
 11. Waqas Ahmed              45. Cecil Ash                78. Philip Belin
 12. Jacqueline Aiken         46. Chris Ashford            79. Jeffery Bell
 13. Richard Albanese         47. Ermalyn Aspillaga        80. Boris Belyi
 14. Samuel Albert            48. Prashant Attray          81. Lynn Bender
 15. Kate Alberts             49. Assel Aubakirova         82. Walter Bender
 16. John Alderman            50. Gregory Auger            83. Eric Bene
 17. Norma Aldridge           51. Danielle Austin          84. Brent Benham
 18. Jimmy Alford             52. Komivi Ayivi             85. Preston Bennett
 19. Francis Alfred           53. John Baca                86. Tiffany Bennicke
 20. Jerry Allen              54. Thomas Backman           87. David Benzing
 21. Bob Allen                55. Frank Bakai              88. Roger L. Berardi
 22. Mark Allen               56. Joann Baker              89. Pablo Beras
 23. Elaine Allen             57. John Baker               90. Chantal Andree
 24. Cesar Alonso             58. Michael Baker            Berclaz
 25. Sarah Alsberg            59. Thomas Balalis           91. Anne Beressi
 26. Dan Altenburg            60. Margaret Baldwin         92. Lyudmyla Berestetska
 27. Lou Alvarado             61. Betty Baldwin            93. John Bergwell
 28. Anthony Ambrose          62. Dominique Balque         94. Londa Berhanu
 29. Frank Amprim             63. Terry Balser             95. Joan Bernard
 30. Gloria Ampuero           64. David Barnes             96. Nancy Berry
 31. Jim Anderson             65. Gregory Barry            97. Charles Bethel
 32. Ann Anderson             66. Joseph Bartkiewicz       98. Kingsley Bewley
 33. Doug Anderson            67. Maria Bartman            99. Kamal Bhatia
 34. Julie Anderson           68. Kaye Baucum              100. Paul Bianchi


                                          1
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 82 9ofof107
                                                                          34 Page ID
                                      #:16209


 101. Janette Biddlecombe     144. John Bresnahan          185. Brian Carr
 102. Richard Bigelow         145. Curtis Brewington       186. Ben Carrington
 103. Nicholas Billings       146. Jo Bridges              187. Randolph Carroll
 104. Zerman Billingslea      147. Jeffrey Bristol         188. Richard Casey
 105. Ihor Bilyk              148. Gabriel Brito           189. Bernard Casey
 106. Cindy Goral Bingham     149. Ted Brocklehurst        190. Randall Cassels
 107. Robert Birett           150. Stan Broniak            191. Cindy Caster
 108. John Birkel             151. Clayton Broomes Jr.     192. Carlos Castillo
 109. Paulette Bischof        152. Jason Brown             193. Carmen Castillo
 110. Jeff Bishop             153. Samuel Brown            194. Gloria Castro
 111. John Black              154. Roland Brown            195. Michael Cates
 112. Gordon Blakesley        155. Rudy Brown              196. Monique Causey
 113. Anthony Blasi           156. Craig Brownell          197. Jaime Cazares
 114. Daniel Blodgett         157. William Jonathan        198. Vilma Cedeno
 115. David Bloom             Brundrett                    199. John Cella
 116. Jeffrey Boczon          158. Connie Bryll            200. Bruno Ceolin
 117. Richard J. Boeck, Jr.   159. Evelyn Buckley-         201. Mary Certo
 118. Ryan Boggs              Mogan                        202. Liliana Cesar
 119. Emi Bojan               160. Roger Buckmann          203. Lalit Chabria
 120. Igor Bondar             161. Pieter Bulcke           204. Faranak
 121. Scott Bonerigo          162. David Buller            Chamanyzadeh
 122. Danielle Bonk           163. Damian Bundschuh        205. Mark Chambers
 123. Maxime Boone            164. Steve Burdin            206. Chris Chan
 124. Halina Borowski         165. Bruce Burgess           207. Adriana Chancey
 125. Brad Bose               166. Adam Burlingame         208. Doug Charlton
 126. Karen Bosshart          167. Michael Burns           209. Keith Charnesky
 127. Bernardo Botelho        168. Chris Burns             210. Aaron Check
 128. Roy E. Botsko           169. Darolyn Butler          211. Carol Cherne
 129. Ron Boucher             170. Robert L. Cagle II      212. Samuel Chesney
 130. David Bouy              171. Gilles CAilleaux        213. Michael Chevalier
 131. Beatrice J. Boyajian    172. Donald Cain             214. Kathleen Chevalier
 132. Susan Boyce             173. Alyce Caldwell          215. Ebere Chinwah
 133. Nancy Boyer             174. Jaycee Campuzano        216. Soo Hyun Choi
 134. Chris Boyter            175. Harry Canales           217. Len Christensen
 135. Joseph Boze             176. Christopher Canedo      218. Richard Christman
 136. Harrison Bradford       177. Ronald Cannella         219. Trung Chung
 137. Mary Anne Brady         178. Charles Cannon          220. Yingtzu Chung
 138. Stacy Brandenburg       179. Robert Cantwell         221. Steve Clark
 139. Bob Brandt              180. Peter Cao               222. Sonja Clark
 140. Robert Brannan          181. David Carignan          223. Chris Cleveland
 141. Ronald Braswell         182. Karen Carignan          224. Robert Clime
 142. Eric Brauch             183. Maria Carlevale         225. John Cloud
 143. Tony Brenner            184. Kemela Carlson          226. Jocelyn Colasuonno


                                          2
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  8310
                                                                     of of
                                                                        10734 Page ID
                                       #:16210


 227. Tim Cole                270. Victoria Daniel          313. Jennifer Dunklin
 228. Eric Cole               271. Betty Daniels            314. Chris Dunne
 229. John Coleman            272. James Dapkus             315. Gilles Durand
 230. Jason Collier           273. Frank Darrieulat         316. Melva Dutallas
 231. Jason Collier           274. Mitchell Davie II        317. Poonam Dutta
 232. Thomas Collins          275. Naomi Davies             318. Parker Dwelley
 233. Donald E. Collins       276. Ashley Davis             319. Michael Dworak
 234. David Colonna           277. Virginia Davis           320. Craig Dzukola
 235. Nicole Comparin         278. Miles Davis              321. Paul Eberle
 236. Ray Confessore          279. Jack Davison             322. Donna Eckmann
 237. Patrica Conlin          280. Cherie Dawson            323. Marie Ehrhart
 238. Ronald Cook             281. Derek Dawson             324. Keith Eichten
 239. Rosemary Cook           282. Dion De Rosas            325. John Eikerts
 240. John Coombs             283. Eric Deal                326. Jay Einhorn
 241. Randy Coombs            284. Daniel Decker            327. Dean Eisen
 242. Nancy Cooper            285. Phil Decker              328. Jack Ekstrom
 243. Deb Cooper              286. Carol Degen              329. Jason Eldredge
 244. Torray Coppedge         287. John DeGolyer            330. Yaser Elkadi
 245. Deborah Corcoran        288. Joseph Del Rosso         331. Nichole Elliott
 246. James Cordill           289. David Delisi             332. Donald E. Ellis
 247. Earl Cosner             290. Mark Delling             333. Philip Ellsworth
 248. Cristina Costa          291. Darin DeLude             334. Jeffrey Elmore
 249. Mark Cotter             292. Brian Dennis             335. Mohamed Eloraby
 250. Susan Couch             293. Jennifer Dennis          336. Jim Elwood
 251. Jill Couet              294. Nick DeSabella           337. Andrew Elynich
 252. James Cough             295. Gary Despaltro           338. Robert Engel
 253. Edward Couture          296. Jeff DeVilbiss           339. Mike English
 254. Melony Cox              297. Jonathan Dian            340. Bumshik Eom
 255. Tylas Craig             298. Jose Diaz                341. Gabriel Escobar
 256. Kyle Cramer             299. Sonia Diaz               342. Karen Essay
 257. Oscar Cromer            300. Nathaniel Dickerson      343. Jason Estanislao
 258. Douglas Crook           301. John F. Diedrich Jr.     344. Etenam Etop
 259. Elmarie Crowley         302. Bill Diemert             345. Steven Everly
 260. Charles Crown           303. Walter Dietiker          346. Robert Eyster
 261. Gary Csontos            304. Srecko Diminic           347. Adrian Fabian
 262. Todd Culos              305. Joel Donigan             348. Glen Lopez Fajardo
 263. Gloria Cunha            306. Kevin Donly              349. Brandon Fannon
 264. Scott Cunningham        307. Mike Dorsey              350. Philip Faraci
 265. Calin Curelariu         308. Ann Dorsey               351. Daniel Fardy
 266. Maurice Curran          309. Gregory Douglas          352. Wayne Farquharson
 267. Michael Curry           310. Joseph Duda              353. Maria Stella Faso
 268. John Damiani            311. Arpit Dudhia             354. Jose R. Favilla Jr.
 269. John Daniel             312. Gene Dumaran             355. Kevin Feckoury


                                          3
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  8411
                                                                     of of
                                                                        10734 Page ID
                                       #:16211


 356. James Fedor             398. Simolo Galago            441. Emily Gollehon
 357. Thomas Feindel          399. Lawrence Galante         442. Doris Gomez
 358. Joseph Feist Jr.        400. Mark Gales               443. Antonio Maurilio
 359. Rand Feldman            401. John Gallagher           Goncalves
 360. Angel Felipe            402. Ruben Gallegos           444. Maria Gonzalez
 361. Lynn Fellows            403. Richard Gallo            445. James Good
 362. Orlando Ferrer          404. Terry Galloway           446. Ross Goodwin
 363. Massimo Ferrini         405. Errol Gambrell           447. Robert Gorelick
 364. Ronald Feucht           406. Natalie Gandhi           448. Randall Grabowski
 365. Julie Fiedler           407. Carol Hanley Garcia      449. Sean Graham
 366. Philip Fienhold         408. Christian Garcia         450. Gregory Granberry
 367. Allan Fischer           409. Sarita Garcia            451. Norman Graulich
 368. Michael Fish            410. Ediberto Garcia          452. Douglass Graves
 369. Michael Fishbaugh       411. Paul Garcia              453. Sharon Green
 370. Ernest Fisher           412. Dianne Garcia            454. Laura Green
 371. Matthew Fishkind        413. Matthew Gardner          455. Kevin Green
 372. James Fitzgerald        414. Bill Garfinkle           456. James Greenfield
 373. Simon Fixter            415. John Garland             457. Brad Gregory
 374. Thomas Flanagan         416. Daniel Garlick           458. Albert Gresto
 375. Tuan Fleming            417. Clyde Garrison           459. Lindija Grieze
 376. John Fleming            418. Michael Gatewood         460. Jason Griffin
 377. Delia Davis Flint       419. Susan Gatrost            461. Clint Grimes
 378. Lawrence Flower         420. Tim Gault                462. Mary Guanzon
 379. Stuart Fluke            421. William Gausnell         463. Jay Guarino
 380. Jean Fonrose            422. Amy Gauthier             464. Glenn Gude
 381. Bradley Foos            423. Randall Gearhart         465. Laura Gueldner
 382. Andrew Ford             424. John Gedney              466. John Guiton
 383. Gene Foster             425. David Gehman             467. Courtney Gunderson
 384. Dene Foster             426. William Geist            468. Jose Gutierrez
 385. Jean Franklin           427. Robert Gemora            469. Adam Guzek
 386. Deborah Franklin        428. George Georgiou          470. Thao Ha
 387. Mary Frear              429. Robert Gephart           471. Chris Hackshaw
 388. Rebecca Frederick       430. Kathy Gerakos            472. Layton Haese
 389. Richard Fredrickson     431. David Gertz              473. Jerry Hagen
 390. Michael Fremont         432. John Getz                474. Gary Hagens
 391. Douglas A. Friedman     433. Andrew C. Giese          475. Paul Hagon
 392. John Frigo              434. Kevin Gilbertson         476. William Haigh
 393. Martin Fromme           435. Alan Gillengerten        477. Steven Hall
 394. Richard Froom           436. Anton Gimpilevich        478. James Hall
 395. Joseph Fulcher          437. Yuval Giron              479. Louis Hall
 396. Doug Funk               438. Christine Goetsch        480. Arthur Hamilton
 397. Ravi Shankar            439. Joshua Gohlke            481. Christine Hammerle
 Gaddam                       440. Tim Going                482. Tom Hammond


                                          4
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  8512
                                                                     of of
                                                                        10734 Page ID
                                       #:16212


 483. Stephen Brett Hannah    526. Khieu Hoang              569. Bryce Irwin
 484. Lesbia Hansen           527. Clarence Hobelman        570. Clark Ishler
 485. Stephen Hansen          528. Stefan Hoenicke          571. Santoso Iskandar
 486. Matthew Hansen          529. John Hoffler             572. Mark Isomaki
 487. James Hanson            530. David Hoffmann           573. Erin Isomaki
 488. Bryan Hanson            531. Kimberly Hogue           574. Brian Jackson
 489. Steven Hanson           532. Tamera Holden            575. Jeremy Jackson
 490. Nicholas Hanson         533. Donovan Holder           576. Lisa Jackson
 491. Robert Hanson           534. Drew Hollenbeck          577. Tommy Jackson
 492. Karen Harden            535. Ricky Holloman           578. Ron Jagielko
 493. Nancy Hardman           536. Walter Holm              579. Vivek Jain
 494. Steve Hardy             537. John Holmes              580. Anne James
 495. Richard Hargrave        538. Jerolynn Hood            581. Nancy Jane
 496. Molly Harings           539. Chris Hooker             582. Evan Jansen
 497. Maurice Harris          540. Petra Hope               583. Mike Jantze
 498. Lisa Hartmann           541. Mark Horan               584. Jan Jauregui
 499. Glenn Hashiguchi        542. Duane Horton             585. Paul Jenkins
 500. Sarah Hassell           543. Ridge Hottle             586. Will Jennings
 501. Noreen Hathaway         544. Greg Howe                587. Ted Jeries
 502. Colin Hayes             545. Andrew Howell            588. Diane Jessup
 503. Juhar Hayub             546. Donald Hoy               589. David Jessup
 504. Shawn Hazenstab         547. Maya Hsu                 590. Bruce Jetter
 505. Thomas Healy            548. Jim Hubbeling            591. Yani Jin
 506. Christine E. Hearn      549. James Hubert             592. Malcolm Johnsen
 507. Horst Heimbach          550. David Huettl             593. Keith Johnson
 508. James Hein              551. James Hughes             594. Michel Johnson
 509. Carl Heinrichs          552. Ann Huntsman             595. Kimberly Johnson
 510. Shari Herbert           553. Jeff Hupp                596. Jason Johnson
 511. Ronald Herd             554. David Hurlbut            597. Ryan Johnson
 512. Stephen Hering          555. Mike Hurley              598. Olaoluwa Johnson
 513. Daniel Hernandez        556. Connie Husom             599. Curtis Johnson
 514. Marty Herndon           557. Rick Husted              600. Joseph Jones
 515. Michael Hicks           558. Alan Hutchins            601. Yvonne Jones
 516. Jeffery Hicks           559. Michael Iaeger           602. Lee Jones
 517. Michael Higdon          560. Erik Ie                  603. Penny Jones
 518. Thomas Highfield        561. Fajardo Ignacio          604. Sylvia Jones
 519. Mako Hightower          562. Annette Ingram           605. Gail Jones
 520. Michael Higuera         563. Jeffrey Inman            606. David Jones
 521. Matthew Hilborn         564. Jonathan Insall          607. Daryl Jones
 522. Apollos Hill            565. Magdalena Iovescu        608. Mathieu Jonkers
 523. Rhonda Hills            566. Abraan Iraheta           609. John Jordan
 524. Jeff Hilton             567. DScott Ireland           610. Troy Jorgenson
 525. Michael Hinkle          568. Mexker Irvin             611. Luisita Joson


                                         5
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  8613
                                                                     of of
                                                                        10734 Page ID
                                       #:16213


 612. Kenneth Kaebisch        654. Gregory Kopp             697. PK Lim
 613. Prabhpreet Kaila        655. Tim Korbel               698. Philomena Lin
 614. Laurence Kalchert       656. Theresa Krakowski        699. John Lincoln
 615. Savita Kalelkar         657. Greg Krason              700. John Linderoth
 616. Charles Kalinowski      658. Robert Kress             701. Maurice Ling
 617. Jack Kane               659. Matthew Kristof          702. Dustin Little
 618. Namtwj Kang             660. Annette Krohn            703. Joseph Litvaitis
 619. Joseph Kanitra          661. John Kronick             704. Su-Wen Liu
 620. Marc Karamanoogian      662. Robert Kumnick           705. Stuart Liu
 621. Yugendar Karnati        663. Greg Kunze               706. William Loge
 622. Kenichi Kawazoe         664. Rebecca Kurk             707. Larry Long
 623. Terrence Kedrowski      665. Joyce Kusuma             708. Karl Long
 624. David Keighley          666. Kaelan Kwan              709. Cynthia Longo
 625. Dave Kelly              667. Brian La Nasa            710. David Lopes
 626. Michael Kelly           668. Tracy Lacue              711. Kim Lord
 627. Ishing Kenefick         669. Mark Ladd                712. Michael Lorusso
 628. Gene Kennedy            670. Mohan Ladharam           713. Phillip Loudermilk
 629. Robert V. Kerber Jr.    671. Josephine Lands          714. Jean Louis
 630. Jeff Kessler            672. Mat Lang                 715. Bill W. Lowery
 631. Cleve Kester            673. Harvey Lange             716. Lu Ann Lowery
 632. Grace Keyser            674. Richard Lanier           717. Daniel Loyer
 633. Emad Khan               675. Blair Larson             718. Emily Lukk
 634. Sunil Khanna            676. Merwyn Larson            719. Dante Lumaquin
 635. Jaydeep Khatri          677. Steven Lauder            720. Susan Lundgren
 636. Cailine Kim             678. Piotr Lauks              721. Jasbir Luthera
 637. Deborah Kincheloe       679. Quintin Lawley           722. Tai Ly
 638. Brianne King            680. Timothy Lawlor           723. Fred Lybbert
 639. Steven King             681. Danette Lazenby          724. Brian Maas
 640. Matthew King            682. Miguel Lazo              725. Amber Macias
 641. James King              683. Amy Le                   726. Baruj Mackliff
 642. Mark King               684. Cathy Leasher            727. Daniel Mackney
 643. Michael Kirkpatrick     685. Patricia LeBlanc         728. Norman Madison
 644. Kim Klaar               686. Sangkee Lee              729. Benjamin Madugu
 645. Steven Klady            687. Dennis Lepovac           730. Mike Magliacane
 646. Craig Klein             688. Fredric Levarge          731. Michael Magner
 647. Christopher             689. Boz Levesque             732. Stephen Mahlik
 Klementich                   690. Robert Levine            733. Joseph Majszak
 648. Justin Koeck            691. Steve Levy               734. Janice Makarchuk
 649. Gerald Koehler          692. Charlotte Lewis          735. Roby Malandrucco
 650. Robert Konczal          693. Colin Lewis              736. Victor Maldonado
 651. Dimitrios Kontoulas     694. John Lewis               737. Zachary Malone
 652. Alan Konyer             695. Evgeny Likhachev         738. Ramalingeswara
 653. Bruce Kooch             696. Eldon Augustus Lim       Mangipudi


                                         6
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  8714
                                                                     of of
                                                                        10734 Page ID
                                       #:16214


 739. Jim Mangus              782. Cindy Mcintosh           824. Mark Mirabile
 740. Mark Manning            783. Carrie McKenzie          825. Robert Miraglia
 741. Amin Maredia            784. Raymond McKenzie         826. Xenia Miranda
 742. Leslie Margolies        785. Donald McKinley          827. William Mitchell
 743. Sam Mariassouce         786. Gerald McKinney          828. Mit Mithilan
 744. John Marino             787. Ray McKnight             829. Manoj Mittal
 745. Karen Mark              788. George McLaughlin        830. Tibor Mody
 746. Steve Marks             789. Carey McLean             831. Rolando Molina
 747. Greta Marlowe           790. Jay McVicker             832. John Montgomery
 748. Penny Marquart          791. Lloyd McWhorter          833. Patrick Montinola
 749. Philipp Martens         792. John Medici              834. Jacqueline Moore
 750. Kevin Martin            793. Rudy Medina              835. Scott Moore
 751. Gale Martin             794. Andrew Meguin            836. Julie Moore
 752. Anthony Martin          795. Namit Mehta              837. Greg Moore
 753. Jerry Martin            796. Susan Mendelson          838. Luis Moraguez
 754. Rich Martin             797. Jesse Mendiola           839. John P. Moran
 755. Vincent Martin          798. Matthew Menefee          840. Jaime Moreno
 756. Darin Martineau         799. Martin Menia             841. Barbara Morey
 757. Luis Martinez           800. Louie Menjivar           842. Jonathan Morey
 758. Kevin Martinez          801. Robert Mercado           843. Larry Morgan
 759. John Martinez           802. Patrick Merrell          844. Esther Morgan
 760. Carlos Martinez         803. Elaine Merricks          845. Stephen Morimoto
 761. J. Audley Marzo         804. Oliver Meservy           846. Scott Morrey
 762. Junko Masubayashi       805. Nick Metcalf             847. Wendy Morris
 763. Donald Mathison         806. David Metzger            848. Terry Morris
 764. Goran Matic             807. Stephen Meyer            849. John Mort
 765. Robert Matsuzaki        808. Terry Michaud            850. Ted Mortarotti
 766. Lisa Matthai            809. Stephen Michaud          851. Tarek Mougrabi
 767. Joseph Maulo            810. Rex Mielke               852. Samuel Moultrie
 768. Verna Maxwell           811. Livia Mignogno           853. Ali Mousavi
 769. Margaret McAleer        812. Rickey Mikami            854. John Muntean
 770. Michael McBride         813. Benjamin Allen           855. Gerry Murdock
 771. Richard McCarthy        Milbourn                      856. Mark Murphy
 772. Edward McCarthy         814. Terrell Miles            857. Greg Murphy
 773. Bernie Mccluskey        815. Thomas Milkie            858. Mark Murphy
 774. George McCullough       816. Scott Miller             859. Anjan Muthaiah
 775. Lee McDermot            817. Jonathan Miller          860. Charles Mwangi
 776. Pursell McDuffie        818. Scott Miller             861. Ralph Myers
 777. William McGary          819. Douglas Milliken         862. Antonio Myers
 778. Terence McGinn          820. Lilia Milloy             863. Edmond Nader
 779. Rudie McGough           821. Kenneth Mills            864. Betty Nakatani
 780. Thomas McGrath          822. Rebecca Milne            865. Burt Napierala
 781. Isabel McGuire          823. Herb Minnichhofer        866. Jeffrey Natrop


                                         7
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  8815
                                                                     of of
                                                                        10734 Page ID
                                       #:16215


 867. Anthony Navarro         910. Gail Osborm              953. Kris Persaud
 868. Tony Neal               911. Craig Osborn             954. Charles Persinger
 869. Misael Negash           912. Gregg Oseneek            955. Charles Peters
 870. Nancy Nehoray           913. Lateef Oshodi            956. Clark Peters
 871. Ricky Nelson            914. Robert Osswald           957. Thomas Peterson
 872. Shawn Nelson            915. Don Ottenweller          958. Jeff Peterson
 873. Robert Nesbit           916. Asuncion Ouano           959. Richard Peterson
 874. Lisa Nesbit             917. Poe Ouklore              960. Kenneth Peterson
 875. Svetlana Nesterova      918. Robert Pace              961. Kirsten l. Peterson
 876. Ronald Newton           919. Joseph Pachino           962. Cornelius Peterson
 877. Katherine Ngo           920. Heath Padrick            963. John Peterson
 878. Maggie Nguyen           921. Berlie Pagsisihan        964. John Petty
 879. Phuong Thao Nguyen      922. Julio Palacios           965. Paul Pfeiffer
 880. Thu Nguyen              923. Thomas Palomino          966. Richard Phillips
 881. BacHai Nguyen           924. Michael Palomino         967. Charles Phillips
 882. Eric Nielsen            925. John Paluk               968. Philip E. Phillips
 883. Siria Nigro             926. Jerry Pan                969. Jack Phillips
 884. Dawish Nil              927. Jackson Pan              970. Sophia Pickett
 885. Mark Nishiguchi         928. Michael Panek            971. Roy Pickles
 886. Joseph Nocerino         929. Keith Panzera            972. Tracy Pierce
 887. Charles Noffsinger      930. Rupal Parekh             973. Allison Pierce-
 888. Mark Norris             931. Trinity Parker           Wendell
 889. Roger Northrop          932. Jenssy Parra             974. Julian Pierre
 890. PeggyAnn Nowak          933. Jaina Patel              975. Philip Pierson
 891. John O’Donnell          934. Jean Patry               976. Marinell Pilgrim
 892. Sleiman Obeid           935. Bill Patschke            977. Marc Pipitone
 893. Robert Obrien           936. Gary Patterson           978. Kathleen Platt
 894. Esther Occeas           937. Mark Patterson           979. Sivakumar
 895. Willie Ochoa            938. Mary Pavon               Ponnambalam
 896. Wanda Ockey             939. Randy Payne              980. Tanya Pontep
 897. Michael Offield         940. John Payne               981. Peaches Pook
 898. Deborah Ohlsen          941. Peder L. Pedersen        982. Terry Pope
 899. Daniel Olewski          942. Jerred Peebles           983. Todd Popek
 900. Christopher Oliva       943. Henri Pelletier          984. Sarah Porter
 901. Ligaya Oliveros         944. Alan Pendleton           985. Alan Portugal
 902. Ivan Olkhovenko         945. Jason Penney             986. Alex Possamai
 903. Grant Olson             946. Andrew Pentico           987. Craig R. Postier
 904. Terry Olson             947. Richard Perez            988. Judson Potter
 905. Femi Omidire            948. George Perkins           989. William Potter
 906. Edward Ondak            949. Patrick Perkins          990. Daniel Powell
 907. Patricia O'Neill        950. Alicia Perkinson         991. Larry Powell
 908. William Onwuka          951. Marv Perrin              992. William Powers
 909. John Orozco             952. Mike Perry               993. Lynwood Prest


                                          8
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  8916
                                                                     of of
                                                                        10734 Page ID
                                       #:16216


 994. Dennis Preteroti        1036. John Rinne              1079. Deborah Rusolo
 995. Bruce Prince            1037. Elias Risorto           1080. Gary Russell
 996. Bruce Probst            1038. Tim Ritchey             1081. Dameion Rutherford
 997. Rene Protacio           1039. Robert Rittle           1082. Yusuf Saad
 998. Justin Provost          1040. Gerald Robbins          1083. Robert Sabin
 999. Michael Ptaszynski      1041. Randolph Roberts        1084. Misty Sack
 1000. Enhsaihan Purev        1042. Lori Robinson           1085. Grisel Saez
 1001. Nancy Queen            1043. Robert Rockelein        1086. Suzanne Saggio
 1002. Richard Quitmeyer      1044. Jason Rockney           1087. Sakina Sai
 1003. Manoj Raghavan         1045. Donna Rodriguez         1088. Frank Saltzman
 1004. Vinitha Raghavan       1046. Alfredo Rodriguez       1089. Mike Samson
 1005. Jeff Rahmati           1047. Jossely Rodriguez       1090. Jorge Sanchez
 1006. Gary Rains             1048. Randy Rodriguez         1091. Natalia Sanchez
 1007. Barb Ralston           1049. Clifford Roess          1092. Edwin Sandoval
 1008. Wilfredo Ramos-        1050. James Rogers            1093. Jason Santa
 Prado                        1051. Lee Rogers              1094. Dennis Santarossa
 1009. Robert Raps            1052. Mario Rojas             1095. Sanjay Sao
 1010. Diane Ratzlaff         1053. Oscar Rojas             1096. Rachel Sara
 1011. Jay Rawls              1054. Jeff Rolczynski         1097. David Saul
 1012. Melissa Ray            1055. Kens Romeus             1098. Diane Scaduto
 1013. Krishna Rayapudi       1056. Richard Ronde           1099. Susan Schiller
 1014. Dorothy Raynor         1057. Robert Rooney           1100. Sandra Schmandt
 1015. Gary Re                1058. Dee Rophael             1101. David Schmidt
 1016. Robert Ream            1059. Joaquim Rosa            1102. Jeffrey Schmidt
 1017. Warren Rees            1060. Ernest Rosato           1103. Deborah Schmidt
 1018. Mary Ellen Reese       1061. Roscoe Rose             1104. Lizi Schneid
 1019. Jason Reichert         1062. Stuart Rosenbaum        1105. Jean Schneider
 1020. Roger Renkas           1063. James Rosenow           1106. David Schreiber
 1021. Milan Repisky          1064. Lori Ross               1107. George Schuessler
 1022. Sergiy Reulets         1065. J. D. Ross Jr.          1108. Sharon Schulteis
 1023. Holly Reuven           1066. Dennis Roth             1109. Daniel Schultz
 1024. Meir Reuven            1067. Craig Rothenberger      1110. Margie Schultz
 1025. Tonette Reyes          1068. April Roulst            1111. Steven Schultz
 1026. Darlene Reynolds       1069. Paul Rowe               1112. Douglas Schulz
 1027. Richard Reynolds       1070. Douglas Rowe            1113. Tom Schumm
 1028. Carleton Rhinehardt    1071. Maya Rowell             1114. Joshua H. Seaton
 1029. Ted Rhodes             1072. David Ruben             1115. Thomas Sedaker
 1030. Brach Rick             1073. Shimon Rubin            1116. Christine Sedensky
 1031. Albert Riddle          1074. William Rubin           1117. David See
 1032. Jonathan Ridgard       1075. Daniel Rudé             1118. Devon Seeley
 1033. Ken Riha               1076. Cathy Ruffner           1119. Eric Seigel
 1034. Derek Rikke            1077. Jerome Rupp             1120. David Seitz
 1035. James Riley            1078. Mark Rushton            1121. Deborah Selfridge


                                         9
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9017
                                                                     of of
                                                                        10734 Page ID
                                       #:16217


 1122. Lilia Severina         1162. Raymond Spaulding       1204. Dane Tanner
 1123. Franklin J. Seyfert    1163. Jeffrey Spina           1205. Alan Tanner
 1124. Jessica Shaak          1164. Gilbert Spring          1206. Angel Tapia
 1125. Bret Shaffer           1165. Annette Danielle        1207. Larry Tate
 1126. Bhavesh Shah           Squires                       1208. Michael Tavares
 1127. Joseph Shane           1166. Sarath Srei             1209. James Taylor
 1128. Matt Shapiro           1167. Ashu Srivastava         1210. Garu Taylor
 1129. Linda Sharma           1168. Paul Stach              1211. Mark Taylor
 1130. Robert Shaw            1169. Richard Stack           1212. Kenny Taylor
 1131. Stephanie Shea         1170. Kutitia Staffa          1213. Floyd Taylor
 1132. Stewart Shearar        1171. David Staley            1214. John Teasley
 1133. William Sheffield      1172. Christopher Stanton     1215. Peter Telegin
 1134. Raymond Sherman        1173. Rik Stardy              1216. Felix Teng
 1135. Vitaliy Shiparev       1174. Scott Stark             1217. Steve Terrell
 1136. Joe Short              1175. George Stefanescu       1218. Melanie Terry
 1137. Jakob Siccama          1176. Donna Stefanov          1219. Leata Thomas
 1138. Teresa Siccama         1177. Howard Steninger        1220. Danny Thomas
 1139. William Sidener        1178. Mackey Stephenson       1221. Dwayne Thomas
 1140. Charles Simmons        1179. Joseph Stevens          1222. Michael Thompson
 1141. Joseph Simpson         1180. Terry Stewart           1223. Mark Thompson
 1142. Gilbert Simpson        1181. Joan Stockton           1224. Sue Thornton
 1143. Narendran              1182. Paul Stott              1225. Wiliam Thornton
 Sivabalasingam               1183. Susan Strittmatter      1226. Slava Timochine
 1144. Joel Smeby             1184. Herbert Stroman         1227. Mimi Tin
 1145. Patricia Smith         1185. Jada Stubblefield       1228. Anthony Tisi
 1146. Mark Smith             1186. Guy Sularz              1229. John Todd
 1147. Gary Smith             1187. Kelly Sullivan          1230. Adrian Todor
 1148. Paul Sobelman          1188. Dennis Sullivan         1231. John Tombini
 1149. William Sokolis        1189. Tamara Sullivan         1232. Karen Tomko
 1150. David Solomon          1190. Laurie Summerland       1233. Peter Toohey
 1151. Juan Soltero           1191. Bjorn Svinterud         1234. Latashia Tooks
 1152. Joseph Solymossy       1192. Jennifer Swanson        1235. Gino Torres
 1153. Niraj Someshwar        1193. David K. Swanson        1236. Betti Jo Torres
 1154. Shannon                1194. John Swanson            1237. Loren Touch
 Sommerville                  1195. Neal Swanson            1238. Jaymz Touchstone
 1155. Neeraj Sood            1196. Patricia Sweeney        1239. Long Tran
 1156. Dirk Sorkin            1197. Sean Sweeney            1240. Mark Trautner
 1157. Jim Sorman             1198. Michael Sweetwood       1241. Michael Treazise
 1158. Peter Sous             1199. George Swetland         1242. Oxana Treinis
 1159. Cornelius              1200. Grace Syfox             1243. Michael Tremblay
 Spangenberg                  1201. Walter Tachiki          1244. Cynthia Trinh
 1160. Alan Sparkes           1202. Satchit Talla           1245. Michael Troike
 1161. Joyce Spatz            1203. Assaf Tamir             1246. Archie Trotter


                                         10
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9118
                                                                     of of
                                                                        10734 Page ID
                                       #:16218


 1247. Michael Trpkosh        1289. Hollis Wagenstein-      1328. Robert Whitney
 1248. Warren Trumbly         Hurturk                       1329. Douglas Wich
 1249. Mi Truong              1290. Jeffrey Wagner          1330. Himanshu
 1250. Michell Turley         1291. Anthony Wajda           Wickramasinghe
 1251. Phillip Turner         1292. Pierre Wakly            1331. Cecilia Wiegand
 1252. Harold Turrentine      1293. James Walden            1332. Sandra Wiita
 1253. Philip Tussing         1294. Patrick Waldoch         1333. Joseph Wilbert
 1254. Kim Tveit              1295. Keith Wales             1334. John Wilcox
 1255. Najib Ullah            1296. Russell Walker          1335. Thomas Wilder
 1256. Jay Underkofler        1297. Joseph Walker           1336. Bruce Wiljanen
 1257. Virginia Urban         1298. Sharon Walker           1337. John Andrew
 1258. Luis Uribe             1299. Paul Walker             Wilkerson
 1259. Joseph Urich           1300. Christine Walker        1338. Andrea Wilkins
 1260. Ivan Valencia          1301. Charles F. Walker       1339. Scott Willard
 1261. Carla Valente          III                           1340. Ben Willemstyn
 1262. Mark Valente           1302. Nathan Wallace          1341. Tia Williams
 1263. Colleen Vanhoff        1303. Douglas Wallace         1342. Richard Williams
 1264. Daryl Vanhoff          1304. Mark Waller             1343. Michael Williams
 1265. Cody Vanover           1305. Dennis Walrath          1344. Deirdre Williams
 1266. Wayne Vantluka         1306. Tony Wamba              1345. Kathy Williams
 1267. Jolynn VanZandt        1307. Paul Wanderski          1346. Sean Williams
 1268. Todd VanZandt          1308. Roger Ward              1347. Orlando Williams
 1269. Dharmendra Varma       1309. Bob Ward                1348. Lynn Williams
 1270. Maria Vasilopoulos     1310. Bruce Wargo             1349. C. Thomas Williams
 1271. Loren Vatrano          1311. Isaac Warren            1350. Teri Williams
 1272. Ellen Vaught           1312. Mark Warzecha           1351. Joyce Williamson
 1273. Jelline Vautier        1313. Don Washburn            1352. Sterling Williver
 1274. Nancy Venable          1314. Lonnie Washington       1353. Bradley Wilson
 1275. Anthony Ventura        1315. Brian Watson            1354. Cheryl Wilson
 1276. Harry Vernon           1316. Wyllene Watson          1355. Valda Wilson
 1277. John Vernon            1317. Linda Webb              1356. Dee Wilson
 1278. John Vianney           1318. Dennis                  1357. Mark Winisky
 1279. Steve Vidal            Weidenbenner                  1358. Noel Winkleman
 1280. Gilbert Vigil          1319. Rod Weiss               1359. Jerry Winston
 1281. Amber Villanueva       1320. Chinya J. Weng          1360. Carolyn Winter
 1282. Alma Villegas          1321. Mark Wenzel             1361. Mark Wirtz
 1283. G. Stewart Vinson      1322. Kristen Westlake        1362. Laurence Witort
 1284. Kevin Vo               1323. David Weston            1363. Barry Wolf
 1285. Christopher Vogel      1324. Bruce Wheeler           1364. Steve Wolf
 1286. Miroslav Vracevic      1325. Adam Whiston            1365. Jim Wolff
 1287. James Wade             1326. Tenia White             1366. Tom Wolfgram
 1288. Dena Wagar-Smith       1327. Phil Spencer            1367. Eugene Wolverton
                              Whitehead                     1368. Stacy Womble


                                         11
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9219
                                                                     of of
                                                                        10734 Page ID
                                       #:16219


 1369. Glenn Wondra             1379. Drew Yenzer              1389. Valsala Zachariah
 1370. Carolyn Woodburn         1380. Kevin Yessa              1390. Patricia Zander
 1371. Tim Woods                1381. Kathryn Young            1391. Hugo Zanzi
 1372. Karen Woodward           1382. Mike Young               1392. Tara Zeigler
 1373. David Woodward           1383. Nataliya Young           1393. James Zeigler
 1374. Carl Wootten             1384. Sonia Young              1394. Cathy Zeka
 1375. Daniel Wright            1385. Rick Youngblood          1395. Angela Zhang
 1376. Mark Wright              1386. Esther Yu                1396. George Zraick
 1377. Xiaoping Ye              1387. Angelita Yuzon           1397. Radu Zuba
 1378. Gabriel Yee              1388. Myra Zabat               1398. Tamara Zubko



          STATEMENT PURSUANT TO FED. R. APP. P. 29(a)(4)(E)

       Pursuant to Federal Rule of Appellate Procedure 29(a)(4)(E), the OTA

 Student Amici state: (i) no party’s counsel authored this Brief, in whole or in part;

 (ii) no party or party’s counsel contributed money that was intended to fund

 preparing or submitting this Brief; and (iii) no person other than the OTA Student

 Amici, its members, or its counsel contributed money that was intended to fund

 preparing or submitting this Brief.

       FTC consents to the filing of this amicus brief with the following

 disclosures: Undersigned counsel represented OTA before the issuance of the

 preliminary injunction and received a $30,000 retainer before that injunction. All

 of those funds are in an attorney trust account and none of that money has been or

 will be used to pay for this amicus brief. The student amici are not employees or

 franchisees of OTA and are not receiving any financial benefit or discount from




                                           12
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9320
                                                                     of of
                                                                        10734 Page ID
                                       #:16220



 OTA for filing this brief. The only fee agreement for this brief is between

 undersigned counsel and the 1398 Student Amici. Appellants also consent.

                        SUMMARY OF THE ARGUMENT

       The Student Amici’s First Amendment rights to the education they

 purchased from OTA have been devastated by the preliminary injunction that shut

 down OTA’s classrooms, censored the content of its instruction and stripped OTA

 of the ability to pay its instructors. The Student Amici provided the district court

 with 448 declarations, ER 00379 ¶ 8, 00382–931, 001131–1630, 001862–2297,

 and over 9000 petition signatures, ER 000377–378 ¶¶ 5–7, 000936–1130,

 disputing the supposed consumer fraud asserted by the FTC and motivating the

 preliminary injunction. The district court never even acknowledged, much less

 considered, these submission and refused requests for an evidentiary hearing to

 allow OTA and the Student Amici the opportunity to challenge the FTC’s

 assertions by educating the district court that they were not deceived by OTA, that

 OTA’s education is highly regarded and effective, that the life-long learning is

 invaluable to the Student Amici, and that the FTC’s injunction has caused massive

 harm and is on the verge of causing irreparable harm to the students that the FTC

 claims to protect.

       The district court would not have issued its sweeping injunction had it taken

 the time to learn that OTA’s promotional programs (spanning over three days of



                                           13
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9421
                                                                     of of
                                                                        10734 Page ID
                                       #:16221



 instruction) are replete with so much substantive content that they can only be

 classified as fully-protected speech, not commercial speech. The First Amendment

 protects Amici’s right to learn and it is therefore unconstitutional to shut down an

 educational institution based on the FTC’s mere assertion that OTA’s pedagogy is

 useless. If the government may ever shut down a school because it disagrees with

 the school’s academic program, it may only do so after a trial and findings based

 on evidence, not mere suppositions. Any injunction that is issued without such

 findings is censorship of the type long-condemned by American courts. At a time

 when our civil liberties are being abridged on all fronts, Amici ask this Honorable

 Court to state clearly that the right to speak and the right to learn, both of which are

 protected by the First Amendment, remain unimpaired.

                                     ARGUMENT

    I.      THE FTC’S SUIT AGAINST OTA AND THE PRELIMINARY
            INJUNCTION’S CENSORSHIP OF OTA’S PROGRAMS ARE
            PREMISED ON THE FALSE NOTION THAT OTA’S STUDENTS
            HAVE BEEN DEFRAUDED.

         The essence of the FTC’s position is that all of OTA’s 70,000 students over

    its 22 years of existence have been defrauded. FTC assumes deception because

    it does not believe that OTA’s programs enable students to better understand

    the various investment markets, and the risks and opportunities presented by a

    systematic study and approach to those markets. The experience of tens of

    thousands of OTA students who deeply value OTA’s curriculum and its life-

                                           14
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9522
                                                                     of of
                                                                        10734 Page ID
                                       #:16222



    long learning stands in stark contrast to the FTC’s view of this education. 448

    of those students provided declarations to the district court and over 9000

    students signed petitions refuting the FTC’s accusations by verifying the

    absence of any deception and the value of OTA’s courses. ER 00377–79 ¶¶ 5–

    8, 00382–931, 000936–1630, 001862–2297. An evidentiary hearing would have

    provided the district court with an opportunity to test the assumptions

    underlying the FTC’s accusations and to reckon with the overwhelming

    contrary evidence and with the constitutional gravity of the relief the FTC

    sought.

       The district court’s injunction was regrettably uninformed because the court

    deprived itself of the chance to hear witnesses, both lay and expert, and to make

    findings based on actual evidence rather than the FTC’s highly selective paper

    submissions. Because the FTC’s injunction seeks to bar education, the most

    sacred of protections enshrined in the First Amendment, and is the product of

    untested accusations, the jurisprudence of this Court and Supreme Court

    requires that the preliminary injunction be vacated. OTA’s opening brief

    provides this Court with all of the controlling precedents and discusses why the

    lower court committed constitutional error. This Student Amici brief is

    submitted to provide this Court with a direct response from the actual

    consumers–the OTA students—who categorically dispute the accusations made



                                          15
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9623
                                                                     of of
                                                                        10734 Page ID
                                       #:16223



    by FTC in its complaint that regrettably have become embedded in the

    preliminary injunction, without the chance for a single lay or expert witness to

    speak.


    A. The Student Amici value OTA’s education, particularly the lifelong
       learning, and are being denied their constitutional and contractual
       rights to that education.

       Amici are a group of OTA students whose education has been interrupted at

 a critical time by the district court’s preliminary injunction. In this volatile market,

 buffeted by unexpected and unusual forces, Amici are particularly aggrieved by

 their inability to take advantage of the very useful instruction, which is guaranteed

 to them for life by OTA, and by the prospect that they may lose it

 altogether. Many of the Amici have substantial investments in the market and are

 fearful that their savings will be dissipated if they cannot use the investment tools

 and guidance that OTA has provided them in the past and on which they had been

 relying in planning their future.

       Amici are actively involved in trading with OTA's help. Amici find this help

 useful, indeed invaluable, in navigating treacherous financial markets and

 overcoming the disadvantages that small investors have vis-à-vis much more

 experienced institutional investors. OTA has given Amici the tools and knowledge

 to trade on an even playing field.

       Each of the Amici has participated in the Academy's Preview Event and


                                           16
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9724
                                                                     of of
                                                                        10734 Page ID
                                       #:16224



 MTO Course—a full 27 hours of instruction—before investing substantial sums in

 further courses, and each has made an individual decision that the further education

 was well worth the cost. Amici did not feel pressured or deceived in deciding to

 take further courses. Amici did not have the impression that they could make easy

 money with no risk; they read and understood the written and oral warnings

 disclosing very clearly that investing in markets carries substantial risks, that wise

 investing requires time and effort, and that market losses are an inevitable part of

 investing. Amici believe they made the right decision. They are willing to take

 those risks and spend that effort, if they are able to avail themselves of the

 financial tools and guidance which OTA has guaranteed will be available to them

 for life. Amici have planned their financial future based on the belief that the

 Academy will continue to provide them this assistance. The preliminary injunction

 threatens the loss of these services, which would cause Amici irreparable harm.

       Amici are intelligent adults who are able to read and understand

 English. Many are professionals or businesspeople with substantial

 accomplishments in their careers. All were aware of the difficulty of making

 money by investing in the market, which is what attracted them to OTA. Many

 among Amici came to OTA because they have friends or relatives who are familiar

 with the Academy and have recommended it.




                                           17
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9825
                                                                     of of
                                                                        10734 Page ID
                                       #:16225



       Amici fully understand the difference between an actual market transaction

 and the hypothetical transactions used by OTA instructors to illustrate concepts

 they are being taught. Amici do not believe that actual market trading will always

 conform to the hypothetical trades illustrated by OTA instructors. But Amici

 believe that it is impossible to learn the sophisticated market concepts they are

 learning from OTA without hypothetical illustrations, any more than it would be

 possible to learn chemistry without conducting laboratory experiments or medicine

 without dissecting cadavers.

       Amici are aware that the Federal Trade Commission has brought this lawsuit

 pursuant to its authority to enforce Section 4 of the Federal Trade Commission

 Act, 15 U.S.C. § 45(a), which prohibits “unfair or deceptive acts or practices in or

 affecting commerce.” The FTC claims that OTA engages in such practices, but it is

 mistaken. Having spent, collectively, tens of thousands of hours taking OTA

 courses, Amici have witnessed no such behavior on the part of OTA or its

 instructors. Nor have they heard any such complaints from other students. OTA's

 philosophy, as observed by Amici, is precisely the opposite: OTA presents the

 benefits of market trading, as well as disclosing the risks, and gives students the

 knowledge and tools to develop at their own pace. OTA stresses that one must

 take the time and put in the effort to learn and apply its principles effectively. The

 ability to take courses over and over again without additional charge, which is now



                                           18
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                              Document   231 FiledDktEntry:
                                                  05/20/20 12, Page
                                                            Page  9926
                                                                     of of
                                                                        10734 Page ID
                                       #:16226



 impaired by the FTC's lawsuit and the district court's injunction, is an important

 and paid-for benefit of OTA's instruction. Examples of just a few telling statements

 from the students’ declarations are spotlighted for the Court:

 L**** ****1: Former Secretary of Commerce for the State of Kansas.
 ER 001873–74.

        • ¶3: I attended OTA’s half-day workshop on August 6, 2014 at [location
          excluded]. I liked what OTA had to offer but I wasn’t able to commit the
          time it would take to be successful. I did know that this was something I
          want to do eventually.

        • ¶5: I attended Core Strategy beginning January 6, 2018 at the Kansas
          City Center. The instructor was Tillie Allison.

        • ¶6: Core Strategy was outstanding and Tillie was amazing. She was
          very clear, and it was obvious she cared deeply about the students.
          She was willing to stay through every break to answer questions and
          offered to help me with any roadblock I came across. She was always
          happy to meet with me and was very patient.

        • ¶8: OTA is very transparent. If someone isn’t successful and they are
          honest with themselves, it’s usually because they didn’t take the time
          and make the commitment. It’s not OTA’s fault. It’s like joining a
          gym to get in shape: if you stop going after a couple workouts, you’re
          not going to lose weight. OTA gives you the opportunity to be
          successful, but it takes time and a commitment to learn the game. If
          you apply yourself, you will be successful and I am living proof of
          that.

        • ¶17: I am a successful trader. I know that by looking at the numbers,
          I still make plenty despite some stupid trades. When I lose money,
          it’s because my set-up didn’t work, and that’s on me.




 1
     The actual names of the quoted students appear in the ER as cited but are obscured to protect privacy.


                                                            19
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10027ofof107
                                                                           34 Page ID
                                       #:16227



    • ¶18: I live in an estate home and pay 100% of the household bills
      with the money I make from trading. I withdraw $7,500 monthly
      from the profits in my Roth IRA to pay bills.

    • ¶21: OTA provides you with a life-changing opportunity, but like
      anything in life that’s worthwhile, it takes hard work and personal
      commitment.

 T** ****: Former Field Engineer for Kodak. ER 002120–24.

    • ¶5: Let me tell you, if you use the OTA methodology and chart out this stuff,
      it works. It actually works. I’m very happy because even though I made
      money in the markets before coming to OTA, I made a lot more money after
      taking my courses at OTA.

    • ¶9: Before joining OTA in 2017, our portfolio was worth approximately
      $700,000, I was only trading mutual funds and stocks at that time. Since
      joining OTA, I learned about trading ETFs, which I am trading successfully
      and our portfolio is now worth over $1,000,000. My goal is to reach
      $1,300,000 this year. I think OTA really helped us.

    • ¶17: I have gotten my money’s worth out of my OTA education and then
      some. I paid for MasterMind for me and my wife. I made $300,000 in my
      first year after joining OTA, so I’d say that definitely more than covers the
      cost of my education. There’s still more to learn and I am going to be using
      my XLTs online. Practice makes perfect with this. I tell people that if they
      don’t have the time to spend learning this, then they are better off just hiring
      someone to manage their portfolio for them. But if you want to do it
      yourself, and you can invest the time in learning how to do it, you can save
      yourself the money period. I recommend to people, to my friends, if you
      don’t know how to do this and you want to learn, go to OTA.

 A*** ****: U.S. Army Major. ER 001937–38.

    • ¶14: My personal IRAs and my futures are what I deal with every day. At
      the end of 2012, which is before I started with OTA, the market value of my


                                          20
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10128ofof107
                                                                           34 Page ID
                                       #:16228



       personal IRAs was $109,958. The total amount I put into my IRA from
       inception was $67,894. As of yesterday, my market value was $806,986. It’s
       a lot better than I would have done on my own without OTA.

    • ¶16: After taking my OTA classes, I thought if I could make enough money
      trading, and I would not have to look for a job. This has worked for me and I
      only work for myself now!

 S*** ****: Retired Admiral, U.S. Navy. ER 000641–44.

    • ¶8: I got and continue to get my money’s worth. I won’t fall victim to
      another market crash. In 2008-2009, my investments were being managed
      by a professional money manager with a classic “buy and hold” value stocks
      approach. There were no stops set on my positions. Neither they nor I were
      smart enough to get out of the market when everything was crashing. I saw a
      35% drop in my 401k in 2008-2009. In 2018 and 2019 there were three
      significant market “corrections” that I was able to predict and protect myself
      from, avoiding large negative swings in my portfolio. I could not have done
      that without the education I have received from OTA.

    • ¶10: I liken the education at OTA to the education that mathematician
      Edward O. Thorp provided in his classic book on playing blackjack against
      the house (Beat the Dealer). No one knows what the next card will be, but if
      you count cards properly, you can know the probability that the next card
      could help or hurt your hand. Similarly, no one knows if any individual
      trade will be a winner or a loser, but with the education I am getting from
      OTA, I can know which trades are more likely to be successful. When I
      understand and use those probabilities correctly by following my rules, I am
      a successful trader.

    • ¶12: I don’t understand why the FTC is attempting to prevent OTA from
      explaining to us how the markets really work. It boggles my mind. They
      must be pretending they don’t know something they must know: they must
      be pretending that the economic principles of supply and demand somehow
      don’t pertain to the on-line financial markets, when, of course, supply and

                                         21
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10229ofof107
                                                                           34 Page ID
                                       #:16229



       demand pertains to ALL economic markets. If they don’t then there are
       several Nobel Prizes in economics which were improperly awarded and
       must be returned.

 M*** *****: Retired Accountant. ER 002018–21.

    • ¶17: It’s hard to say how my accounts have done over five years. We have
      money coming in and out. However, I made about 15% last year after
      taking expenses out of it, with relatively little risk. Just in trading, I’m up
      about $5,000 for the month of January this year. This is based just on my
      trading account. That’s about an average month for me.

    • ¶19: I would equate the knowledge and worth of OTA to a college degree
      and you can’t get an education for $35,000. It’s worth a lot. It's hard to put
      a price on the piece of mind you have when you take charge of your
      retirement portfolio yourself rather than trust it to someone else.

    • ¶21: OTA is like a university. They weren’t promising anything. They’re
      just teaching you how to use the market to your advantage and to only take
      as much risk as you’re comfortable with.
 S*** ****: Education administrator. ER 002042–47.

    • ¶12: Every few months, I’ll jump back into a class to hear what the
      instructors have to say. The continuous education is magic. It’s a Godsend.

    • ¶13: OTA is not just about giving you an edge. It’s about helping you. It’s
      not just the tools or the system. It’s about the expertise.

    • ¶18: My current hit ratio is 65%. I target 5:1 and am successful. Today, I
      don’t think account size matters. What really matters is your process. As
      long as you see positive results in your process, then you win!




                                          22
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10330ofof107
                                                                           34 Page ID
                                       #:16230



    • ¶19: OTA is one of the finest educational institutions I’ve been involved
      with. It’s more than an academy. It’s a place to help you learn to trade with
      competence and confidence. OTA puts you in charge of your future.

 J*** ****: Former EVP Amce Poultry, Real Estate Investor. ER 002174-77.

    • ¶11: Unlike a hotel seminar, where once the event is over, you’re done, OTA
      students have a wealth of support at their local brick and mortar center, from
      their peers, and also from a global network of resources. It’s up to each
      student to access those resources, and the successful students obviously do.

    • ¶16: In my primary trading account for 2019, I believe my returns were
      somewhere between 20 and 25% on an account that started at $860,000 and
      ended somewhere near $1,050,000. I also have a multimillion- dollar
      account managed by an outside asset manager. My secondary trading
      account is used for selling call options on the S&P E-mini futures, which is
      an income strategy/hedge against the managed account I have. The goal with
      this strategy is to add another 10 to 12% of return, but if there are some
      losses in that account, it means my managed account has increased
      substantially.

    • ¶17: Even though I was an experienced trader, I learned so much from my
      OTA training. The knowledge, information and criteria I gained has made
      me consistently a much better trader/investor.

    • ¶18: I believe I spent around fifty thousand dollars on education with OTA.
      Not only have I never questioned that price tag, having received much more
      than I bargained for, I would do it again tomorrow if I had the chance.

 Dr. S*** *****: Team Doctor for University of Miami Hurricanes and DEA
 Citizens Academy. ER 000796–98.

    • ¶2: I hold a B.S. from Tulane University, and a doctorate from the Roslind
      Franklin School of Science and Medicine. I was one of the team doctors for
      the University of Miami Hurricanes, a company doctor for the Miami City

                                         23
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10431ofof107
                                                                           34 Page ID
                                       #:16231



       Ballet, and a former past chief of my department at Mount Sinai Medical
       Center in Miami Beach.

    • ¶3: I am also a graduate of the 10th class of the Civilian Academy of the
      Drug Enforcement Agency, Miami Field Office.

    • ¶13: Out of all the education and training that I had personally experienced
      in college, medical school, residency and my training with the DEA, I found
      the training and the education at Online Trading Academy to be on equal par
      with my past experiences, and exceeding them in that the online resources
      were so extensive, complete and ongoing.

       Other Amici have had similar experiences, and each of the Amici is familiar

 with many other students who have had similar experiences. Amici believe they

 are getting good value for their money. Amici believe the FTC is abusing its

 authority in trying to shut down the Academy, and that the district court was

 misled by the FTC in claiming that OTA is a fraudulent enterprise. Amici believe

 that the isolated examples, taken out of context by the FTC's lawyers, are not a fair

 representation of the Academy's practices and philosophy. Amici believe that the

 FTC and its lawyers have engaged in precisely the type of “unfair or deceptive”

 practices that Congress has charged them with preventing.

       While Amici constitute a substantial portion of OTA's active students, they

 are each aware of many other students who have had similar experiences. They are

 also aware that that 448 students have provided sworn declarations, ER 00379 ¶ 8,

 00382–931, 001131–1630, 001862–2297, and that over 9000 OTA students have



                                          24
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10532ofof107
                                                                           34 Page ID
                                       #:16232



 signed a petition, ER 000377–378 ¶¶ 5–7, 000936–1130, protesting the FTC's

 actions and expressing their satisfaction with OTA's instruction.

       Amici and their fellow students believe it is a misuse of taxpayer dollars and

 an abuse of the FTC's authority to try to shut down a school that its own students—

 the very people the FTC is purporting to protect—overwhelmingly support and

 fervently wish to keep in existence.

       Amici and their fellow students have made substantial efforts to make their

 views known by signing the aforementioned declarations and petition—which have

 repeatedly been brought to the attention of the district judge—but to no avail. The

 district judge has not only failed to consider the students' views, he has not even

 acknowledged their existence. The FTC has not merely denied Amici the

 education they paid for and want to receive, but also usurped their right to speak

 for themselves. Amici therefore have no choice but let this Honorable Court know

 that the FTC does not speak for them.


       As true friend of the Court, with no stake in the controversy except their own

 self-interest, with no desire to impose their views of what's fair or deceptive on

 unwilling subjects, with no hope of personal glory by winning an unfair victory

 without even having to prove their claims at trial, without the endless taxpayer

 resources government lawyers can use to rack up career kudos that will secure for

 them fat-cat jobs at elite law firms, Amici respectfully ask this court to put a swift


                                           25
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10633ofof107
                                                                           34 Page ID
                                       #:16233



 end to this charade and vacate the preliminary injunction in its entirety. If the FTC

 lawyers believe they can prove their case at trial—and each of the Amici will offer

 to testify under oath to the contrary—let them try. But choking the school by

 curtailing its educational activities and depriving Amici of their education at a time

 of their greatest need is unconscionable, unconstitutional and un-American.


                                   CONCLUSION

       The constitutional violations that lead to the FTC’s injunction are well

 presented by OTA’s lawyers. The Student Amici are committed to informing this

 Court that the FTC’s allegations are false, the OTA’s education is valuable, and

 that the district court’s interference with OTA and the student’s access to OTA’s

 life-long learning programs is causing them irreparable harm. For all of these

 reasons, the Student Amici respectfully request that the Court vacate the

 preliminary injunction without delay.

       Respectfully submitted this 8th day of May 2020.

                                         Maurice R. Mitts, Esquire
                                         Mitts Law, LLC
                                         1822 Spruce Street
                                         Philadelphia, PA 19103
                                         (215) 866-0110
                                         mmitts@mittslaw.com

                                         Attorney for Amici Curiae 1,398 Students
                                         Amici.




                                           26
        Case: 20-55356, 05/08/2020,
Case 8:20-cv-00287-JVS-KES          ID: 11685730,
                             Document   231 Filed DktEntry:
                                                  05/20/20 12, Page
                                                            Page 10734ofof107
                                                                           34 Page ID
                                       #:16234


                            UNITED STATES COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

                           Form 8. Certificate of Compliance for Briefs

       Instructions for this form: http://www.ca9.uscourts.gov/forms/form08instructions.pdf

 9th Cir. Case Number(s) 20-55356

        I am the attorney or self-represented party.

        This brief contains 8,215 words, excluding the items exempted by Fed. R. App. P. 32(f).

 The brief’s type size and typeface comply with Fed. R. App. P. 32(a)(5) and (6).

        I certify that this brief (select only one):

 [ ] complies with the word limit of Cir. R. 32-1.

 [ ] is a cross-appeal brief and complies with the word limit of Cir. R. 28.1-1.

 [ ] is an amicus brief and complies with the word limit of Fed. R. App. P. 29(a)(5), Cir. R. 29-
     2(c)(2), or Cir. R. 29-2(c)(3).

 [ ] is for a death penalty case and complies with the word limit of Cir. R. 32-4.

 [ ] complies with the longer length limit permitted by Cir. R. 32-2(b) because (select only one):
        [ ] it is a joint brief submitted by separately represented parties;
        [ ] a party or parties are filing a single brief in response to multiple briefs; or
        [ ] a party or parties are filing a single brief in response to a longer joint brief.

 [ ] complies with the length limit designated by court order dated _____________.

 [X] is accompanied by a motion to file a longer brief pursuant to Cir. R. 32-2(a).


 Signature s/ Maurice R. Mitts                 Date 5/8/2020
 (use “s/[typed name]” to sign electronically-filed documents)
